Case 21-30660-KLP               Doc 5     Filed 03/02/21 Entered 03/02/21 04:27:41                     Desc Main
                                         Document      Page 1 of 155


    John C. Longmire (pro hac vice admission pending)             Christopher A. Jones (VSB# 40064)
    Matthew A. Feldman (pro hac vice admission pending)           David W. Gaffey (VSB# 85088)
    James H. Burbage (pro hac vice admission pending)             Jae Won Ha (VSB# 94781)
    WILLKIE FARR & GALLAGHER LLP                                  WHITEFORD TAYLOR & PRESTON LLP
    787 Seventh Avenue                                            Two James Center
    New York, NY 10019                                            1021 E. Cary Street, Suite 1700
                                                                  Richmond, VA 23219
    Telephone:          (212) 728-8000                            Telephone:             (804) 977-3300
    Facsimile:          (212) 728-8111                            Facsimile:             (804) 977-3299

    Proposed Co-Counsel to the Debtors and Debtors in Possession


                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION

                                                                            )
      In re:                                                                )     Chapter 11
                                                                            )
      PAPER SOURCE, INC., et al.,1                                          )     Case No. 21-30660
                                                                            )
                                Debtors.                                    )     (Joint Administration Requested)
                                                                            )

                                DEBTORS’ MOTION FOR
                        ENTRY OF INTERIM AND FINAL ORDERS
                      (A) AUTHORIZING THE DEBTORS TO OBTAIN
                   POSTPETITION FINANCING, (B) AUTHORIZING THE
                  DEBTORS TO USE CASH COLLATERAL, (C) GRANTING
                LIENS AND PROVIDING SUPERPRIORITY ADMINISTRATIVE
             EXPENSE STATUS, (D) GRANTING ADEQUATE PROTECTION TO THE
         PREPETITION SECURED PARTIES, (E) MODIFYING THE AUTOMATIC STAY,
         (F) SCHEDULING A FINAL HEARING, AND (G) GRANTING RELATED RELIEF

           The debtors and debtors in possession in the above-captioned cases (together, the

“Debtors”) move (this “Motion”) for entry of an interim order the (the “Proposed Interim Order”),

substantially in the form attached hereto as Exhibit A, and a final order (the “Final Order,” and

together with the Interim Order, the “DIP Orders”), pursuant to sections 105, 361, 362, 363, 364,

503, and 507 of title 11 of the United States Code (the “Bankruptcy Code”), rules 2002, 4001,


1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
           identification number, are: Pine Holdings, Inc. (4460) and Paper Source, Inc. (8035). The Debtors’ service
           address is 125 South Clark St., Chicago, IL 60603.
Case 21-30660-KLP        Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41            Desc Main
                                 Document      Page 2 of 155



6003, 6004, and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

and rules 2002-1, 4001(a)-1 6004-2, 9013-1, and 9014-1 of the Local Rules of the United States

Bankruptcy Court for the Eastern District of Virginia (the “Local Bankruptcy Rules”):

(a) authorizing the Debtors to enter into the DIP Facility; (b) authorizing the Debtors to use Cash

Collateral; (c) granting liens and providing superpriority administrative expense status to the DIP

Secured Parties (as defined below); (d) granting adequate protection to the Prepetition Secured

Parties (as defined below); (e) modifying the automatic stay imposed by section 362 of the

Bankruptcy Code to the extent necessary to implement and effectuate the terms of the DIP Orders;

(f) scheduling the final hearing to consider approval of this Motion on a final basis (the “Final

Hearing”); and (g) granting related relief. In support of the Motion, the Debtors rely upon and

incorporate by reference the Declaration of Ronald Kruczynski, Chief Financial Officer of Paper

Source, Inc., in Support of Chapter 11 Petitions and First Day Motions (the “First Day

Declaration”) and the Declaration of Colin M. Adams in Support of the Debtors’ Motion for Entry

of Interim and Final Orders (A) Authorizing the Debtors to Obtain Postpetition Financing,

(B) Authorizing the Debtors to Use Cash Collateral, (C) Granting Liens and Providing

Superpriority Administrative Expense Status, (D) Granting Adequate Protection, (E) Modifying

the Automatic Stay, (F) Scheduling a Final Hearing, and (G) Granting Related Relief (the “Adams

Declaration”) which were filed with the Court concurrently herewith, and respectfully represent

as follows:

                                    Jurisdiction and Venue

       1.      The United States Bankruptcy Court for the Eastern District of Virginia (the

“Court”) has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157 and 1334 and the

Standing Order of Reference from the United States District Court for the Eastern District of

Virginia, dated August 15, 1984. The Debtors confirm their consent, pursuant to Bankruptcy Rule


                                               -2-
Case 21-30660-KLP          Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41              Desc Main
                                   Document      Page 3 of 155



7008, to the entry of a final order by the Court in connection with this Motion to the extent that it

is later determined that the Court, absent consent of the parties, cannot enter final orders or

judgments in connection herewith consistent with Article III of the United States Constitution.

        2.      Venue of the cases and this Motion is proper in this district pursuant to 28 U.S.C.

§§ 1408 and 14090.

        3.      This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)

        4.      The predicates for the relief requested herein are sections 105, 361, 362, 363, 364,

503, and 507 of the Bankruptcy Code, Bankruptcy Rules 2002, 4001, 6003, 6004, and 9014, and

Local Bankruptcy Rules 2002-1, 4001(a)-1 6004-2, 9013-1, and 9014-1.

                                               Background

        5.      The Debtors operate a leading lifestyle brand and retailer of premium paper

products, crafting supplies and related gifts, including custom invitations, greeting cards and

personalized stationery and stamps. Through their 158 domestic stores and e-commerce website,

the Debtors are an omnichannel provider of fine and artisanal papers, wedding paper goods, books

and gift wrap. The Debtors also provide wedding consultation, crafting supplies and instructions,

and subscription services. The Debtors’ administrative headquarters is in Chicago, Illinois.

        6.      The Debtors commenced these cases on the date hereof (the “Petition Date”) by

filing voluntary petitions for relief under chapter 11 of the Bankruptcy Code in order to facilitate

a timely and efficient sale process for all or substantially all of their business. As set forth in the

First Day Declaration, the Debtors believe the sale process will maximize the value of the Debtors’

estates for the benefit of all stakeholders.

        7.      The Debtors continue to operate their businesses and manage their properties as

debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code. Concurrently with the filing of this Motion, the Debtors have requested procedural


                                                  -3-
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41             Desc Main
                                  Document      Page 4 of 155



consolidation and joint administration of these chapter 11 cases pursuant to Bankruptcy Rule

1015(b). As of the date hereof, no trustee, examiner, or official committee has been appointed in

these chapter 11 cases.

                                     Preliminary Statement

       8.      The Debtors require immediate access to incremental liquidity in the form of

postpetition financing and access to Cash Collateral. Such relief is critical to preserving and

maximizing the value of the Debtors’ estates. The Debtors have commenced these chapter 11

cases (“Chapter 11 Cases”) to implement a comprehensive restructuring that will allow the Debtors

to achieve certain objectives that are critical to their survival: (a) continue a marketing process

whereby the Debtors will seek to sell all or substantially all of their assets to MidCap Funding

Investment XI LLC, an affiliate of the DIP Agent and Prepetition First Lien Agent, or another

buyer; (b) evaluate and rationalize the Debtors’ real estate portfolio, including renegotiating lease

terms to align the Debtors’ rent expenditures with prevailing market rates; and (c) continue

operations without interruption, including minimizing any potential adverse effects to the Debtors’

businesses, customers, employees, trade partners and other key stakeholders. The Debtors will not

be able to achieve any of these goals, and will instead suffer immediate and irreparable harm

absent access to additional liquidity. Indeed, at the time of the commencement of these chapter 11

cases, the Debtors have an amount insufficient to operate the Debtors’ businesses or continue in

the ordinary course.

       9.      The Debtors commenced these chapter 11 cases with firm commitments for $16.0

million of postpetition financing to support their business at this critical juncture. As described

below and in the Adams Declaration, the Debtors’ proposed DIP Facility has been market tested,

contains customary interest rates, fees, and other economic and non-economic terms, and allows

the Debtors avoid a costly priming fight at the outset of these Chapter 11 Cases. Access to the


                                                -4-
Case 21-30660-KLP         Doc 5     Filed 03/02/21 Entered 03/02/21 04:27:41              Desc Main
                                   Document      Page 5 of 155



DIP Facility is essential to ensuring that the Debtors have the liquidity necessary to run a successful

sale processes, while continuing to operate in the ordinary course of business. For these reasons,

and for the reasons set forth below, in the Adams Declaration and First Day Declaration, the

Debtors believe that entry into the DIP Documents and incurrence of the DIP Facility is vital, will

avoid immediate and irreparable harm, will maximize the value of the Debtors’ estates, and is a

sound exercise of the Debtors’ business judgment.

                  Concise Statements Pursuant to Bankruptcy Rule 4001(b)

I.     Concise Statement Regarding the DIP Facility.

       10.     The Debtors seek entry of the DIP Orders:

                       a) authorizing the Debtors to obtain senior secured postpetition financing
                          on a superpriority basis under a delayed-draw term loan facility (the
                          “DIP Facility”) consisting of (a) $7.75 million available upon entry of
                          the Interim Order (the “Interim Amount”), and (b) an additional $8.25
                          million available upon entry of the Final Order (the “Final Amount”),
                          pursuant to the terms and conditions of the DIP Orders that certain Senior
                          Secured Superpriority Debtor-in-Possession Credit Facility Term Sheet
                          (as the same may be amended, restated, supplemented, or otherwise
                          modified from time to time, the “DIP Term Sheet”), to be entered into
                          by and among Paper Source, Inc., as borrower, Pine Holdings, Inc., as
                          guarantor, MidCap Financial Trust, as administrative agent and
                          collateral agent (in such capacities, the “DIP Agent”), and the lenders
                          thereto from time to time, (the “DIP Lenders,” and together with the DIP
                          Agent, the “DIP Secured Parties”);

                       b) approving the terms of and authorizing the Debtors party thereto to
                          execute and deliver the DIP Term Sheet and any other agreements,
                          instruments and documents related thereto (the “DIP Documents”) and
                          to perform such other acts as may be necessary or desirable in connection
                          with the DIP Documents;

                       c) authorizing the Debtors to enter into the DIP Facility and to incur all
                          obligations owing thereunder and under the DIP Documents to the DIP
                          Secured Parties (collectively, the “DIP Obligations”), and granting the
                          DIP Agent and DIP Lenders allowed superpriority administrative
                          expense claim status in each of the Chapter 11 Cases and any Successor
                          Cases (as defined in the DIP Orders), subject to the Carve-Out (as
                          defined herein);



                                                 -5-
Case 21-30660-KLP   Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41             Desc Main
                            Document      Page 6 of 155



                d) granting to the DIP Agent (on behalf of the DIP Secured Parties)
                   automatically perfected security interests in and superpriority liens on all
                   of the DIP Collateral (as defined below), including, without limitation,
                   all property constituting “cash collateral” as such term is defined in
                   section 363(a) of the Bankruptcy Code, (including, without limitation,
                   all cash and cash equivalents and other amounts from time to time on
                   deposit or maintained by the Debtors in any deposit or securities account
                   or accounts as of the Petition Date) or any cash or cash equivalents
                   received by the Debtors after the Petition Date as proceeds of the
                   Prepetition Collateral (together, “Cash Collateral”), which liens shall be
                   subject to the priorities set forth in the DIP Orders;

                e) authorizing and directing the Debtors to use proceeds of the DIP Facility
                   to (a) pay the principal, interest, fees, expenses and other amounts
                   payable and reimbursable under the DIP Documents or this Interim
                   Order as such become due, including, without limitation, commitment
                   fees and the fees and disbursements of the Lender Professionals (as
                   defined in the DIP Orders); (b) make permitted adequate protection
                   payments; and (c) provide financing for working capital and other
                   general corporate purposes, including for bankruptcy-related costs and
                   expenses, all to the extent provided in, and in accordance with, the
                   Approved Budget (as defined in DIP Orders), the DIP Orders and the
                   DIP Documents;

                f) authorizing the Debtors to use the Prepetition Collateral (as defined in
                   the DIP Orders), including the Cash Collateral on an interim basis in
                   accordance with both the Approved Budget and the DIP Documents, and
                   providing, among other things, adequate protection to the Prepetition
                   First Lien Secured Parties and the Prepetition Second Lien Secured
                   Parties for any diminution of their interests in the Prepetition Collateral,
                   including the Cash Collateral;

                g) modifying the automatic stay imposed by section 362 of the Bankruptcy
                   Code to the extent necessary to implement and effectuate the terms and
                   provisions of the DIP Documents and this DIP Orders;

                h) authorizing payment of the DIP Fees (as defined in the DIP Orders);

                i) scheduling a Final Hearing to consider the relief requested in the Motion
                   and approving the form of notice with respect to the Final Hearing; and

                j) granting related relief.




                                          -6-
Case 21-30660-KLP                 Doc 5        Filed 03/02/21 Entered 03/02/21 04:27:41               Desc Main
                                              Document      Page 7 of 155



           11.      The chart below contains a summary of the material terms of the proposed DIP

Facility, together with references to the applicable sections of the relevant source documents, as

required by Bankruptcy Rules 4001(b)(1)(B) and 4001(c)(1)(B).2


      Bankruptcy Code                   Senior Secured Superpriority Debtor-in-Possession Credit Facility

    Borrower                      Paper Source, Inc.
    Bankruptcy Rule
    4001(c)(1)(B)                 See DIP Term Sheet, “Borrower” Section

    Guarantor                     Pine Holdings, Inc.
    Bankruptcy Rule
    4001(c)(1)(B)                 See DIP Term Sheet, “Guarantor” Section

    Lenders                       Entities forth on Exhibit A of DIP Term Sheet.
    Bankruptcy Rule
    4001(c)(1)(B)                 See DIP Term Sheet, Exhibit A

    Entities with Interests       Prepetition Secured Parties under the Prepetition First Lien Credit
    in Cash Collateral            Documents and Prepetition Second Lien Credit Documents, respectively.
    Bankruptcy Rule
    4001(b)(l)(B)(i)              See Interim Order, ¶ J(ii).

    Term                          The DIP Loans (together with all other DIP Obligations) shall mature and be
    Bankruptcy Rule               due and payable on the earliest to occur of the following (such date, the
    4001(b)(l)(B)(iii),           “Maturity Date”):
    4001(c)(1)(B)
                                  (i)     June 30, 2021;3

                                  (ii) the consummation of a sale of all or substantially all of the assets of the
                                       Debtors;

                                  (iii) the termination of the Stalking Horse Agreement for any reason without
                                        the prior written consent of the DIP Lenders and the Stalking Horse
                                        Purchaser other than a termination of the Stalking Horse Agreement to
                                        pursue approval of an Alternative Transaction (as defined in the Stalking
                                        Horse Agreement) that results in the indefeasible payment in full in cash
                                        of the Prepetition First Lien Obligations as of the closing of such
                                        Alternative Transaction;




2
           The summaries contained in this Motion are qualified in their entirety by the provisions of the documents
           referenced, including the DIP Documents and the Interim Order. To the extent anything in this Motion is
           inconsistent with such documents, the terms of the applicable documents shall control. Capitalized terms
           used in this summary chart but not otherwise defined have the meanings ascribed to them in the DIP
           Documents or the Interim Order, as applicable.
3          120 days from the Petition Date.



                                                            -7-
Case 21-30660-KLP       Doc 5       Filed 03/02/21 Entered 03/02/21 04:27:41                  Desc Main
                                   Document      Page 8 of 155



  Bankruptcy Code             Senior Secured Superpriority Debtor-in-Possession Credit Facility

                        (iv) the substantial consummation (as defined in section 1101 of the
                             Bankruptcy Code and which for purposes hereof shall be no later than
                             the “effective date” thereof) of a plan of reorganization filed in the
                             Chapter 11 Cases that is confirmed pursuant to an order entered by the
                             Bankruptcy Court;

                        (v) entry of an order by the Bankruptcy Court approving (A) a motion
                            seeking conversion or dismissal of any or all of the Chapter 11 Cases or
                            (B) a motion seeking the appointment or election of a trustee, a
                            responsible officer or examiner with enlarged powers relating to the
                            operation of the Debtors’ business; and

                        (vi) the date of acceleration of all or any portion of the DIP Loans and the
                             termination of the commitments in respect thereof upon the occurrence
                             of an Event of Default (as defined below).

                        See DIP Term Sheet, Maturity Date Section.

Adequate Protection     As adequate protection for any diminution of the Prepetition First Lien
for Prepetition First   Secured Parties’ interest in the Prepetition Collateral resulting from the
Lien Secured Parties    subordination of the Prepetition First Liens to the DIP Liens and the Carve-
Bankruptcy Rules        Out, the Prepetition First Lien Agent shall receive, for the benefit of the
4001(b)(l)(B)(iv),      Prepetition First Lien Secured Parties:
4001(c)(1)(B)(ii)
                        (i)     continuing valid, binding, enforceable and perfected postpetition
                                replacement liens pursuant to sections 361, 363(e), and 364(d)(l) of the
                                Bankruptcy Code on the DIP Collateral, which shall be subject and
                                subordinated only to the Carve-Out, the DIP Liens and Permitted Liens
                                (the “First Lien Secured Parties’ Replacement Liens”) and which (x)
                                shall otherwise be senior to all other security interests in, liens on, or
                                claims against the DIP Collateral, and (y) shall not be made subject to or
                                pari passu with any lien or security interest heretofore or hereinafter
                                granted in the Chapter 11 Cases or any Successor Cases and shall be valid
                                and enforceable against any trustee appointed in any of the Chapter 11
                                Cases or any Successor Cases, and shall not be subject to sections 510,
                                549 or 550 of the Bankruptcy Code;

                        (ii) administrative superpriority expense claims in each of the Chapter 11
                             Cases (the “First Lien Adequate Protection Superpriority Claims”),
                             junior and subordinate only to the Carve-Out and the DIP Obligations
                             (including the DIP Superpriority Claims), pursuant to section 507(b)
                             with priority over any and all other administrative expenses,
                             administrative expense claims and unsecured claims against the Debtors
                             or their Estates, now existing or hereafter arising, of any kind or nature
                             whatsoever as to and to the extent provided by sections 503(b) and
                             507(b) of the Bankruptcy Code; and

                        (iii) (x) monthly reimbursement payments of the Prepetition First Lien
                              Secured Parties’ respective reasonable fees and expenses including the


                                                  -8-
Case 21-30660-KLP        Doc 5       Filed 03/02/21 Entered 03/02/21 04:27:41                  Desc Main
                                    Document      Page 9 of 155



  Bankruptcy Code              Senior Secured Superpriority Debtor-in-Possession Credit Facility

                                 professional fees of Proskauer Rose LLP, Tavenner & Beran PLC, and
                                 Carl Marks & Co., Inc. (in each case, without the need for the filing of
                                 formal fee applications, including as to any amounts arising before or
                                 after the Petition Date), and (y) payment in kind of monthly interest,
                                 calculated at the non-default rate under the Prepetition First Lien Credit
                                 Agreement and added to the principal amounts of the Prepetition First
                                 Lien Secured Parties’ allowed secured claims.

                         See Interim Order ¶ 13.

Adequate Protection      As adequate protection for any Diminution of the Prepetition Second Lien
for Prepetition Second   Secured Parties’ interest in the Prepetition Collateral resulting from the
Lien Secured Parties     subordination of the Prepetition Second Liens to the DIP Liens, the Carve-
Bankruptcy Rules         Out, and the First Lien Replacement Liens, the Prepetition Second Lien
4001(b)(l)(B)(iv),       Agent shall receive, for the benefit of the Prepetition Second Lien Secured
4001(c)(1)(B)(ii)        Parties:

                         (i)     continuing valid, binding, enforceable and perfected postpetition
                                 replacement liens pursuant to sections 361, 363(e), and 364(d)(l) of the
                                 Bankruptcy Code on the DIP Collateral, which shall be subject and
                                 subordinated only to the Carve-Out, the Permitted Liens, the DIP Liens,
                                 the First Lien Replacement Liens, and the Prepetition First Liens (the
                                 “Second Lien Secured Parties’ Replacement Liens,” and together with
                                 the First Lien Secured Parties’ Replacement Liens, the “Replacement
                                 Liens”) and which shall otherwise be senior to all other security interests
                                 in, liens on, or claims against the DIP Collateral and shall be valid and
                                 enforceable against any trustee appointed in any of the Chapter 11 Cases
                                 or any Successor Cases, and shall not be subject to sections 510, 549 or
                                 550 of the Bankruptcy Code; and

                         (ii) administrative superpriority expense claims in each of the Chapter 11
                              Cases (the “Second Lien Adequate Protection Superpriority Claims,”
                              and together with the First Lien Adequate Protection Superpriority
                              Claims, the “Adequate Protection Superpriority Claims”), junior and
                              subordinate to the Carve-Out, the DIP Obligations (including the DIP
                              Superpriority Claims), the First Lien Adequate Protection Superpriority
                              Claims, and the Prepetition First Lien Obligations, and pursuant to
                              section 507(b) with priority over any and all other administrative
                              expenses, administrative expense claims and unsecured claims against
                              the Debtors or their Estates, now existing or hereafter arising, of any kind
                              or nature whatsoever as to and to the extent provided by sections 503(b)
                              and 507(b) of the Bankruptcy Code.

                         See Interim Order ¶ 14.

Waiver/Modification      The automatic stay of section 362 of the Bankruptcy Code is hereby modified
of the Automatic Stay    and vacated to the extent necessary to permit the Debtors, the DIP Secured




                                                    -9-
Case 21-30660-KLP   Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41                   Desc Main
                            Document     Page 10 of 155



  Bankruptcy Code     Senior Secured Superpriority Debtor-in-Possession Credit Facility

Bankruptcy Rule     Parties and the Prepetition First Lien Secured Parties to accomplish the
4001(c)(1)(B)(iv)   transactions contemplated by this Interim Order.

                    See Interim Order ¶ 19.

Carve Out           As used herein, “Carve-Out” means the following expenses: (i) all fees
Bankruptcy Rule     required to be paid to the Clerk of the Bankruptcy Court and to the Office of
4001(c)(1)(B);      the United States Trustee pursuant to 28 U.S.C. § 1930(a) (without regard to
                    the notice set forth in (iii) below); (ii) all reasonable fees and expenses
                    incurred by a Trustee under section 726(b) of the Bankruptcy Code in an
                    amount not exceeding $50,000 (without regard to the notice set forth in (iii)
                    below); (iii) subject to the Approved Budget to the extent allowed at any time,
                    whether by interim order, procedural order, or otherwise, all unpaid fees and
                    expenses (including any restructuring, sale, success, or other transaction fee
                    of any investment bankers or financial advisors of the Debtors) (the “Allowed
                    Debtor Professional Fees”) incurred by persons or firms retained by the
                    Debtors pursuant to section 327, 328, or 363 of the Bankruptcy Code (the
                    “Debtor Professionals”) and unpaid fees and expenses (the “Allowed
                    Committee Professional Fees” and together with the Allowed Debtor
                    Professional Fees, collectively, the “Allowed Professional Fees”) incurred by
                    persons or firms retained by any statutory committees appointed in the
                    Chapter 11 Cases (each, a “Committee”) pursuant to section 328 or 1103 of
                    the Bankruptcy Code (the “Committee Professionals” and, together with the
                    Debtor Professionals, the “Professional Persons”) at any time before or on the
                    first business day following delivery by the DIP Agent of a Carve Out Trigger
                    Notice (as defined below), whether allowed by the Bankruptcy Court prior to
                    or after delivery of a Carve Out Trigger Notice (these clauses (i) through (iii),
                    the “Pre-Carve Out Amounts”); and (iv) Allowed Professional Fees not to
                    exceed $500,000, incurred after the first business day following delivery by
                    the DIP Agent of the Carve Out Trigger Notice, to the extent allowed at any
                    time, whether by interim order, procedural order, or otherwise (the amounts
                    set forth in this clause (iv) being the “Post-Carve Out Trigger Notice Cap”).

                    See Interim Order ¶ 34.

506(c) Waiver       The DIP Secured Parties, and subject to entry of a Final Order, the
Bankruptcy Rule     Prepetition First Lien Secured Parties, shall each be entitled to a waiver of
4001(c)(l)(B)(x)    the provisions of Section 506(c) of the Bankruptcy Code.

                    See Interim Order ¶ 46.

Section 552(b)      The DIP Secured Parties, and subject to entry of a Final Order, the
Bankruptcy Rule     Prepetition First Lien Secured Parties, shall each be entitled to a waiver of
4001(c)(l)(B)       any “equities of the case” exception under Section 552(b) of the Bankruptcy
                    Code.

                    See Interim Order ¶ 48.




                                           - 10 -
Case 21-30660-KLP      Doc 5       Filed 03/02/21 Entered 03/02/21 04:27:41                  Desc Main
                                  Document     Page 11 of 155



  Bankruptcy Code             Senior Secured Superpriority Debtor-in-Possession Credit Facility

Commitment             Interim DIP Loan: On or after the Interim Closing Date, Borrower may
Bankruptcy Rule        request loans in a single draw in an aggregate principal amount of up to
4001(c)(1)(B)          $7.75 million, subject to the provisions of the DIP Term Sheet and for use
                       strictly in accordance with the Approved Budget (and the terms of the Interim
                       Order approving the DIP Credit Facility on an interim basis (the “Interim DIP
                       Loans”); and

                       Final DIP Loan: On or after the Final Closing Date, Borrower may request
                       loans in one or more borrowings up to amounts, not to exceed at any time
                       outstanding aggregate commitments of $16.0 million, less amounts drawn
                       under the Interim DIP Loans (the “Final DIP Loan”, together with the Interim
                       DIP Loans, the “DIP Loans”), subject to the provisions of the DIP Term
                       Sheet and for use strictly in accordance with the “Use of Proceeds” section
                       of the DIP Term Sheet and the terms of the Final Order.

Materials Conditions   The obligations of the DIP Lenders to make the Interim DIP Loans in
of Borrowing to the    accordance with the Draw Schedule will be subject to satisfaction, or written
Interim Commitment     waiver, by the DIP Agent and each DIP Lender in its sole and absolute
Bankruptcy Rule        discretion, of each of the following conditions precedent in connection with
4001(c)(1)(B)          each draw request:

                       (i)      Debtors shall have timely delivered to the DIP Agent the Approved
                                Budget or any update thereto required to be delivered in accordance with
                                the DIP Term Sheet;

                       (ii)     the Interim Order (in form and substance acceptable to the DIP Agent
                                and each DIP Lender in its sole and absolute discretion) has been entered
                                by the Bankruptcy Court (after a hearing on notice to all parties having
                                or asserting a lien on all or any portion of the DIP Collateral) and shall
                                not have been reversed, modified, amended, stayed or vacated, or in the
                                case of any modification or amendment, in a manner without the consent
                                of the DIP Agent and each DIP Lender and the Debtors shall be in
                                compliance in all respects with the Interim Order

                       (iii) The DIP Agent shall be satisfied that the liens and security interests of
                             the DIP Agent have been perfected in the DIP Collateral and shall
                             constitute first-priority liens (subject only to Prepetition Permitted
                             Liens)

                       See DIP Term Sheet, “Conditions Precedent to the Interim DIP Loan”

Interest Rates         Interest will be payable on the unpaid principal amount of all DIP Loans and
Bankruptcy Rule        all overdue interest thereon at a rate per annum equal to the LIBOR Rate (as
4001(c)(1)(B)          defined in the Prepetition First Lien Credit Agreement) for an Interest Period
                       (as defined in the Prepetition First Lien Credit Agreement) of one month plus
                       10.00%, payable monthly on the first (1st) business day of each month in
                       arrears. All accrued interest which for any reason has not theretofore been




                                                 - 11 -
Case 21-30660-KLP     Doc 5      Filed 03/02/21 Entered 03/02/21 04:27:41                   Desc Main
                                Document     Page 12 of 155



  Bankruptcy Code           Senior Secured Superpriority Debtor-in-Possession Credit Facility

                      paid shall be paid in full on the date on which the final principal amount of
                      the DIP Loans is paid.

                      See DIP Term Sheet, “Interest Rate” Section.

Milestones            Unless waived by the Required DIP Lenders (as defined below) in their sole
Bankruptcy Rule       discretion, the failure of the Debtors to meet the following milestones (each,
4001(c)(1)(B)         a “Case Milestone”) by the applicable specified deadlines set forth therefor
                      (the “Specified Deadline”) shall constitute an Event of Default:

                      (i)     no later than three (3) business days after the Petition Date, entry by the
                              Bankruptcy Court of the Interim Order;

                      (ii) no later than thirty (30) calendar days after the entry of the Interim Order,
                           entry by the Bankruptcy Court of the Final Order;

                      (iii) no later than thirty (30) calendar days after the Petition Date, entry by
                            the Bankruptcy Court of an order approving a motion establishing
                            bidding procedures in respect of the Sale, which order shall be
                            reasonably acceptable to the Required DIP Lenders (“Bid Procedures”);

                      (iv) no later than forty-five (45) calendar days after the Petition Date,
                           submission of qualified bids in respect of the Sale;

                      (v) no later than sixty (60) calendar days after the Petition Date, the conduct
                          of a sale hearing;

                      (vi) no later than sixty-five (65) calendar days after the Petition Date, entry
                           by the Bankruptcy Court of a sale order, which order shall be reasonably
                           acceptable to the Required DIP Lenders (the “Sale Order”); and

                      (vii) no later than eighty-five (85) calendar days after the Petition Date,
                            consummation a Sale approved by the Bankruptcy Court.

                      See DIP Term Sheet, Section “Case Milestones”

Challenge Period      Proceeds from the DIP Facility and/or Cash Collateral not to exceed $25,000
Bankruptcy Rule       in the aggregate (the “Investigation Budget Cap”) may be used on account of
4001(c)(l)(B)         Allowed Professional Fees incurred by Committee Professionals (if any) in
                      connection with the investigation of avoidance actions or any other claims or
                      causes of action (but not the prosecution of such actions) on account of the
                      Prepetition First Lien Facility and Prepetition First Lien Secured Parties (but
                      not the DIP Facility) (the “Investigation”).

                      See Interim Order ¶ 34(i).

Use of DIP Facility   The DIP Loans will be used strictly in accordance with the Approved Budget
and Cash Collateral   (subject to the Permitted Variances), for (a) working capital and general



                                                - 12 -
Case 21-30660-KLP        Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41                  Desc Main
                                 Document     Page 13 of 155



  Bankruptcy Code           Senior Secured Superpriority Debtor-in-Possession Credit Facility

Bankruptcy Rule          corporate purposes of the Debtors, (b) for bankruptcy-related costs and
4001(b)(l)(B)(ii)        expenses, and (c) for costs and expenses related to the DIP Credit Facility.

                         See DIP Term Sheet, Section “Use of Proceeds Section”

Stipulations to          After consultation with their attorneys and advisors, and without prejudice to
Prepetition Liens and    the rights of parties in interest, the Debtors, on their behalf and on behalf of
Claims                   their estates, admit, stipulate, acknowledge, and agree immediately upon
Bankruptcy Rule          entry of the Interim Order, to certain stipulations regarding the validity of
4001(c)(1)(B)(iii)       the Prepetition First Lien Lenders’ claims and liens.

                         See Interim Order ¶ G.
Waiver/Modification      This Interim Order shall be sufficient and conclusive evidence of the
of Applicability of      creation, validity, perfection, and priority of all liens granted herein,
Nonbankruptcy Law        including the Carve-Out, the DIP Liens and the Replacement Liens, without
Relating to Perfection   the necessity of filing or recording any financing statement, mortgage, deed
or Enforceability of     of trust, notice, or other instrument or document which may otherwise be
Liens                    required under the law or regulation of any jurisdiction or the taking of any
Bankruptcy Rule          other action (including, for the avoidance of doubt, entering into any deposit
4001(c)(1)(B)(vii)       account control agreement) to validate or perfect (in accordance with
                         applicable non-bankruptcy law) the DIP Liens and the Replacement Liens or
                         to entitle the DIP Secured Parties and the Prepetition Secured Parties to the
                         priorities granted herein.

                         See Interim Order ¶ 20.

Repayment Features       Optional Prepayment

                         The Debtors may prepay the DIP Loans in whole or in part at any time upon
                         delivery of written notice to the DIP Agent no later than 1:00 PM ET three
                         (3) business days prior to the date of such prepayment (or such later time as
                         the DIP Agent may agree to in its sole discretion).

                         Mandatory Prepayment

                         The Debtors shall pay or prepay the DIP Loans and all other DIP Obligations
                         (together with a cash reserve established by the DIP to cover asserted
                         contingent and indemnity obligations) until such obligations are paid in full
                         immediately as follows:

                         (i) 100% of the net cash proceeds of any sale or disposition of all or
                             substantially all of Debtors’ assets pursuant to Section 363 of the
                             Bankruptcy Code (other than a Sale to the Stalking Horse Purchaser
                             pursuant to the Stalking Horse Agreement) simultaneous with the
                             consummation thereof, after funding the Carve-Out and reserving
                             proceeds (a) sufficient to pay accrued, unpaid and allowed administrative
                             expenses (as of the closing of such Sale) to the extent set forth in the
                             Approved Budget and (b) in an amount negotiated in good faith by the
                             DIP Lenders and the Debtors that is necessary to fund costs for the wind-



                                                - 13 -
Case 21-30660-KLP      Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41                  Desc Main
                               Document     Page 14 of 155



  Bankruptcy Code         Senior Secured Superpriority Debtor-in-Possession Credit Facility

                            down of Debtors’ bankruptcy estates following the closing of such Sale;

                       (ii) 100% of the net cash proceeds of any other sale or other disposition by
                            any Debtor of any assets, in a single transaction or series of related
                            transactions (except for the (a) de minimis asset sales approved by an
                            order of the Bankruptcy Court that is in form and substance acceptable to
                            the Required DIP Lenders (as defined in the DIP Term Sheet) or (b) sale
                            of goods or services in the ordinary course of business); and

                       (iii) 100% of the net cash proceeds of extraordinary receipts (including tax
                             refunds, indemnity payments and insurance proceeds not included as
                             proceeds of asset dispositions but excluding sales tax receipts
                             contemplated to be received by any of the Debtors as set forth in the
                             Approved Budget) by any Debtor.

                       See DIP Term Sheet, “Optional Prepayments” and “Mandatory Prepayments”
                       Sections

Fees                   Arrangement Fee
Bankruptcy Rule
4001(c)(1)(B)          The Debtors shall pay to the DIP Agent a fee equal to $50,000 (the
                       “Arrangement Fee”), which shall be fully earned and non-refundable, on the
                       Interim Closing Date. The Arrangement Fee shall be due and payable in cash
                       upon the initial draw made in accordance with the Draw Schedule and may
                       be netted from the proceeds of the initial DIP Loans funded.

                       Commitment Fees

                       The Debtors shall pay to the DIP Lenders, on a pro rata basis in accordance
                       with their DIP Commitments on the Interim Closing Date, a commitment fee
                       (the “Commitment Fee”) equal to 3.00% of the aggregate DIP Commitment.
                       The Commitment Fee shall be fully-earned and non-refundable on the
                       Interim Closing Date. The Commitment Fee shall be paid in kind on the
                       Interim Closing Date and capitalized to the principal amount of the Interim
                       DIP Loans.

                       See DIP Term Sheet, See “Arrangement Fee” and Commitment Fees”
                       Section.

Budget                 By no later than the Petition Date, Debtors shall deliver to the DIP Agent a
Bankruptcy Rule 4001   weekly budget for the 13-week period commencing on the Petition Date, and
(c)(1)(B)              such weekly budget shall be approved by the DIP Agent in its sole discretion
                       and shall set forth, among other things, the projected cash receipts, sales and
                       cash disbursements (the “Approved Budget”). Commencing at 5:00 P.M.
                       (Eastern Time) on the Wednesday of the second full calendar week after the
                       Petition Date, and continuing on 5:00 P.M. (Eastern Time) on the Wednesday
                       of every second week thereafter, the weekly budget shall be updated, and if
                       such updated budget is in form and substance satisfactory to the DIP Agent




                                              - 14 -
Case 21-30660-KLP   Doc 5      Filed 03/02/21 Entered 03/02/21 04:27:41                  Desc Main
                              Document     Page 15 of 155



  Bankruptcy Code         Senior Secured Superpriority Debtor-in-Possession Credit Facility

                    in its sole discretion, it shall become the “Approved Budget” for purposes of
                    this Term Sheet and the DIP Orders.

                    See Interim Order ¶ 17(i), DIP Term Sheet, Section “Approved Budget;
                    Approved Cash Flow Projection; Variance Reports”

Variance Covenant   Each Approved Variance Report shall indicate whether there are any adverse
Bankruptcy Rule     variances that exceed the Permitted Variances (as defined below) and shall
4001(c)(l)(B)       provide a written explanation for such variances. “Permitted Variances”
                    shall mean, as of any Testing Date:

                    (i)      the sum of (x) the aggregate actual cumulative cash receipts of the
                             Debtors for the applicable Testing Period, plus (y) to the extent such
                             amount is greater than $0, the amount by which the actual cumulative
                             cash receipts of the Debtors for the immediately preceding Testing
                             Period exceeded the cumulative cash receipts of the Debtors set forth
                             in the Approved Budget for such Testing Period, may not vary
                             negatively from the Approved Budget for such Testing Period by more
                             than (a) 20.0% for the first two Testing Periods and (b) 15.0% for each
                             Testing Period thereafter, for the avoidance of doubt, with negative
                             variance meaning that actual receipts are less than projected receipts;
                             and

                    (ii)     the difference of (x) the Debtors’ actual cash operating disbursements
                             for each line item within the Approved Budget (excluding professional
                             fees) for the applicable Testing Period, minus (y) to the extent such
                             amount is greater than $0, the amount by which such line item within
                             the Approved Budget for the immediately preceding Testing Period
                             exceeded the Debtors’ actual cash operating disbursements for such
                             line item within the Approved Budget for the immediately preceding
                             Testing Period, may not vary negatively from the Approved Budget by
                             more than (a) 20.0% for the first two Testing Periods and (b) 15.0% for
                             each Testing Period thereafter, for the avoidance of doubt, with
                             negative variance meaning that actual disbursements in any line item
                             are greater than the projected disbursements in the same line item.

                    See Interim Order ¶ 18, DIP Term Sheet, Section “Approved Budget;
                    Approved Cash Flow Projection; Variance Reports” section.

Events of Default   Each of following shall constitute an “Event of Default”:
Bankruptcy Rule
4001(c)(l)(B)       (i)     the entry of an Interim Order or Final Order in form or substance that is
                            not acceptable to the DIP Agent in its sole discretion;

                    (ii) failure by any Debtor to be in compliance in all respects with provisions
                         of this Term Sheet, the DIP Orders and/or the Final Order (as
                         applicable);




                                             - 15 -
Case 21-30660-KLP   Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41                   Desc Main
                            Document     Page 16 of 155



  Bankruptcy Code     Senior Secured Superpriority Debtor-in-Possession Credit Facility

                    (iii) any request made by the Debtors for, or the reversal, modification,
                          amendment, stay, reconsideration or vacatur of a DIP Order, as entered
                          by the Bankruptcy Court, without the prior written consent of the DIP
                          Agent and each DIP Lender;

                    (iv) failure of any of the Case Milestones to be satisfied by the Specified
                         Deadline (as such Specified Deadlines may be modified to
                         accommodate the calendar of the Bankruptcy Court);

                    (v)   failure of any representation or warranty to be true and correct in all
                          material respects (or, to the extent qualified by materiality or Material
                          Adverse Change, in all respects) when made;

                    (vi) the filing of any application by the Debtors (other than the application
                         for financing provided by a third party which seeks authority to pay all
                         of the DIP Obligations in full upon entry of the order approving such
                         financing) for the approval of (or an order is entered by the Court
                         approving) any claim arising under Section 507(b) of the Bankruptcy
                         Code or any other provision of the Bankruptcy Code or any security,
                         mortgage, collateral interest or other lien in any of the Chapter 11 Cases
                         which is pari passu with or senior to the DIP Liens, excluding liens
                         arising under the DIP Orders, or pursuant to any other financing
                         agreement made with the prior written consent of the DIP Agent and
                         each DIP Lender;

                    (vii) the commencement of any action by the Debtors or other authorized
                          person (other than an action permitted by the DIP Orders) against any of
                          the DIP Agent or any DIP Lender or any of their agents and employees,
                          to subordinate or avoid any liens made in connection with the DIP
                          Orders;

                    (viii) (1) any Debtor files a pleading in any court seeking or supporting an
                           order to revoke, reverse, stay, vacate, amend, supplement or otherwise
                           modify any DIP Order or the Term Sheet, or the disallow the DIP
                           Obligations, in whole or in part, or (2) any material provision of the DIP
                           Orders or Term Sheet, or any other order of the Bankruptcy Court
                           approving the Debtors’ use of Cash Collateral (as defined in the DIP
                           Orders), shall for any reason cease to be valid and binding (without the
                           prior written consent of the DIP Agent and each DIP Lender);

                    (ix) the filing with the Bankruptcy Court of a motion seeking approval of a
                         sale under Section 363 (other than approval of a sale pursuant to the
                         terms of the Stalking Horse Agreement) or a plan of reorganization or
                         liquidation in any of the Chapter 11 Cases that, in either case, does not
                         provide for indefeasible payment in full in cash to the DIP Agent and
                         the DIP Lenders of DIP Loans and all other amounts outstanding under




                                           - 16 -
Case 21-30660-KLP              Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41                      Desc Main
                                       Document     Page 17 of 155



      Bankruptcy Code             Senior Secured Superpriority Debtor-in-Possession Credit Facility

                                     this Term Sheet, the DIP Orders on closing of such sale or the effective
                                     date of such plan;

                               (x)   the appointment in any of the Chapter 11 Cases of a trustee, receiver,
                                     examiner, or responsible officer with enlarged powers relating to the
                                     operation of the business of any Debtor (powers beyond those set forth
                                     in sections 1106(a)(3) and (a)(4) of the Bankruptcy Code);

                               (xi) the granting of relief from the automatic stay by the Bankruptcy Court
                                    to any other creditor or party in interest in the Chapter 11 Cases with
                                    respect to any portion of the DIP Collateral exceeding $150,000 in value
                                    in the aggregate;

                               (xii) since the Petition Date, the occurrence of any Material Adverse Change;
                                     and

                               (xiii) failure to pay principal, interest or other DIP Obligations in full when
                                      due, including without limitation, on the Maturity Date.

                               See DIP Term Sheet, “Events of Default Section”

    Indemnification            The Debtors shall indemnify and hold harmless the DIP Secured Parties, each
    Bankruptcy Rule            of their respective successors, assigns, affiliates, parents, subsidiaries,
    4001(c)(1)(B)(ix)          partners, controlling persons, representatives, agents, attorneys, advisors,
                               financial advisors, consultants, professionals, officers, directors, members,
                               managers, shareholders and employees past, present, and future, and their
                               respective heirs, predecessors, successors and assigns in accordance with,
                               and subject to, the terms and conditions of the DIP Documents except to the
                               extent of such party’s gross negligence, actual fraud, or willful misconduct
                               as determined in a final order by a court of competent jurisdiction.

                               See Interim Order ¶ 38.


II.       The Debtors’ Prepetition Capital Structure.4

          12.     As of the Petition Date, the Debtors have approximately $103,188,208.08 in

aggregate principal amount outstanding of funded debt obligations, which includes the following:




4
          The following summary is qualified in its entirety by reference to the operative documents, agreements,
          schedules, and exhibits. In the event of inconsistency between this summary (including the defined terms
          therein) and such documents, the source documents shall control and govern. Additional detail regarding the
          Debtors’ capital structure is available in the First Day Declaration. See First Day Declaration, Part II.


                                                        - 17 -
Case 21-30660-KLP           Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41                     Desc Main
                                    Document     Page 18 of 155



                                                                                   Funded Debt
              Funded Debt             Maturity               Interest Rates        Outstanding
                                                                              as of the Petition Date
        Revolving Credit Facility
                                     May 22, 2024            Libor + 7.00%       $15,000,000.00

         First Lien Term Loan
                                     May 22, 2024            Libor + 7.00%       $55,100,000.00
                Facility
           First Lien Fourth
                                     February 26,
          Amendment Delayed                              Libor + 12.00%           $2,706,000.00
                                        2021
           Draw Term Loan
        Second Lien Term Loan       November 22,             5.00% (cash)
                                                                                 $30,382,208.08
               Facility                2024                  11.50% (PIK)
                                     Total                                       $103,188,208.08


       A.      Prepetition First Lien Facility.

       13.     Paper Source, Inc., as borrower, Pine Holdings, Inc. as guarantor, MidCap

Financial Trust, as administrative agent (in such capacity, together with any successor thereto, the

“Prepetition First Lien Agent”), the term loan lenders party thereto from time to time (the

“Prepetition First Lien Lenders,” and together with the Prepetition First Lien Agent, collectively,

the “Prepetition First Lien Secured Parties”), are party to that certain Credit and Guaranty

Agreement, dated as of May 22, 2019 (as amended, novated, supplemented, extended or restated

from time to time, the “Prepetition First Lien Credit Agreement”), which provides for a first lien

secured credit facility consisting of (a) a term loan A commitment, which is scheduled to mature

on May 22, 2024 (“Prepetition First Lien Term Loan”), (b) a delayed draw term loan commitments,

which matured on February 26, 2021 (the “Fourth Amendment Delayed Draw Term Loan”) and

(c) a revolving credit commitment, which is scheduled to mature on May 22, 2024 (the “Prepetition

First Lien Revolving Credit Facility”).

       14.     The obligations under the First Lien Credit Agreement are secured, subject to

certain exceptions, by a first priority lien on the Debtors’ assets. As of the Petition Date,

approximately $55.1 million in Prepetition First Lien Term Loan borrowings, $2.7 million in



                                                    - 18 -
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41               Desc Main
                                  Document     Page 19 of 155



Fourth Amendment Delayed Draw Term Loan borrowings, and $15.0 million in Prepetition First

Lien Revolving Credit Facility borrowings are outstanding under the First Lien Credit Agreement.

       B.      Prepetition Second Lien Term Loan Facility.

       15.     Paper Source, Inc., as borrower, Pine Holdings, Inc. as guarantor, Victory Park

Management, LLC, as administrative agent (the “Prepetition Second Lien Term Agent”), and

certain financial institutions as lenders (“Prepetition Second Lien Lenders” and together with the

Prepetition Second Lien Agent, collectively, the “Prepetition Second Lien Secured Parties”), are

party to that certain Credit and Guaranty Agreement, dated as of May 22, 2019 (as amended,

novated, supplemented, extended or restated from time to time, the “Prepetition Second Lien Term

Loan Agreement”), which provides for a second lien secured term credit facility consisting of a

term commitment of $25.0 million, which is scheduled to mature on November 22, 2024 (the

“Prepetition Second Lien Facility”).

       16.     The obligations under the Prepetition Second Lien Term Loan Agreement are

secured, subject to certain exceptions, by a second priority lien on the Debtors’ assets. As of the

Petition Date, as a result of paid-in-kind interest that has accrued and capitalized since the closing

of the Prepetition Second Lien Term Loan Agreement, and approximately $30,382,208.08 million

aggregate principal amount is outstanding under the Prepetition Second Lien Term Loan

Agreement.

       C.      Prepetition Subordination and Intercreditor Agreement.

       17.     The Prepetition First Lien Agent, Prepetition Second Lien Term Agent and Debtors

are parties to a subordination and intercreditor agreement, dated May 22, 2019, (the “Prepetition

Intercreditor Agreement”), which governs: (a) the relative lien priorities of the secured parties with

respect to the Prepetition First Lien Facility and the Prepetition Second Lien Facility; (b) the rights

of the respective secured parties to take enforcement actions against collateral; and (c) waivers of


                                                 - 19 -
Case 21-30660-KLP                Doc 5     Filed 03/02/21 Entered 03/02/21 04:27:41                               Desc Main
                                          Document     Page 20 of 155



certain rights of certain of the secured parties with respect to, among other things: (i) the provision

of debtor-in-possession financing to the Debtors and the Debtors’ use of cash collateral; (ii) the

ability to seek adequate protection under the Bankruptcy Code; and (iii) the ability to contest

certain asset sales in a bankruptcy case.

         D.        Equity Interests and Outstanding Warrants.

         a.        Funds affiliated with, or managed by, Investcorp International Inc. (“Investcorp”)

constitute the majority owners of the Debtors through their equity holdings of debtor Pine Holdings, Inc.

Debtor Pine Holdings, Inc. has three classes of equity—Series A Common, Series D Common, and Series

A Convertible Preferred. MidCap Financial Trust and certain affiliated funds own both nonvoting preferred

equity and nonvoting common equity in Pine Holdings, Inc. as a result of a capital infusion transaction

described in the First Day Declaration.5 A summary of the approximate ownership interests in Pine

Holdings, Inc. is provided below:

                                             % Ownership of Convertible                    % Ownership of Common
                 Party
                                                 Preferred Stock                                   Stock
    Investcorp                                       60.00%                                       80.0%
    Lenders                                          40.00%                                       10.0%
    Former Management6                                0.00%                                        3.0%
    Other Investors                                   0.00%                                        7.0%

         18.       Current and former management of the Debtors own options to purchase common

equity in Pine Holdings, Inc. Moreover, the largest of the Debtors’ Prepetition Second Lien

Lenders, VPC Special Opportunities Fund III Onshore, L.P. (“Victory Park”), owns unexercised

warrants, which, if exercised, would give Victory Park the right to purchase common equity in

Pine Holdings, Inc.




5        The Prepetition First Lien Lenders’ shares in the Debtors are non-voting, and as a result, neither the First Lien Lenders,
         nor MidCap, constitute “insiders” as defined in Bankruptcy Code § 101(31).
6        This group includes two current members of the Debtors’ management, both of whom were employed by the Debtors in
         2013.



                                                             - 20 -
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41             Desc Main
                                  Document     Page 21 of 155



                             The Debtors’ Immediate Need for Cash

I.      The Debtors Cannot Prudently Operate Their Business With Cash Collateral Alone.

        19.     As set forth above, the Debtors commenced these Chapter 11 Cases in pursuit of

three goals: a robust marketing process, real estate portfolio rationalization, and improving

business operations. The Debtors’ decision to pursue these goals through a chapter 11 filing was

driven by multiple factors, including the Debtors’ dire liquidity profile prior to the Petition Date.

As set forth in the First Day Declaration and Adams Declaration, the Debtors’ liquidity profile has

been strained since the onset of the COVID-19 pandemic and a corresponding decline in in-store

retail sales.

        20.     Prior to the Petition Date, the Debtors engaged their proposed restructuring advisor,

M-III Advisory Partners, LP (“M3”) to assist in various projects, including the development and

administration of its short-term cash flow forecasting, budgeting, cash management planning, and

operational restructuring efforts, including assisting with a store rationalization strategy. As set

forth in in the Adams Declaration, in late January 2021, M3 concluded that the Debtor’s liquidity

profile, among other issues, would require the Debtors to file for chapter 11 protection in the near

term.

        21.     Following the decision to begin prepping for a chapter 11 filing, the Debtors

worked tirelessly with their advisors to project their cash needs following a the petition date. The

Debtors shared these projections with the DIP Lenders and their advisors. Following weeks of

hard fought negotiations, the Debtors and DIP Lenders have agreed to a 13-week cash flow

projection outlining the Debtors’ postpetition cash flow and borrowing needs. This cash flow

projection is attached as Exhibit 2 to the Proposed Interim Order (the “Initial Approved Budget”).

        22.     In connection with these negotiations, the Debtors, in consultation with their

advisors, determined that the use of Cash Collateral alone would be insufficient to meet the


                                                - 21 -
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41               Desc Main
                                  Document     Page 22 of 155



Debtors’ postpetition liquidity needs. Accordingly, the Debtors determined that they would

require access to both postpetition financing sufficient to provide liquidity to administer the

Debtors’ estates during these chapter 11 cases and the Cash Collateral securing such postpetition

financing. Among other things, the DIP Facility provides liquidity that is essential to (i) acquire

inventory, (ii) pay vendors and other participants in the Debtors’ supply chain, (iii) conduct a

marketing and sale process for all or substantially all of their assets, and (iv) to pay chapter 11-

related fees and costs.

       23.     Immediate access to the DIP Facility and Cash Collateral is essential to not only

meet working capital and business operating needs, but also to fund the administration of these

chapter 11 cases, enabling the Debtors and their stakeholders to develop a value-maximizing

transaction. See Adams Declaration ¶ 8. Moreover, the Debtors believe that access to post-petition

financing will help the Debtors stabilize their operations, and restore the confidence of the Debtors’

landlords, the, customers, employees and other stakeholders at this critical stage. See Adams

Declaration ¶ 12.

       24.     In sum, without the immediate relief requested by this Motion, the Debtors face a

material risk of substantial, irreparable harm that could drive the Debtors into liquidation. Access

to liquidity to fund these Chapter 11 Cases will ensure the Debtors have sufficient funds to preserve

and maximize the value of their estates and avoid such an outcome.

II.    The Proposed DIP Facility Represents the Best Available Financing Option for the
       Debtors’ Business.

       25.     Prior to the start of the marketing process for post-petition financing, the Prepetition

First Lien Lenders informed the Debtors that they would not consent to having their prepetition

liens primed. See Adams Declaration ¶ 9. The Debtors concluded that the Prepetition First Lien

Lender’s unwillingness to consent to the priming of its liens meant that, in order to avoid a



                                                - 22 -
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41               Desc Main
                                  Document     Page 23 of 155



disruptive, protracted, expensive and uncertain priming fight, the Debtors would need to locate a

third-party lender willing to provide DIP financing on an unsecured or junior lien basis. Id. M3

solicited proposals for postpetition financing, secured by liens junior to the liens of the Prepetition

First Lien Lenders, by contacting 4 well-established and experienced financial institutions and

other capital sources. Id. In addition, M3 solicited a post-petition financing proposal from Victory

Park, who declined to offer financing to the Debtors’ on a basis that would have their post-petition

liens be subordinated to the existing liens of the Prepetition First Lien Lenders.

       26.     Ultimately, none of the parties contacted by M3 expressed a willingness to provide

debtor-in-possession financing secured by liens junior to the liens of the Debtors’ Prepetition First

Lien Lenders. See Adams Declaration ¶ 10. In light of the market feedback and preexisting liens

as of the petition date, the Debtors are seeking authorization to enter in to the DIP Facility with

MidCap Financial Trust acting as DIP Agent, and funds affiliated with the Prepetition First Lien

Lenders, thereby avoiding a protracted, expensive and uncertain priming litigation. Id.

       27.     The negotiations with the Prepetition First Lien Lender to enter in to the DIP

Facility were conducted at arm’s length and in good faith by the Debtors and their advisors. Id.

Over the course of several weeks, the Debtors and Prepetition First Lien Lenders negotiated over

the size and scope of a post-petition financing package that would allow the Debtors the achieve

their restructuring goals. The Debtors negotiated significant concessions from the Prepetition First

Lien Lenders during the course of these negotiations and submit that the DIP Facility and

Approved Budget represent the best available financing option for the Debtors’ and their business.

III.   The Proposed DIP Facility Will Send a Positive Signal to the Market and the Debtors’
       Creditors.

       28.     As described in the First Day Declaration, the significant drop in in-store retail sales

due to the COVID-19 pandemic immediately began straining the Debtors’ liquidity profile. In the



                                                 - 23 -
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41            Desc Main
                                  Document     Page 24 of 155



months prior to the Petition Date, the Debtors worked tirelessly with their vendors, landlords, and

other key stakeholders, to negotiate arrangements aimed at preserving the Debtors’ liquidity. As

set forth in the Adams Declaration, the Debtors are certain that their vendors, landlords, and other

stakeholders will be focused on whether these Chapter 11 Cases are appropriately capitalized. See

Adams Declaration ¶ 12. The Debtors’ ability to show its vendors that they are sufficiently

capitalized and are pursuing a value-maximizing sale transaction to sell Paper Source as a going

concern will minimize any potential repercussions to the Debtors’ business. This is especially

critical for businesses like the Debtors’ who generally place orders for merchandise through

purchase orders rather than long term contracts. Granting the relief requested herein will send a

positive signal to the market that the Debtors will continue to operate as a going concern following

these Chapter 11 Cases.

                                         Basis for Relief

I.     The Debtors Should Be Authorized to Obtain Postpetition Financing Through the
       DIP Documents and the DIP Orders.

       A.      Entry into the DIP Documents is an Exercise of the Debtors’ Sound Business
               Judgment.

       29.     The Court should authorize the Debtors, as an exercise of their sound business

judgment, to enter into the DIP Documents, obtain access to the DIP Facility, and continue using

Cash Collateral. Section 364 of the Bankruptcy Code authorizes a debtor to obtain secured or

superpriority financing under certain circumstances that are present in these chapter 11 cases, as

discussed herein.   Courts grant a debtor in possession considerable deference when acting in

accordance with its business judgment in obtaining postpetition secured credit, so long as the

agreement to obtain such credit does not run afoul of the provisions of, and policies underlying,

the Bankruptcy Code. See, e.g., In re L.A. Dodgers LLC, 457 B.R. 308, 313 (Bankr. D. Del. 2011)

(“[C]ourts will almost always defer to the business judgment of a debtor in the selection of the


                                               - 24 -
Case 21-30660-KLP          Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41             Desc Main
                                   Document     Page 25 of 155



lender.”); In re Trans World Airlines, Inc., 163 B.R. 964, 974 (Bankr. D. Del. 1994) (approving a

postpetition loan and receivables facility because such facility “reflect[ed] sound and prudent

business judgment”); In re Ames Dep’t Stores, Inc., 115 B.R. 34, 40 (Bankr. S.D.N.Y. 1990)

(“[C]ases consistently reflect that the court’s discretion under section 364 is to be utilized on

grounds that permit reasonable business judgment to be exercised so long as the financing

agreement does not contain terms that leverage the bankruptcy process and powers or its purpose

is not so much to benefit the estate as it is to benefit a party-in-interest”).

        30.     Specifically, to determine whether the business judgment standard is met, a court

need only “examine whether a reasonable business person would make a similar decision under

similar circumstances.” In re Exide Techs., 340 B.R. 222, 239 (Bankr. D. Del. 2006), rev’d on

other grounds 607 F.3d 957 (3d Cir. 2010); see also In re Curlew Valley Assocs., 14 B.R. 506,

513–14 (Bankr. D. Utah 1981) (noting that courts should not second guess a debtor’s business

decision when that decision involves “a business judgment made in good faith, upon a reasonable

basis, and within the scope of [the debtor’s] authority under the [Bankruptcy] Code”).

        31.     Furthermore, in considering whether the terms of postpetition financing are fair and

reasonable, courts consider the terms in light of the relative circumstances of both the debtor and

the potential lender. In re Farmland Indus., Inc., 294 B.R. 855, 886 (Bankr. W.D. Mo. 2003); see

also Unsecured Creditors’ Comm. Mobil Oil Corp. v. First Nat’l Bank & Trust Co. of Escanaba

(In re Elingsen McLean Oil Co., Inc.), 65 B.R. 358, 365 n.7 (W.D. Mich. 1986) (recognizing a

debtor may have to enter into “hard” bargains to acquire funds for its reorganization). The Court

may also appropriately take into consideration non-economic benefits to the Debtors offered by a

proposed postpetition facility. For example, in In re ION Media Networks Inc., the bankruptcy

court for the Southern District of New York held that:




                                                  - 25 -
Case 21-30660-KLP          Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41               Desc Main
                                   Document     Page 26 of 155



                   Although all parties, including the Debtors and the Committee,
                   are naturally motivated to obtain financing on the best possible
                   terms, a business decision to obtain credit from a particular
                   lender is almost never based purely on economic terms.
                   Relevant features of the financing must be evaluated, including
                   non-economic elements such as the timing and certainty of
                   closing, the impact on creditor constituencies and the
                   likelihood of a successful reorganization. This is particularly
                   true in a bankruptcy setting where cooperation and establishing
                   alliances with creditor groups can be a vital part of building
                   support for a restructuring that ultimately may lead to a
                   confirmable reorganization plan. That which helps foster
                   consensus may be preferable to a notionally better transaction
                   that carries the risk of promoting unwanted conflict.

No. 09-13125, 2009 WL 2902568, at *4 (Bankr. S.D.N.Y. July 6, 2009) (emphasis added).

       32.     The decision to move forward with the DIP Facility following a marketing and

arm’s length negotiation process is well within the Debtors’ sound business judgment.

Specifically, the DIP Facility will allow the Debtors to: (a) continue a marketing process whereby

the Debtors will seek to sell all or substantially all of their assets; (b) evaluate and rationalize the

Debtors’ real estate portfolio, including renegotiating lease terms to align the Debtors’ rent

expenditures with prevailing market rates; and (c) continue operations without interruption.

Moreover, the Debtors negotiated the DIP Documents with the DIP Lenders in good faith, at arm’s

length, and with the assistance of their respective advisors. The Debtors believe the proposed DIP

Facility represents the best available financing under the current circumstances. Further, entry into

the DIP Facility with certain of the Debtors’ Prepetition First Lien Lenders will likely avoid a

disruptive, costly and uncertain adequate protection fight at the outset of these Chapter 11 Cases

that would cause significant uncertainty among the Debtors’ vendors, employees, landlords, and

others. Accordingly, the Court should authorize the Debtors’ entry into the DIP Documents, as it

is a reasonable exercise of the Debtors’ business judgment.




                                                 - 26 -
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41             Desc Main
                                  Document     Page 27 of 155



       B.      The Debtors Should Be Authorized to Grant Liens, Priming Liens, and
               Superpriority Claims.

       33.     The Debtors propose to obtain financing under the DIP Facility by providing

security interests, liens (including priming liens), and superpriority claims as set forth in the DIP

Documents and the DIP Orders pursuant to sections 364(c) and 364(d) of the Bankruptcy Code.

Priming liens on encumbered assets, and liens on unencumbered assets, are common features of

postpetition financing facilities and, as made clear by the DIP Lenders, were a necessary feature to

obtain the DIP Facility. Specifically, the Debtors propose to provide to the DIP Lenders, subject

to the Carve Out and the priorities set forth in the DIP Orders (i) a perfected first-priority lien

on the DIP Collateral to the extent that such DIP Collateral is not subject to valid, perfected and

non-avoidable liens as of the Petition Date or subject to valid, unavoidable liens in existence as of

the Petition Date that are perfected after the Petition Date as permitted by section 546(b) of the

Bankruptcy Code (“Permitted Liens”), (ii) a perfected junior lien on DIP Collateral, to the extent

such DIP Collateral is subject to a Permitted Lien, and (iii) a perfected first-priority priming lien

on DIP Collateral, subject to Permitted Liens.

       34.     The statutory requirement for obtaining postpetition credit under section 364(c) of

the Bankruptcy Code is a finding, made after notice and a hearing, that a debtor is “unable to obtain

unsecured credit allowable under Section 503(b)(1) of [the Bankruptcy Code].” 11 U.S.C. §

364(c). See In re Crouse Grp., Inc., 71 B.R. 544, 549 (Bankr. E.D. Pa. 1987) (secured credit under

section 364(c) of the Bankruptcy Code is authorized, after notice and hearing, upon showing that

unsecured credit cannot be obtained). Courts have articulated a three-part test to determine

whether a debtor is entitled to financing under section 364(c) of the Bankruptcy Code. Specifically,

courts look to whether:

               a.      the debtor is unable to obtain unsecured credit under section 364(b) of the
                       Bankruptcy Code, i.e., by allowing a lender only an administrative claim;


                                                 - 27 -
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41              Desc Main
                                  Document     Page 28 of 155



               b.      the credit transaction is necessary to preserve the assets of the estate; and

               c.      the terms of the transaction are fair, reasonable, and adequate, given the
                       circumstances of the debtor-borrower and proposed lenders.

See, e.g., In re Aqua Assocs., 123 B.R. 192, 195–96 (Bankr. E.D. Pa. 1991); Ames Dep’t Stores,

115 B.R. at 37-40; see also In re St. Mary Hosp., 86 B.R. 393, 401–02 (Bankr. E.D. Pa. 1988);

Crouse Grp., 71 B.R. at 549.

       35.     The Debtors satisfy each part of this test: First, as described above and as set forth

in the Adams Declaration, due to the Debtors’ existing obligations under the Prepetition First Lien

Credit Agreement and Prepetition Second Credit Agreement, no third-party lender was willing to

provide postpetition financing on an unsecured or junior priority basis. See Adams Declaration

¶ 10. Second, the Debtors require access to the DIP Facility to provide adequate liquidity for the

operation of the Debtors’ business. Absent such relief, the Debtors will suffer material, immediate,

and irreparable harm—including the inability to meet payroll at the beginning of the week—and

the value of the Debtors’ estates will be significantly impaired to the detriment of all stakeholders.

Finally, the Debtors and DIP Lenders negotiated the DIP Facility in good faith, at arm’s length, in

the context of a competitive marketing process. Given these circumstances, the Debtors believe

that the terms of the DIP Facility, as set forth in the DIP Documents, are fair, reasonable, and

adequate. For all these reasons, the Debtors submit that they have met the standard for obtaining

postpetition financing under section 364(c) of the Bankruptcy Code.

       36.     In the event that a debtor is unable to obtain unsecured credit allowable as an

administrative expense under section 503(b)(1) of the Bankruptcy Code, section 364(c) of the

Bankruptcy Code provides that a court “may authorize the obtaining of credit or the incurring of

debt (a) with priority over any or all administrative expenses of the kind specified in section 503(b)

or 507(b) of the Bankruptcy Code; (b) secured by a lien on property of the estate that is not



                                                - 28 -
Case 21-30660-KLP          Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41             Desc Main
                                   Document     Page 29 of 155



otherwise subject to a lien; or (c) secured by a junior lien on property of the estate that is subject

to a lien.” As described above, the Debtors are unable to obtain unsecured credit. Therefore,

approving superpriority claims and liens over property of the Debtors in favor of the DIP Lenders

is also reasonable and appropriate

       37.     Further, section 364(d) of the Bankruptcy Code provides that a debtor may obtain

credit secured by a senior or equal lien on property of the estate already subject to a lien, after

notice and a hearing, where the debtor is “unable to obtain such credit otherwise” and “there is

adequate protection of the interest of the holder of the lien on the property of the estate on which

such senior or equal lien is proposed to be granted.” 11 U.S.C. § 364(d)(1). When determining

whether to authorize a debtor to obtain credit secured by senior liens as authorized by section

364(d) of the Bankruptcy Code, courts focus on whether the transaction will enhance the value of

the Debtors’ assets. Courts consider a number of factors, including:

              whether the party subject to a priming lien has consented to such treatment;

              whether alternative financing is available on any other basis (i.e., whether any better

               offers, bids, or timely proposals are before the court);

              whether the proposed financing is necessary to preserve estate assets and is

               necessary, essential and appropriate for continued operation of the debtors’

               business;

              whether the terms of the proposed financing are reasonable and adequate given the

               circumstances of both the debtors and proposed lender(s); and

              whether the proposed financing agreement was negotiated in good faith and at

               arms’ length and entry therein is an exercise of sound and reasonable business

               judgment and in the best interest of the debtor’s estate and its creditors.



                                                - 29 -
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41               Desc Main
                                  Document     Page 30 of 155



See, e.g., Ames Dep’t Stores, 115 B.R. at 37–39; Bland v. Farmworker Creditors, 308 B.R. 109,

113-14 (S.D. Ga. 2003); Farmland Indus., 294 B.R. at 862–79, In re Lyondell Chem. Co., Case

No. 09-10023 (Bankr. S.D.N.Y. March 5, 2009); Barbara K. Enters., 2008 WL 2439649 at *10

       38.     As set forth in the Adams Declaration, (i) better alternative financing was not

available to the Debtors meaning the Debtors’ access to post-petition financing was contingent on

granting priming liens to the DIP Lenders, (ii) access to the financing is necessary, appropriate and

essential to the Debtor’s ability to continue meeting its working capital needs, (iii) the terms of the

DIP Facility, including fees and the interest rate are reasonable given the circumstances of the

Debtors, and (iv) the terms of the financing were negotiated in good faith and at arm’s length

between the Debtors and DIP Lenders, the Debtors and their respective advisors. Under these

circumstances, relief under section 364(d)(1) of the Bankruptcy Code should be granted.

       39.      Separately, consent by secured creditors to priming obviates the need to show

adequate protection. See Anchor Savs. Bank FSB v. Sky Valley, Inc., 99 B.R. 117, 122 (N.D. Ga.

1989) (“[B]y tacitly consenting to the superpriority lien, those [undersecured] creditors relieved

the debtor of having to demonstrate that they were adequately protected.”). Here, the First Lien

Lenders have consented to the DIP Facility and the priming liens granted thereunder. Additionally,

the Prepetition Intercreditor Agreement provides that the Prepetition Second Lien Lenders are

deemed or required to consent to debtor in possession financing if the Prepetition First Lien

Lenders consent and certain conditions are met. The Prepetition Second Lien Lenders are

permitted to object only to the extent such conditions have not been met, and depending on what

condition has not been met, potentially object only with respect to that condition. See Prepetition

Intercreditor Agreement § 2.3(b). Accordingly, the relief requested pursuant to section 364(d)(1)

of the Bankruptcy Code is appropriate.




                                                 - 30 -
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41              Desc Main
                                  Document     Page 31 of 155



        40.    Any objection to the granting of priming liens in connection with the DIP Facility

should be overruled. First, granting the priming liens is an essential component of this critical

financing. Without access to the DIP Facility, the Debtors will run out of working capital and

could set the Debtors on a path towards liquidation. See Adams Declaration ¶ 8. For example,

absent the relief requested in this Motion, the Debtors will not be able to fund payroll in the days

immediately following the Petition Date. That failure would be catastrophic for the Debtors’

business at this critical moment, likely leading to an exodus of employees, negative publicity, and

vendors refusing to ship merchandise. Conversely, if the relief herein is granted, then the Debtors

will have an opportunity to stabilize their business, convey the goals of the Chapter 11 Cases to

key stakeholders, and run a successful section 363 sales and marketing process, which will increase

the likelihood that both the Prepetition First Lien Lenders and Prepetition Second Lien Lenders

receive a meaningful recovery in these cases. Moreover, the Prepetition Second Lien Lenders are

also receiving adequate protection pursuant to the DIP Order in the form of both replacement liens

and superpriority claims. Given this adequate protection package—and the Debtors’ need for post-

petition financing—any potential objections regarding the priming liens should be overruled.

        C.     No Comparable Alternative to the DIP Facility Is Reasonably Available.

        41.    A debtor need only demonstrate “by a good faith effort that credit was not available

without” the protections afforded to potential lenders by sections 364(c) and (d) of the Bankruptcy

Code.    In re Snowshoe Co., 789 F.2d 1085, 1088 (4th Cir. 1986); see also In re Plabell Rubber

Prods., Inc., 137 B.R. 897, 900 (Bankr. N.D. Ohio 1992). Moreover, in circumstances where only

a few lenders likely can or will extend the necessary credit to a debtor, “it would be unrealistic and

unnecessary to require [the debtor] to conduct such an exhaustive search for financing.” In re Sky

Valley, Inc., 100 B.R. 107, 113 (Bankr. N.D. Ga. 1988); see also Snowshoe, 789 F.2d at 1088

(demonstrating that credit was unavailable absent the senior lien by establishment of unsuccessful


                                                - 31 -
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41              Desc Main
                                  Document     Page 32 of 155



contact with other financial institutions in the geographic area); In re Stanley Hotel, Inc., 15 B.R.

660, 663 (D. Colo. 1981) (bankruptcy court’s finding that two national banks refused to grant

unsecured loans was sufficient to support conclusion that section 364 requirement was met); Ames

Dep’t Stores, 115 B.R. at 37–40 (debtor must show that it made reasonable efforts to seek other

sources of financing under section 364(a) and (b) of the Bankruptcy Code). As set forth in the

Adams Declaration, the Debtors, with their advisors, undertook a thorough marketing process,

contacting 6 financial institutions, including 4 that specialize in debtor in possession lending.

Adams Declaration ¶ 9.

       42.     None of the parties that were contacted by M3 expressed a willingness to provide

debtor-in-possession financing secured by liens junior to the liens of the Debtors’ Prepetition First

Lien Lender. Adams Declaration ¶¶ 9, 10. Given the circumstances, the Debtors believe that the

DIP Facility is the best possible financing arrangement possible. See Adams Declaration ¶ 14.

Therefore, the Debtors submit that the requirement of section 364 of the Bankruptcy Code that

alternative credit on more favorable terms be unavailable to the Debtors is satisfied.

II.    The Use of Cash Collateral is Warranted and Should be Approved.

       43.     Section 363 of the Bankruptcy Code generally governs the use of estate property.

Section 363(c)(2)(A) of the Bankruptcy Code permits a debtor in possession to use cash collateral

with the consent of the secured party or upon notice and a hearing authorizing use of such cash

collateral. Here, the Prepetition First Lien Lenders and Prepetition Second Lien Lenders have either

consented to the Debtors’ use of the Cash Collateral (as well as the other Prepetition Collateral),

or the Debtors will not be able to use such Cash Collateral unless otherwise in accordance with

Section 363, subject to the terms and limitations set forth in the Interim Order.

       44.     Section 363(e) of the Bankruptcy Code provides for adequate protection against

diminution in value of a creditor’s interests in cash when a debtor uses cash collateral. Further,


                                                - 32 -
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41               Desc Main
                                  Document     Page 33 of 155



section 362(d)(1) of the Bankruptcy Code provides for adequate protection of interests in property

due to the imposition of the automatic stay. See In re Cont’l Airlines, 91 F.3d 553, 556 (3d Cir.

1996) (en banc). While section 361 of the Bankruptcy Code provides examples of forms of

adequate protection, such as granting replacement liens and administrative claims, courts decide

what constitutes sufficient adequate protection on a case-by-case basis. In re Swedeland Dev.

Grp., Inc., 16 F.3d 552, 564 (3d Cir. 1994); In re Rocco, 319 B.R. 411, 419 (Bankr. W.D. Pa.

2005); In re Satcon Tech. Corp., No. 12-12869 (KG), 2012 WL 6091160, at *6 (Bankr. D. Del.

Dec. 7, 2012); see also In re Dynaco Corp., 162 B.R. 389, 394 (Bankr. D.N.H. 1993) (citing 2

Collier on Bankruptcy ¶ 361.01[1] at 361–66 (15th ed. 1993) (explaining that adequate protection

can take many forms and “must be determined based upon equitable considerations arising from

the particular facts of each proceeding”)).     It was the intent of Congress in section 361 of the

Bankruptcy Code to give courts flexibility to fashion relief in each case in light of general equitable

principals. In re Wilson, 30 B.R. 371, 373 n.11 (Bankr. E.D. Pa. 1983).

       45.     As set forth in the Interim Order and as described herein, the Debtors propose to

provide the Prepetition First Lien Lenders and Prepetition Second Lien Lenders with a variety of

forms of adequate protection to protect against the postpetition diminution in value of their

collateral, including Cash Collateral. Specifically, the Debtors seek to provide the Prepetition First

Lien Secured Parties and Prepetition Second Lien Secured Parties with:

      Prepetition First Lien Secured Parties Adequate Protection: (i) replacement liens upon

       all of the DIP Collateral (“First Lien Adequate Protection Liens”) which shall be

       subordinate to the DIP Liens, (ii) superpriority administrative claims pursuant to section

       507(b) of the Bankruptcy Code (“First Lien Adequate Protection Claims”), (iii) monthly

       payments to reimburse the Prepetition First Lien Secured Parties’ reasonable professional




                                                 - 33 -
Case 21-30660-KLP          Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41             Desc Main
                                   Document     Page 34 of 155



        fees, (ii) monthly payment in kind of interest to the Prepetition First Lien Lenders under

        the Prepetition First Lien Credit Agreement and (iii) an acknowledgement of the

        unconditional right to credit bid the Prepetition First Lien Obligations (as defined in the

        DIP Term Sheet).

       Prepetition Second Lien Secured Parties Adequate Protection: (i) replacement liens upon

        all of the DIP Collateral (“Second Lien Adequate Protection Liens”), which shall be

        subordinate to the DIP Liens and First Lien Adequate Protection Liens, and (ii)

        superpriority administrative claims pursuant to section 507(b) of the Bankruptcy Code

        (“Second Lien Adequate Protection Claims” and collectively, with the Second Lien

        Adequate Protection Liens, First Lien Adequate Protection Liens and First Lien Adequate

        Protection Claims, the “Adequate Protection Obligations”).

        The Debtors submit that the proposed adequate protection package for Prepetition First

Lien Secured Parties and Prepetition Second Lien Secured Parties is sufficient to protect such

parties from any diminution in value of the Cash Collateral and the other Prepetition Collateral.

In light of the foregoing, the Debtors further submit that the proposed Adequate Protection

Obligations to be provided for the benefit of the Prepetition First Lien Secured Parties and

Prepetition Second Lien Secured Parties are adequate and appropriate. This adequate protection

package is fair and appropriate under the circumstances of these Chapter 11 Cases to ensure the

Debtors are able to continue using the Cash Collateral, subject to the terms and limitations set forth

in the Interim Order, for the benefit of all parties in interest and their estates.




                                                  - 34 -
Case 21-30660-KLP           Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41               Desc Main
                                    Document     Page 35 of 155



III.   The Debtors Should Be Authorized to Pay the Fees and Payments Required Under
       the DIP Documents.

       46.     Pursuant to the DIP Documents and as consideration for the extension of

postpetition financing, the Debtors have agreed, subject to Court approval, to pay aggregate fees

equal to approximately 3.3% percent of the total financing proposed to be obtained.

       47.     It is understood and agreed by all parties that these fees are an integral and

customary component of the overall terms of the DIP Facility and were required by the DIP Agent

and the DIP Lenders as consideration for the extension of postpetition financing after arm’s-length

and good faith negotiations. See Adams Declaration ¶ 10. Accordingly, the Court should authorize

the Debtors to pay the fees provided under the DIP Documents in connection with entering into

those agreements.

IV.    The DIP Lenders Should Be Deemed Good-Faith Lenders Under Section 364(e).

       48.     Section 364(e) of the Bankruptcy Code protects a good-faith lender’s right to

collect on loans extended to a debtor, and its right in any lien securing those loans, even if the

authority of the debtor to obtain such loans or grant such liens is later reversed or modified on

appeal. Section 364(e) of the Bankruptcy Code provides that:

                    The reversal or modification on appeal of an authorization under
                    this section [364 of the Bankruptcy Code] to obtain credit or
                    incur debt, or of a grant under this section of a priority or a lien,
                    does not affect the validity of any debt so incurred, or any
                    priority or lien so granted, to an entity that extended such credit
                    in good faith, whether or not such entity knew of the pendency
                    of the appeal, unless such authorization and the incurring of
                    such debt, or the granting of such priority or lien, were stayed
                    pending appeal.

       49.     As explained herein and in the Adams Declaration, the DIP Documents and the DIP

Orders are the result of the Debtors’ reasonable and informed determination that the DIP Lenders

offered the most favorable terms on which to obtain critical postpetition financing and arm’s-



                                                   - 35 -
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41               Desc Main
                                  Document     Page 36 of 155



length, good-faith negotiations between the Debtors and the Agent and DIP Lenders. See Adams

Declaration ¶ 10. The terms and conditions of the DIP Documents are reasonable and appropriate

under the circumstances, and the proceeds of the DIP Facility will be used only for purposes that

are permissible under the Bankruptcy Code. Further, no consideration is being provided to any

party to the DIP Documents or under the DIP Orders other than as described herein. Accordingly,

the Court should find that the DIP Lenders are “good-faith” lenders within the meaning of section

364(e) of the Bankruptcy Code and are entitled to all of the protections afforded by that section.

V.     The Automatic Stay Should Be Modified on a Limited Basis.

       50.     The proposed Interim Order provides that the automatic stay provisions of section

362 of the Bankruptcy Code will be modified to allow the DIP Agent, the Prepetition First Lien

Agent, and the Prepetition Second Lien Agent to file any financing statements, security

agreements, notices of liens, and other similar instruments and documents in order to validate and

perfect the liens and security interests granted to them under the Interim Order.       The proposed

Interim Order further provides that the automatic stay is modified as necessary to permit the Debtors

to grant the DIP Liens to the DIP Lenders and to incur all liabilities and obligations set forth in the

Interim Order. Finally, the proposed Interim Order provides that, following the occurrence of an

Event of Default, the automatic stay shall be vacated and modified to the extent necessary to permit

the Agent to exercise all rights and remedies in accordance with the DIP Documents, the DIP

Orders, or applicable law.

       51.     Stay modifications of this kind are ordinary and standard features of debtor-in-

possession financing arrangements and, in the Debtors’ business judgment, are reasonable and fair

under the circumstances of these chapter 11 cases. See, e.g., In re Guitar Center, Inc., No. 20-

34656 (KRH) (Bankr. E.D. Va. Nov. 23, 2020) (modifying automatic stay as necessary to

effectuate the terms of the order); Ascena Retail Group, Inc., No. 20-33113 (KRH) (Bankr. E.D.


                                                 - 36 -
Case 21-30660-KLP          Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41                    Desc Main
                                   Document     Page 37 of 155



Va. July 23, 2020) (same); In re Chinos Holdings, Inc., No. 20-32181 (KLP) (Bankr. E.D. Va. May

5, 2020) (same); In re Pier 1 Imports. Inc., No. 20-30805 (KRH) (Bankr. E.D. Va. Feb. 18, 2020)

(same); In re Toys “R” Us, Inc., No. 17-34665 (KLP) (Bankr. E.D. Va. Oct. 24, 2017) (same); In

re Gymboree Corp., No. 17-32986 (KLP) (Bankr. E.D. Va. July 11, 2017) (same); In re Penn

Va. Corp., No. 16-3395 (KLP) (Bankr. E.D. Va. June 8, 2016) (same); In re Patriot Coal

Corp., No. 15-32450 (KLP) (Bankr. E.D. Va. June 4, 2015) (same); see also In re Deluxe Entm’t

Servs. Grp. Inc., No. 19-23774 (RDD) (Bankr. S.D.N.Y. Oct. 7, 2019) (same).7

VI.    Interim Relief Should be Granted.

       52.     Bankruptcy Rules 4001(b) and 4001(c) provide that a final hearing on a motion to

obtain credit pursuant to section 364 of the Bankruptcy Code or to use cash collateral pursuant to

section 363 of the Bankruptcy Code may not be commenced earlier than fourteen days after the

service of such motion. Upon request, however, a court may conduct a preliminary, expedited

hearing on the motion and authorize the obtaining of credit and use of cash collateral to the extent

necessary to avoid immediate and irreparable harm to a debtor’s estate.

       53.     For the reasons noted above, the Debtors have an immediate postpetition need to

use Cash Collateral and access the liquidity provided by the DIP Facility. The Debtors cannot

maintain the value of their estates without access to cash to, among other things, fund the operation

of their business, including to ensure that vendors continue to manufacture and ship inventory, and

fund the administration of these chapter 11 cases. Substantially all of the Debtors’ available cash

constitutes Cash Collateral of the Prepetition First Lien Lenders or Prepetition Second Lien

Lenders. The Debtors will therefore be unable to operate their business or otherwise fund these

chapter 11 cases without access to Cash Collateral and will suffer immediate and irreparable harm


7
       Because of the voluminous nature of the orders cited herein, such orders have not been attached to this
       Motion. Copies of these orders are available upon request of the Debtors’ proposed counsel.


                                                   - 37 -
Case 21-30660-KLP          Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41                Desc Main
                                   Document     Page 38 of 155



to the detriment of all creditors and other parties in interest. In short, the Debtors’ ability to

administer these Chapter 11 Cases through the use of Cash Collateral is vital to preserve and

maximize the value of the Debtors’ estates.

        54.     The Debtors request that the Court conduct a hearing to consider entry of the

Interim Order authorizing the Debtors, from and after entry of the Interim Order until the Final

Hearing, to receive funding under the DIP Facility on the terms and conditions set forth in the

Interim Order. This relief will enable the Debtors to preserve and maximize value and, therefore,

avoid immediate and irreparable harm and prejudice to their estates and all parties in interest,

pending the Final Hearing.

                   The Requirements of Bankruptcy Rule 6003 Are Satisfied

        55.     Pursuant to Bankruptcy Rule 6003(b), any motion seeking to use property of the

estate pursuant to section 363 of the Bankruptcy Code or to satisfy prepetition claims within

twenty-one days of the Petition Date requires the Debtors to demonstrate that such relief “is

necessary to avoid immediate and irreparable harm.” As described herein, the Adams Declaration

and in the First Day Declaration, the Debtors will suffer immediate and irreparable harm if the

relief requested herein is not granted. Accordingly, the Debtors submit that they have satisfied the

requirements of Bankruptcy Rule 6003 to support immediate authorization to continue to pay all

prepetition and postpetition obligations on account of the Employee Compensation and Benefits

Programs and administer the Employee Compensation and Benefits Programs

                                     Request for Final Hearing

        56.     Pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2), the Debtors request that

the Court set a date for the Final Hearing that is as soon as practicable and fix the time and date prior

to the Final Hearing for parties to file objections to this Motion.




                                                  - 38 -
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41               Desc Main
                                  Document     Page 39 of 155



                        Waiver of Bankruptcy Rule 6004(a) and 6004(h)

       57.     To implement the foregoing successfully, the Debtors seek a waiver of the notice

requirements under Bankruptcy Rule 6004(a) and the 14-day stay of an order authorizing the use,

sale, or lease of property under Bankruptcy Rule 6004(h).

                      Waiver of Memorandum of Points and Authorities

       58.     The Debtors respectfully request that this Court treat this Motion as a written

memorandum of points and authorities or waive any requirement that this Motion be accompanied

by a written memorandum of points and authorities as described in Local Bankruptcy Rule

9013-1(G).

                                       Reservation of Rights

       59.     Nothing contained herein is intended or shall be construed as: (a) an admission as

to the amount of, basis for, or validity of any claim against the Debtors under the Bankruptcy Code,

any foreign bankruptcy or insolvency law, or other applicable nonbankruptcy law; (b) a waiver of

the Debtors’ or any other party in interest’s right to dispute any claim on any grounds, (c) a promise

or requirement to pay any particular claim; (d) an implication or admission that any particular

claim is of a type specified or defined in this Motion; (e) a request or authorization to assume,

adopt, or reject any prepetition agreement, contract, or lease pursuant to section 365 of the

Bankruptcy Code; (f) an admission as to the validity, priority, enforceability, or perfection of any

lien on, security interest in, or other encumbrance on property of the Debtors’ estates; or (g) a

waiver of any claims or causes of action which may exist against any entity under the Bankruptcy

Code, or any other applicable law.

                                               Notice

       60.     The Debtors will provide notice of this Motion via first class mail, facsimile or

email (where available) to: (a) the United States Trustee for the Eastern District of Virginia; (b) the


                                                 - 39 -
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41               Desc Main
                                  Document     Page 40 of 155



holders of the 30 largest unsecured claims against the Debtors (on a consolidated basis); (c) the

agents under the Debtors’ prepetition first and second lien secured term loans and counsel thereto;

(d) MidCap Financial Trust and counsel thereto; (e) Victory Park Management, LLC and counsel

thereto; (f) the United States Attorney’s Office for the Eastern District of Virginia; (g) the Internal

Revenue Service; (h) the office of the attorneys general for the states in which the Debtors operate;

(i) the National Association of Attorneys General; (j) DIP Lenders; and (k) any party that has

requested notice pursuant to Bankruptcy Rule 2002 (collectively, the “Notice Parties”). The

Debtors submit that, in light of the nature of the relief requested, no other or further notice need

be given.

                                         No Prior Request

       61.     No prior request for the relief sought in this Motion has been made to this or any

other court.

                            [Remainder of page intentionally left blank]




                                                 - 40 -
Case 21-30660-KLP          Doc 5       Filed 03/02/21 Entered 03/02/21 04:27:41            Desc Main
                                      Document     Page 41 of 155



        WHEREFORE, the Debtors respectfully request that the Court enter the DIP Orders,

granting the relief requested herein, and such other relief as the Court deems appropriate under the

circumstances.

Richmond, Virginia
Dated: March 2, 2021


 /s/ Christopher A. Jones
 Christopher A. Jones (VSB# 40064)                  John C. Longmire (pro hac vice admission pending)
 David W. Gaffey (VSB# 85088)                       Matthew A. Feldman (pro hac vice admission pending)
 Jae Won Ha (VSB# 94781)                            James H. Burbage (pro hac vice admission pending)
 WHITEFORD TAYLOR & PRESTON LLP                     WILLKIE FARR & GALLAGHER LLP
 Two James Center                                   787 Seventh Avenue
 1021 E. Cary Street, Suite 1700                    New York, NY 10019
 Richmond, VA 23219
 Telephone:        (804) 977-3300                   Telephone:      (212) 728-8000
 Facsimile:        (804) 977-3299                   Facsimile:      (212) 728-8111

 Proposed Co-Counsel to the Debtors                 Proposed Co-Counsel to the Debtors
 and Debtors in Possession                          and Debtors in Possession
Case 21-30660-KLP   Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41   Desc Main
                            Document     Page 42 of 155



                                     Exhibit A
                              Proposed Interim Order
Case 21-30660-KLP                 Doc 5     Filed 03/02/21 Entered 03/02/21 04:27:41                      Desc Main
                                           Document     Page 43 of 155


    John C. Longmire (pro hac vice admission pending)                Christopher A. Jones (VSB# 40064)
    Matthew A. Feldman (pro hac vice admission pending)              David W. Gaffey (VSB# 85088)
    James H. Burbage (pro hac vice admission pending)                Jae Won Ha (VSB# 94781)
    WILLKIE FARR & GALLAGHER LLP                                     WHITEFORD TAYLOR & PRESTON LLP
    787 Seventh Avenue                                               Two James Center
    New York, NY 10019                                               1021 E. Cary Street, Suite 1700
                                                                     Richmond, VA 23219
    Telephone:            (212) 728-8000                             Telephone:             (804) 977-3300
    Facsimile:            (212) 728-8111                             Facsimile:             (804) 977-3299

    Proposed Co-Counsel to the Debtors and Debtors in Possession

                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION

                                                                       )
    In re:                                                             )   Chapter 11
                                                                       )
    Paper Source, Inc., et al.1                                        )   Case No. 21-30660
                                                                       )
                                Debtors.                               )   (Joint Administration Requested)
                                                                       )   (Emergency Hearing Requested)

           INTERIM ORDER (I) AUTHORIZING THE DEBTORS TO
        OBTAIN POSTPETITION FINANCING, (II) AUTHORIZING THE
        DEBTORS TO USE CASH COLLATERAL, (III) GRANTING LIENS
 AND PROVIDING SUPERPRIORITY ADMINISTRATIVE EXPENSE STATUS, (IV)
GRANTING ADEQUATE PROTECTION, (V) MODIFYING THE AUTOMATIC STAY,
(VI) SCHEDULING A FINAL HEARING, AND (VII) GRANTING RELATED RELIEF

             Upon the motion, dated March 2, 2021 (the “Motion”) of Paper Source Inc. (“PSI”) and its

affiliated debtor-in-possession (collectively, the “Debtors”) in the above-captioned chapter 11

cases (collectively, the “Chapter 11 Cases”), seeking entry of an interim order (this “Interim
             2
Order”) and a Final Order (as defined herein) pursuant to sections 105, 361, 362, 363, 364(c)(l),

364(c)(2), 364(c)(3), 364(d), 364(e), 503, 507 and 552 of chapter 11 of title 11 of the United States



1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
             identification number, are: Pine Holdings, Inc. (4460) and Paper Source, Inc. (8035). The Debtors’ service
             address is 125 South Clark St., Chicago, IL 60603.
2
             Capitalized terms used in this Interim Order but not defined herein shall have the meanings given to them
             in the DIP Term Sheet.
Case 21-30660-KLP        Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41            Desc Main
                                 Document     Page 44 of 155



Code (the “Bankruptcy Code”), Rules 2002, 4001, 6004, and 9014 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and Local Rule 4001(a)-1 of the Local Rules for

the Eastern District of Virginia (the “Local Bankruptcy Rules”), inter alia:

       (i)     authorizing the Debtors to obtain senior secured postpetition financing on a

superpriority basis under a delayed-draw term loan facility (the “DIP Facility”) consisting of (a)

$7.75 million available upon entry of the Interim Order (the “Interim Amount”), and (b) an

additional $8.25 million available upon entry of the Final Order (the “Final Amount”), pursuant to

the terms and conditions of this Interim Order and that certain Senior Secured Superpriority

Debtor-in-Possession Credit Facility Term Sheet (as the same may be amended, restated,

supplemented, or otherwise modified from time to time, the “DIP Term Sheet”), to be entered into

by and among PSI, as borrower, Pine Holdings, Inc. (“Holdings”), as guarantor, MidCap Financial

Trust, as administrative agent and collateral agent (in such capacities, the “DIP Agent”), and the

lenders thereto from time to time, (the “DIP Lenders,” and together with the DIP Agent, the “DIP

Secured Parties”), attached hereto as Exhibit 1;

       (ii)    approving the terms of and authorizing the Debtors party thereto to execute and

deliver the DIP Term Sheet and any other agreements, instruments and documents related thereto

(the “DIP Documents”) and to perform such other acts as may be necessary or desirable in

connection with the DIP Documents;

       (iii)   authorizing the Debtors to enter into the DIP Facility and to incur all obligations

owing thereunder and under the DIP Documents to the DIP Secured Parties (collectively, the “DIP

Obligations”), and granting the DIP Agent and DIP Lenders allowed superpriority administrative

expense claim status in each of the Chapter 11 Cases and any Successor Cases (as defined below),

subject to the Carve-Out (as defined herein);



                                                -2-
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41            Desc Main
                                  Document     Page 45 of 155



       (iv)    granting to the DIP Agent (on behalf of the DIP Secured Parties) automatically

perfected security interests in and superpriority liens on all of the DIP Collateral (as defined

below), including, without limitation, all property constituting “cash collateral” as such term is

defined in section 363(a) of the Bankruptcy Code, (including, without limitation, all cash and cash

equivalents and other amounts from time to time on deposit or maintained by the Debtors in any

deposit or securities account or accounts as of the Petition Date) or any cash or cash equivalents

received by the Debtors after the Petition Date as proceeds of the Prepetition Collateral (together,

“Cash Collateral”), which liens shall be subject to the priorities set forth herein;

       (v)     authorizing and directing the Debtors to use proceeds of the DIP Facility to (a) pay

the principal, interest, fees, expenses and other amounts payable and reimbursable under the DIP

Documents or this Interim Order as such become due, including, without limitation, commitment

fees and the fees and disbursements of the Lender Professionals (as defined below); (b) make

permitted adequate protection payments as specified below; and (c) provide financing for working

capital and other general corporate purposes, including for bankruptcy-related costs and expenses,

all to the extent provided in, and in accordance with, the Approved Budget, this Interim Order and

the DIP Documents;

       (vi)    authorizing the Debtors to use the Prepetition Collateral (as defined below),

including the Cash Collateral (as defined below) on an interim basis in accordance with both the

Approved Budget and the DIP Documents, and providing, among other things, adequate protection

to the Prepetition First Lien Secured Parties and the Prepetition Second Lien Secured Parties for

any Diminution (as defined below) of their interests in the Prepetition Collateral, including the

Cash Collateral;

       (vii)   approving the stipulations by the Debtors herein;



                                                 -3-
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41               Desc Main
                                  Document     Page 46 of 155



       (viii) modifying the automatic stay imposed by section 362 of the Bankruptcy Code to

the extent necessary to implement and effectuate the terms and provisions of the DIP Documents

and this Interim Order;

       (ix)    authorizing the DIP Agent, at the direction of the Required DIP Lenders (or as

otherwise provided in the DIP Documents), to (1) terminate the funding obligations under the DIP

Documents in accordance with their terms; (2) declare the DIP Obligations to be immediately due

and payable in full, to the extent permitted by the terms thereof; and (3) subject to this Interim

Order, be granted relief from the automatic stay to foreclose on the DIP Liens;

       (x)     authorizing payment of the DIP Fees (as defined below); and

       (xi)    scheduling a final hearing (the “Final Hearing”) to consider the relief requested in

the Motion and approving the form of notice with respect to the Final Hearing.

       The Bankruptcy Court having considered the Motion, the exhibits attached thereto, the

First Day Declaration, the DIP Documents, and the evidence submitted and argument made at the

interim hearing (the “Interim Hearing”); and notice of the Interim Hearing having been provided

in accordance with Bankruptcy Rules 2002, 4001(b), (c) and (d), and all applicable Local

Bankruptcy Rules; and the Interim Hearing having been held and concluded; and all objections, if

any, to the interim relief requested in the Motion having been withdrawn, resolved or overruled by

the Bankruptcy Court; and it appearing that approval of the interim relief requested in the Motion

is necessary to avoid immediate and irreparable harm to the Debtors and their Estates pending the

Final Hearing, and otherwise is fair and reasonable and in the best interests of the Debtors, their

Estates and all parties-in-interest, and is essential for the continued operation of the Debtors’

business and the preservation of the value of the Debtors’ assets; and the Bankruptcy Court having

determined that the legal and factual bases set forth in the Motion establish just cause for the relief



                                                 -4-
Case 21-30660-KLP              Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41                         Desc Main
                                       Document     Page 47 of 155



granted herein; and it appearing that the Debtors’ entry into the DIP Documents is a sound and

prudent exercise of the Debtors’ business judgment; and after due deliberation and consideration,

and good and sufficient cause appearing therefor;

         Based upon the record established at the interim hearing, the Bankruptcy Court makes the

following findings of fact and conclusions of law:3

         A.       Disposition. The relief requested in the Motion is granted on an interim basis in

accordance with the terms of this Interim Order. Any objections to the Motion with respect to the

entry of this Interim Order that have not been withdrawn, waived or settled, and all reservations of

rights included therein, are hereby denied and overruled on the merits. This Interim Order shall

become effective immediately upon its entry and any applicable stay (including under Bankruptcy

Rule 6004) is waived to permit such effectiveness.

         B.       Petition Date. On March 2, 2021 (the “Petition Date”), each of the Debtors filed

a voluntary petition for relief under chapter 11 of the Bankruptcy Code with the Bankruptcy Court.

         C.       Debtors in Possession. The Debtors are operating their businesses and properties

as debtors in possession pursuant to sections 1107 and 1108 of the Bankruptcy Code. As of the

date hereof, no trustee or examiner has been appointed.

         D.       Jurisdiction and Venue. This Bankruptcy Court has jurisdiction over the chapter

11 Cases, the Motion and the parties and property affected hereby pursuant to 28 U.S.C. § 1334.

Consideration of the Motion constitutes a core proceeding pursuant to 28 U.S.C. § 157(b)(2). This

Court may enter a final order consistent with Article III of the United States Constitution. Venue

for the Chapter 11 Cases and the proceedings on the Motion is proper in this District pursuant to


3
  The findings and conclusions set forth herein constitute the Bankruptcy Court’s findings of fact and conclusions of
law pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To the
extent that any of the following findings of fact constitute conclusions of law, they are adopted as such. To the extent
any of the following conclusions of law constitute findings of fact, they are adopted as such.

                                                         -5-
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41               Desc Main
                                  Document     Page 48 of 155



28 U.S.C. §§ 1408 and 1409. The bases for the relief sought in the Motion are sections 105, 361,

362, 363, 364, 507 and 552 of the Bankruptcy Code, Bankruptcy Rules 2002, 4001, 6004 and

9014, and the Local Bankruptcy Rules.

       E.      Committee. As of the date hereof, no statutory committee has been appointed in

these Chapter 11 Cases pursuant to section 1102 of the Bankruptcy Code (a “Committee”).

       F.      Notice. Upon the record presented to the Bankruptcy Court at the Interim Hearing,

and under the exigent circumstances set forth therein, notice of the Motion and the relief requested

thereby and this Interim Order has been provided in accordance with Bankruptcy Rules 4001(b)

and 4001(c)(1) to (a) the Office of the U.S. Trustee for the Eastern District of Virginia; (b) entities

listed as holding the 30 largest unsecured claims against the Debtors (on a consolidated basis); (c)

counsel to the DIP Agent and Prepetition First Lien Agent, Proskauer Rose LLP, One International

Place, Boston, MA 02110, Attn: Charles A. Dale III, Elliot R. Stevens and Proskauer Rose LLP,

Eleven Times Square, New York, NY 10036, Attn: David Hillman; (d) counsel to the Second Lien

Prepetition Agent, Katten Muchin Rosenman LLP, 525 West Monroe Street, Chicago, Illinois

60661, Attn: Mark R. Grossmann, Mark D. Rasmussen, and Peter A. Siddiqui; (e) the United

States Attorney’s Office for the Eastern District of Virginia; (f) the Internal Revenue Service;

(g) the state attorneys general for states in which the Debtors conduct business; and (h) any party

that has requested notice pursuant to Bankruptcy Rule 2002, (collectively, the “Notice Parties”),

which notice was appropriate under the circumstances and sufficient for the Motion. No further

notice of, or hearing regarding, the entry of this Interim Order and the relief set forth therein is




                                                 -6-
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41            Desc Main
                                  Document     Page 49 of 155



necessary or required. The interim relief granted herein is necessary to avoid immediate and

irreparable harm to the Debtors and their Estates pending a Final Hearing.

       G.      Debtors’ Stipulations.      Subject to Paragraph 43 hereof, each stipulation,

admission, and agreement contained in this Interim Order, including, without limitation, the

Debtors’ Stipulations, shall be binding upon the Debtors, their assets that will be used to satisfy

the claims of creditors (the “Estates”) and any successors thereto (including, without limitation,

any chapter 7 or chapter 11 trustee appointed or elected for any of the Debtors) under all

circumstances and for all purposes. The Debtors are deemed to have irrevocably waived and

relinquished all Challenges (as defined herein) as of the date of the Petition Date. After

consultation with their attorneys and financial advisors, and without prejudice to the rights of

parties in interest as set forth in Paragraph 43 herein, the Debtors, on their own behalf and on

behalf of their Estates, admit, stipulate, acknowledge, and agree as follows (Paragraphs G(i)

through G(v) below are referred to, collectively, as the “Debtors’ Stipulations”):

                 (i)   Prepetition First Lien Facility. Pursuant to that certain Credit and Guaranty

 Agreement, dated as of May 22, 2019 (as amended, restated, supplemented, or otherwise

 modified from time to time in accordance with the terms thereof, the “Prepetition First Lien

 Credit Agreement”, and collectively with all other agreements, instruments and documents

 executed or delivered in connection therewith, each as may be amended, restated, supplemented,

 otherwise modified from time to time, the “Prepetition First Lien Credit Documents”), among

 (a) PSI, (b) Holdings, (c) the other borrowers and guarantors party thereto from time to time (if

 any), (d) MidCap Financial Trust, as administrative agent (in such capacity, together with any

 successor thereto, the “Prepetition First Lien Agent”), and (e) the term loan lenders party thereto

 from time to time (the “Prepetition First Lien Lenders,” and together with the Prepetition First



                                                -7-
Case 21-30660-KLP          Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41             Desc Main
                                   Document     Page 50 of 155



 Lien Agent, collectively, the “Prepetition First Lien Secured Parties”), the Prepetition First Lien

 Lenders provided secured term loans and revolving loans to the Debtors (the “Prepetition First

 Lien Facility”).

                  (ii)   Prepetition First Lien Obligations. As of the Petition Date, the Debtors

 were indebted and jointly and severally liable to the Prepetition First Lien Secured Parties in the

 aggregate principal amount outstanding under the Prepetition First Lien Facility of

 $72,806,000.00 (together with accrued and unpaid interest, any fees, expenses and disbursements

 (including, without limitation, any accrued and unpaid attorneys’ fees, accountants’ fees,

 appraisers’ fees and financial advisors’ fees, and related expenses and disbursements),

 indemnification obligations, and other charges, amounts and costs of whatever nature owing,

 whether or not contingent, whenever arising, accrued, accruing, due, owing, or chargeable in

 respect of any of the Debtors’ obligations in connection with the Prepetition First Lien Facility

 pursuant to the Prepetition First Lien Credit Documents, the “Prepetition First Lien

 Obligations”).

                  (iii) Prepetition First Liens and Prepetition Collateral. As more fully set forth

 in the Prepetition First Lien Credit Documents, prior to the Petition Date, the Debtors granted to

 the Prepetition First Lien Agent for the benefit of the Prepetition First Lien Secured Parties, a

 security interest in and continuing lien (the “Prepetition First Liens”) on all of their right, title

 and interest in substantially all of their assets, other than the “Excluded Collateral” (as defined

 in the Prepetition First Lien Credit Agreement) (the “Prepetition Collateral”).

                  (iv) Validity, Extent, Perfection and Priority of Prepetition First Liens and

 Prepetition First Lien Obligations. As of the Petition Date: (a) the Prepetition First Liens on the

 Prepetition Collateral were valid, binding, enforceable, non-avoidable and properly perfected



                                                -8-
Case 21-30660-KLP        Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41               Desc Main
                                 Document     Page 51 of 155



 and were granted to, or for the benefit of, the Prepetition First Lien Secured Parties for fair

 consideration and reasonably equivalent value; (b) the Prepetition First Liens were senior in

 priority over any and all other liens on the Prepetition Collateral, subject only to certain liens

 senior by operation of law or otherwise permitted by the Prepetition First Lien Credit Documents

 (solely to the extent any such permitted liens were valid, properly perfected, non-avoidable and

 senior in priority to the Prepetition First Liens as of the Petition Date, or valid, non-avoidable,

 senior priority liens in existence as of the Petition Date that are perfected after the Petition Date

 as permitted by section 546(b) of the Bankruptcy Code, the “Prepetition Permitted Liens”);

 (c) the Prepetition First Lien Obligations constitute legal, valid, binding, and non-avoidable

 obligations of the Prepetition First Lien Secured Parties enforceable in accordance with the terms

 of the applicable Prepetition First Lien Credit Documents; (d) no offsets, recoupments,

 challenges, objections, defenses, claims or counterclaims of any kind or nature, whether arising

 at law or in equity, to any of the Prepetition First Liens or Prepetition First Lien Obligations

 exist, and no portion of the Prepetition First Liens or Prepetition First Lien Obligations is subject

 to any challenge or defense including, without limitation, avoidance, disallowance,

 disgorgement, recharacterization, or subordination (equitable or otherwise) pursuant to the

 Bankruptcy Code or applicable non-bankruptcy law; (e) the Debtors and their Estates have no

 claims, objections, challenges, causes of action, and/or choses in action, including without

 limitation, avoidance claims under Chapter 5 of the Bankruptcy Code or applicable state law

 equivalents or actions for recovery or disgorgement, against any of the Prepetition First Lien

 Secured Parties or any of their respective affiliates, agents, attorneys, advisors, professionals,

 officers, consultants, directors and employees arising out of, based upon or related to the

 Prepetition First Lien Facility; (f) the Debtors have waived, discharged, and released any right



                                                -9-
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41                 Desc Main
                                  Document     Page 52 of 155



 to, and are forever barred from bringing any, challenge to any of the Prepetition First Lien

 Obligations, the priority of the Prepetition First Lien Secured Parties’ obligations thereunder,

 and the legality, validity, extent, and priority of the Prepetition First Liens; and (g) the Prepetition

 First Lien Obligations constitute allowed, secured claims within the meaning of sections 502 and

 506 of the Bankruptcy Code.

                 (v)    Subordination and Intercreditor Agreement. PSI, Holdings, the Prepetition

 First Lien Agent, and the Prepetition Second Lien Agent (as defined below) are parties to that

 certain Subordination and Intercreditor Agreement, dated as of May 22, 2019 (as the same has

 been amended, restated, supplemented or otherwise modified, the “Intercreditor Agreement”),

 which governs the respective rights, obligations and priorities of the Prepetition First Lien

 Secured Parties and the Prepetition Second Lien Secured Parties with respect to the matters

 referred to therein.

       H.      Prepetition Second Lien Facility.             Without acknowledging the validity,

enforceability, or the allowance of such claims and liens, the Debtors make reference to that certain

Credit and Guaranty Agreement, dated as of May 22, 2019 (as amended, restated, supplemented,

or otherwise modified from time to time in accordance with the terms thereof, the “Second Lien

Credit Agreement,” and collectively with all other agreements, instruments and documents

executed or delivered in connection therewith, each as may be amended, restated, supplemented,

otherwise modified from time to time, the “Prepetition Second Lien Credit Documents”), among

PSI, Holdings, Victory Park Management, LLC (“Victory Park”), as administrative agent (in its

capacity as administrative agent, together with any successor thereto, the “Prepetition Second Lien

Agent”), and the lenders party thereto from time to time (the “Prepetition Second Lien Lenders,”

and together with the Prepetition Second Lien Agent, the “Prepetition Second Lien Secured



                                                 - 10 -
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41              Desc Main
                                  Document     Page 53 of 155



Parties”). Pursuant to the Prepetition Second Lien Credit Documents, the Prepetition Second Lien

Lenders purportedly provided junior priority secured term loans to the Debtors (the “Prepetition

Second Lien Facility”). The Prepetition Second Lien Facility is purportedly secured by a security

interest in the Prepetition Collateral that is subordinate to the Prepetition First Liens (the

“Prepetition Second Liens”).

       I.      Releases. Subject to paragraph 43 hereof, the Debtors, on behalf of themselves and

their respective Estates (including any successor trustee or other estate representative in the

Chapter 11 Cases and any Successor Cases (as defined herein), and any party acting by, through

or under the Debtors or their Estates), hereby stipulate and agree that they absolutely and

unconditionally release and forever and irrevocably discharge and acquit each of the Prepetition

First Lien Secured Parties and their respective affiliates and each of their respective former or

current officers, partners, directors, managers, owners, members, principals, employees, agents,

related funds, investors, financing sources, financial advisors, attorneys, accountants, investment

bankers, consultants, representatives and other professionals and the respective successors and

assigns thereof (collectively, the “Released Parties”) from any and all obligations and liabilities to

the Debtors (and their successors and assigns) and from any and all claims, counterclaims,

demands, debts, accounts, contracts, disputes, liabilities, allegations, suits, controversies,

proceedings, actions and causes of action arising prior to the Petition Date (collectively, the

“Released Claims”) of any kind, nature or description, whether known or unknown, foreseen or

unforeseen or liquidated or unliquidated, arising in law or equity or upon contract or tort or under

any state or federal law or regulation or otherwise, arising out of or related to (as applicable) the

Prepetition First Lien Credit Documents, the obligations owing and the financial obligations made

thereunder, the negotiation thereof and of the transactions reflected thereby and the obligations



                                                - 11 -
Case 21-30660-KLP          Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41               Desc Main
                                   Document     Page 54 of 155



and financial obligations made thereunder, in each case that the Debtors at any time had, now have

or may have, or that their successors or assigns hereafter can or may have against any of the

Released Parties for or by reason of any act, omission, matter, cause or thing whatsoever arising

at any time on or prior to the date of this Interim Order. The Debtors further waive and release

any defense, right of counterclaim, right of set-off, or deduction to the payment of the Prepetition

First Lien Obligations that the Debtors may now have or may claim to have against the Released

Parties, arising out of, connected with, or relating to any and all acts, omissions, or events occurring

prior to this Court entering this Interim Order relating to the Debtors’ secured lending relationship

with the Prepetition First Lien Secured Parties.

                 (i)   Cash Collateral. All of the Debtors’ cash and cash equivalents, including

 cash on deposit in any account or accounts as of the Petition Date, securities or other property,

 wherever located, whether subject to control agreements or otherwise, whether as original

 collateral or proceeds of other Prepetition Collateral, constitutes Cash Collateral of the

 Prepetition First Lien Secured Parties.

       J.      Findings Regarding Postpetition Financing

                 (i)   Request for Postpetition Financing. The Debtors seek authority to (a) enter

 into the DIP Facility on the terms described herein and in the DIP Documents, and (b) use Cash

 Collateral on the terms described herein to administer their Chapter 11 Cases and fund their

 operations in accordance with the Approved Budget (as defined herein) (subject to Permitted

 Variances unless otherwise expressly specified in the DIP Term Sheet). At the Final Hearing,

 the Debtors will seek final approval of the proposed postpetition financing and use of Cash

 Collateral arrangements pursuant to a proposed final order (the “Final Order”), which shall be in

 form and substance acceptable to the DIP Agent (acting at the direction of the Required DIP



                                                 - 12 -
Case 21-30660-KLP        Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41               Desc Main
                                 Document     Page 55 of 155



 Lenders (as defined in the DIP Term Sheet)). Notice of the Final Hearing and Final Order will

 be provided in accordance with this Interim Order.

                (ii)   Priming of the Prepetition Liens. The priming of (1) the Prepetition First

 Liens on the Prepetition Collateral and (2) the Prepetition Second Liens on the Prepetition

 Collateral under section 364(d) of the Bankruptcy Code, as contemplated by the DIP Documents

 and as further described below, will enable the Debtors to obtain the DIP Facility and to continue

 to operate their businesses to the benefit of their Estates and creditors. The Prepetition First Lien

 Secured Parties and Prepetition Second Lien Secured Parties (together, the “Prepetition Secured

 Parties”) shall receive adequate protection as set forth in this Interim Order pursuant to

 sections 361, 363, and 364 of the Bankruptcy Code, for any diminution in the value

 (“Diminution”) of their respective interests in the Prepetition Collateral (including Cash

 Collateral).

                (iii) Need for Postpetition Financing and Use of Cash Collateral. The Debtors

 have an immediate and critical need to obtain the financing pursuant to the DIP Facility and to

 continue to use the Prepetition Collateral (including Cash Collateral) in order to, among other

 things, (i) pay the fees, costs and expenses incurred in connection with the Chapter 11 Cases, (ii)

 fund any obligations benefitting from the Carve-Out, (iii) permit the orderly continuation of the

 operation of their businesses, (iv) maintain business relationships with customers, vendors and

 suppliers, (v) make payroll, and (vi) satisfy other working capital and operational needs. The

 incurrence of new debt under the DIP Documents and use of Cash Collateral is necessary and

 vital to the preservation and maintenance of the going concern value of the Debtors. Immediate

 and irreparable harm will be caused to the Debtors and their Estates if immediate financing is

 not obtained and permission to use Cash Collateral is not granted. The terms of the proposed



                                                - 13 -
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41              Desc Main
                                  Document     Page 56 of 155



 financing are fair and reasonable, reflect the Debtors’ exercise of prudent business judgment, and

 are supported by reasonably equivalent value and fair consideration. The adequate protection

 provided in this Interim Order and other benefits and privileges contained herein are consistent

 with and authorized by the Bankruptcy Code.

                (iv) No Credit Available on More Favorable Terms. The DIP Facility is the best

 source of debtor-in-possession financing available to the Debtors. Given their current financial

 condition, financing arrangements, capital structure, and the circumstances of these Cases, the

 Debtors have been and continue to be unable to obtain financing from sources other than the DIP

 Lenders on terms more favorable than the DIP Facility. Further, the Prepetition First Lien

 Secured Parties have consented to the Debtors incurring debtor-in-possession financing, the

 priming of their Prepetition Liens and the use of their Cash Collateral, on the terms and subject

 to the conditions set forth in the DIP Documents and this Interim Order. The Debtors are unable

 to obtain unsecured credit allowable under Bankruptcy Code section 503(b)(1) as an

 administrative expense. The Debtors have also been unable to obtain: (a) unsecured credit

 having priority over that of administrative expenses of the kind specified in sections 503(b),

 507(a) and 507(b) of the Bankruptcy Code; (b) credit secured solely by a lien on property of the

 Debtors and their Estates that is not otherwise subject to a lien; or (c) credit secured solely by a

 junior lien on property of the Debtors and their Estates that is subject to a lien. Financing on a

 postpetition basis is not otherwise available without granting the DIP Secured Parties:

 (1) perfected security interests in and liens on (each as provided herein) all of the Debtors’

 existing and after-acquired assets with the priorities set forth herein, (2) superpriority claims and

 liens, and (3) the other protections set forth in this Interim Order.




                                                - 14 -
Case 21-30660-KLP          Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41               Desc Main
                                   Document     Page 57 of 155



                  (v)   Use of Cash Collateral and Proceeds of the DIP Facility. As a condition to

  the Debtors’ entry into the DIP Documents, the extension of credit under the DIP Facility and

  the authorization to use Prepetition Collateral, including Cash Collateral, the Debtors have

  agreed that Cash Collateral and the proceeds of the DIP Facility shall be used solely in

  accordance with the terms and conditions of this Interim Order and the DIP Documents and in

  accordance with the Approved Budget (as defined herein).

                  (vi) Application of Proceeds of Collateral. As a condition to entry into the DIP

  Documents, the extension of credit under the DIP Facility and authorization to use Cash

  Collateral, the Debtors have agreed that, as of and commencing on the date of entry of this

  Interim Order, the Debtors shall apply the proceeds of DIP Collateral in accordance with this

  Interim Order and the DIP Documents.

         K.     Adequate Protection. In exchange for their consent to (i) the priming of the

Prepetition Liens by the DIP Liens, and (ii) the use of Cash Collateral to the extent set forth in this

Interim Order, the Prepetition Secured Parties shall receive adequate protection to the extent of

any Diminution of their interests in the Prepetition Collateral, as more fully set forth in this Interim

Order.

         L.     Sections 506(c) and 552(b). In light of (i) the DIP Secured Parties’ agreement that

its liens and superpriority claims shall be subject to the Carve-Out and (ii) the Prepetition First

Lien Secured Parties’ agreement that, with respect to the Prepetition Collateral, their respective

liens and claims, including any adequate protection liens and claims, shall be subject to the Carve-

Out and subordinate to the DIP Liens, (a) the DIP Secured Parties, and, subject to entry of the Final

Order, the Prepetition First Lien Secured Parties, are each entitled to a waiver of any “equities of

the case” exception under section 552(b) of the Bankruptcy Code, and (b) the DIP Secured Parties,



                                                 - 15 -
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41             Desc Main
                                  Document     Page 58 of 155



and, subject to entry of a Final Order, the Prepetition First Lien Secured Parties, are each entitled

to a waiver of the provisions of section 506(c) of the Bankruptcy Code.

       M.      Good Faith of the DIP Secured Parties.

                 (i)    Willingness to Provide Financing. The DIP Secured Parties have committed

 to provide financing to the Debtors subject to: (a) entry of this Interim Order and the Final Order;

 (b) approval of the terms and conditions of the DIP Facility and those set forth in the DIP

 Documents; (c) satisfaction of the closing conditions set forth in the DIP Documents; and

 (d) findings by this Bankruptcy Court that the DIP Facility is essential to the Debtors’ estates,

 that the DIP Lenders are extending credit to the Debtors pursuant to the DIP Documents in good

 faith, and that the DIP Secured Parties’ claims, superpriority claims, security interests and liens

 and other protections granted pursuant to this Interim Order and the DIP Documents will have

 the protections provided by section 364(e) of the Bankruptcy Code.

                 (ii)   Business Judgment and Good Faith Pursuant to Section 364(e). Based on

 the Motion, the declaration filed in support of the Motion, and the record presented to the

 Bankruptcy Court at the Interim Hearing, (i) the terms of the financing embodied in the DIP

 Facility, including the fees, expenses and other charges paid and to be paid thereunder or in

 connection therewith, (ii) the adequate protection authorized by the Interim Order and DIP

 Documents and (iii) the terms on which the Debtors may continue to use the Prepetition

 Collateral (including Cash Collateral), in each case pursuant to this Interim Order and the DIP

 Documents, are fair and reasonable, reflect the Debtors’ exercise of prudent business judgment

 consistent with their fiduciary duties, constitute reasonably equivalent value and fair

 consideration, and represent the best financing (and terms) available under the circumstances

 and are appropriate for secured financings to debtors in possession.



                                                - 16 -
Case 21-30660-KLP        Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41             Desc Main
                                 Document     Page 59 of 155



                 (iii) Good Faith Pursuant to Section 364(e). The terms and conditions of the

 DIP Facility and the use of Cash Collateral were negotiated in good faith and at arm’s length

 among the Debtors, the DIP Secured Parties, and the Prepetition First Lien Secured Parties with

 the assistance and counsel of their respective advisors. Use of Cash Collateral and credit to be

 extended under the DIP Facility shall be deemed to have been allowed, advanced, made, or

 extended in good faith by the DIP Secured Parties and the Prepetition First Lien Secured Parties

 within the meaning of section 364(e) of the Bankruptcy Code.

                 (iv) Consent to DIP Facility and Use of Cash Collateral. Except as set forth in

 the DIP Documents and absent an order of this Court and the provision of adequate protection,

 consent of the Prepetition First Lien Secured Parties is required for the Debtors’ use of Cash

 Collateral and other Prepetition Collateral. The Prepetition First Lien Secured Parties have

 consented, or are deemed to have consented, or have not objected to the Debtors’ use of Cash

 Collateral and the other Prepetition Collateral, and the Debtors’ entry into the DIP Documents in

 accordance with and subject to the terms and conditions in this Interim Order and the DIP

 Documents.

       N.      Good Cause. Good cause has been shown for immediate entry of this Interim

Order, and the entry of this Interim Order is in the best interests of the Debtors, the Estates and

their stakeholders. Among other things, the relief granted herein will minimize disruption of the

Debtors’ business and permit the Debtors to meet payroll, pay premiums on critical professional

liability insurance policies and other expenses necessary to maximize the value of the Estates. The

terms of the Debtors’ DIP Facility, use of Cash Collateral and proposed adequate protection




                                               - 17 -
Case 21-30660-KLP           Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41           Desc Main
                                    Document     Page 60 of 155



arrangements, as set forth in this Interim Order, are fair and reasonable under the circumstances,

and reflect the Debtors’ exercise of prudent business judgment.

       O.      Immediate Entry. Sufficient cause exists for immediate entry of this Interim

Order pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2) and the applicable Local

Bankruptcy Rules.

       Based upon the foregoing findings and conclusions, the Motion and the record before the

Bankruptcy Court with respect to the Motion, and after due consideration and good and sufficient

cause appearing therefor,

       IT IS HEREBY ORDERED THAT:

               1.      DIP Financing Approved. On an interim basis, entry into the DIP Facility

is authorized and approved, and the use of Cash Collateral is authorized, in each case, subject to

the terms and conditions set forth in this Interim Order. All objections to this Interim Order to the

extent not withdrawn, waived, settled or resolved, and all reservations of rights included therein,

are hereby denied and overruled on the merits. This Interim Order shall become effective

immediately upon its entry.

                                     DIP Facility Authorization

               2.      Authorization of the DIP Financing.        The Debtors are expressly and

immediately authorized and empowered to execute and deliver the DIP Documents, and to incur

and to perform the DIP Obligations in accordance with, and subject to, the terms of this Interim

Order and the DIP Documents, and to execute, deliver and perform under all instruments,

certificates, agreements, and documents which may be required or necessary for the performance

by the Debtors under the DIP Documents and the creation and perfection of the DIP Liens

described in and provided for by this Interim Order and the DIP Documents. The Debtors are



                                                - 18 -
Case 21-30660-KLP        Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41            Desc Main
                                 Document     Page 61 of 155



hereby authorized and directed to pay, in accordance with this Interim Order, any principal,

interest, fees, expenses, and other amounts described in the DIP Documents and this Interim Order,

as such amounts become due and owing, without need to obtain further Court approval (except as

otherwise provided herein or in the DIP Documents) subject to and in accordance with the term

hereof and thereof, including, without limitation, any closing fees and commitment fees, as well

as any reasonable and documented fees and disbursements of Proskauer Rose LLP, Tavenner &

Beran, PLC, and Carl Marks & Co. Inc., as the DIP Professionals (as defined below), as set forth

herein and in the DIP Documents, whether or not such professional fees and disbursements arose

before or after the Petition Date, and whether or not the transactions contemplated hereby are

consummated, to implement all applicable reserves and to take any other actions that may be

necessary or appropriate, all to the extent provided in this Interim Order and the DIP Documents.

Upon execution and delivery, the DIP Documents shall represent legal, valid and binding

obligations of the Debtors, enforceable against each of the Debtors and their Estates in accordance

with their terms. Each officer of a Debtor acting individually is hereby authorized to execute and

deliver each of the DIP Documents, such execution and delivery to be conclusive evidence of such

officer’s respective authority to act in the name of and on behalf of the Debtors. All collections

and proceeds, whether from ordinary course collections, asset sales, debt or equity issuances,

insurance recoveries, condemnations or otherwise, will be deposited and applied as required by

this Interim Order and the DIP Documents.

               3.     Authorization to Borrow. To prevent immediate and irreparable harm to the

Debtors’ Estates, subject to the terms and conditions set forth in the DIP Documents and this

Interim Order, the Debtors are hereby authorized to borrow the Interim Amount, subject to any

limitations on, or conditions to, borrowing under the DIP Documents, which borrowings shall be



                                               - 19 -
Case 21-30660-KLP        Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41            Desc Main
                                 Document     Page 62 of 155



used solely for purposes permitted under the DIP Documents, including, without limitation, to

provide working capital for the Debtors and to pay interest, fees, costs, charges and expenses, in

each case, in accordance with this Interim Order, the DIP Documents and the Approved Budget.

               4.     DIP Obligations.     The DIP Documents and this Interim Order shall

constitute and evidence the validity and binding effect of the Debtors’ DIP Obligations. All DIP

Obligations shall be enforceable against the Debtors, their Estates and any successors thereto,

including without limitation, any trustee appointed in the Chapter 11 Cases, or in any case under

Chapter 7 of the Bankruptcy Code upon the conversion of any of the Chapter 11 Cases, or in any

other proceedings superseding or related to any of the foregoing (collectively, the “Successor

Cases”). Upon entry of this Interim Order, the DIP Obligations will include all loans, guarantees,

reimbursement obligations, and any other indebtedness or obligations, contingent or absolute,

which may now or from time to time be owing by any of the Debtors to the DIP Secured Parties,

including, without limitation, all principal, accrued interest, costs, charges, fees, expenses and

other amounts under the DIP Documents. The Debtors shall be jointly and severally liable for the

DIP Obligations. The DIP Obligations shall become due and payable, without notice or demand,

on the DIP Termination Date, subject to the Carve-Out requirements herein. No obligation,

payment, transfer, or grant of collateral security hereunder or under the DIP Documents (including

any DIP Obligation or DIP Liens) to the DIP Secured Parties, and including in connection with

any adequate protection provided hereunder, shall be stayed, restrained, voidable, avoidable, or

recoverable, under the Bankruptcy Code or under any applicable law (including, without

limitation, under sections 502(d), 544, and 547 to 550 of the Bankruptcy Code or under any

applicable state Uniform Voidable Transactions Act, Uniform Fraudulent Transfer Act, Uniform

Fraudulent Conveyance Act, or similar statute or common law), or be subject to any disgorgement,



                                              - 20 -
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41              Desc Main
                                  Document     Page 63 of 155



avoidance, reduction, setoff, recoupment, offset, recharacterization, subordination (whether

equitable, contractual, or otherwise), claim, counterclaim, charge, assessment, cross-claim,

defense, or any other liability or challenge under the Bankruptcy Code or any applicable law or

regulation by any person or entity for any reason.

               5.      DIP Collateral. To secure the DIP Obligations, effective immediately upon

entry of this Interim Order, pursuant to sections 361, 362, 364(c)(2), 364(c)(3), and 364(d) of the

Bankruptcy Code, the DIP Agent (for the benefit of the DIP Lenders), is hereby granted,

continuing, valid, binding, enforceable, non-avoidable, and automatically and properly perfected

postpetition security interests in and liens on (collectively, the “DIP Liens”) the DIP Collateral.

“DIP Collateral” means, collectively, all assets of each Debtor and its Estate of any nature

whatsoever and wherever located, whether first arising prior to or following the Petition Date, now

owned or hereafter acquired, including all accounts, chattel paper, commercial tort claims, leases,

deposit accounts, documents, equipment, general intangibles, goods, instruments, inventory,

investment property, letter-of-credit rights, books and records, and all proceeds, rents, profits, and

offspring of the foregoing, including, subject to entry of the Final Order, the proceeds of avoidance

actions under chapter 5 of the Bankruptcy Code, in each case, other than contracts, leases and other

licenses solely to the extent a lien is not permitted by law to attach to such property, in which case

the proceeds of such contracts, leases and other licenses shall be DIP Collateral.

               6.      DIP Liens.     The DIP Liens securing the DIP Obligations are valid,

automatically perfected, non-avoidable, senior in priority and superior to any security, mortgage,

collateral interest, lien or claim to any of the DIP Collateral, except that the DIP Liens shall be

subject to the Carve-Out, and shall otherwise be junior only to the Permitted Liens (as defined in

the DIP Term Sheet). Other than as set forth herein or in the DIP Documents, the DIP Liens shall



                                                - 21 -
Case 21-30660-KLP          Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41          Desc Main
                                   Document     Page 64 of 155



not be made subject to or pari passu with any lien or security interest heretofore or hereinafter

granted in the Chapter 11 Cases or any Successor Cases, and shall be valid and enforceable against

any trustee appointed in the Chapter 11 Cases or any Successor Cases, upon the conversion of any

of the Chapter 11 Cases to a case under Chapter 7 of the Bankruptcy Code (or in any other

Successor Case), and/or upon the dismissal of any of the Chapter 11 Cases or Successor Cases.

The DIP Liens shall not be subject to section 510, 549 or 550 of the Bankruptcy Code. No lien or

interest avoided and preserved for the benefit of any Estate pursuant to section 551 of the

Bankruptcy Code shall be pari passu with or First Lien to the DIP Liens.

               7.     DIP Superpriority Claims. Subject to the Carve-Out, upon entry of this

Interim Order, the DIP Lenders are hereby granted, pursuant to section 364(c)(1) of the Bankruptcy

Code, allowed superpriority administrative expense claims in each of the Chapter 11 Cases and

any Successor Cases (collectively, the “DIP Superpriority Claims”) for all DIP Obligations:

(a) except as set forth herein, with priority over any and all administrative expense claims and

unsecured claims against the Debtors or their Estates in any of the Chapter 11 Cases and any

Successor Cases, at any time existing or arising, of any kind or nature whatsoever, including,

without limitation, administrative expenses of the kinds specified in or ordered pursuant to

Bankruptcy Code sections 105, 326, 328, 330, 331, 364, 503(a), 503(b), 507(a), 507(b), 546(c),

546(d), 726, 1113 and 1114, and any other provision of the Bankruptcy Code, as provided under

section 364(c)(1) of the Bankruptcy Code; and (b) which shall at all times be senior to the rights

of the Debtors and their Estates, and any successor trustee or other estate representative to the

extent permitted by law. Notwithstanding the foregoing, the DIP Superpriority Claims shall be

junior to the Carve-Out.




                                              - 22 -
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41            Desc Main
                                  Document     Page 65 of 155



               8.      No Obligation to Extend Credit. The DIP Secured Parties shall have no

obligation to make any loan or advance under the DIP Documents unless all of the conditions

precedent under the DIP Documents and this Interim Order have been satisfied in full or waived

by the Required DIP Lenders in accordance with the terms of the DIP Documents.

               9.      Use of Proceeds of DIP Facility. From and after the Petition Date, the

Debtors shall use advances of credit under the DIP Facility only for the purposes specifically set

forth in this Interim Order and the DIP Documents, and in compliance with the Approved Budget

(subject to the Permitted Variances) and the terms and conditions in this Interim Order and the DIP

Documents.

               10.     No Monitoring Obligation.        The DIP Secured Parties shall have no

obligation or responsibility to monitor the Debtors’ use of the DIP Facility, and the DIP Secured

Parties may rely upon the Debtors’ representation that the use of the DIP Facility at any time is in

accordance with the requirements of this Interim Order and the DIP Documents.

                             Authorization to Use Cash Collateral

               11.     Authorization to Use Cash Collateral. Subject to the terms and conditions

of this Interim Order and the DIP Documents, and in accordance with the Approved Budget

(subject to the Permitted Variances), the Debtors are authorized to use Cash Collateral until the

expiration of the Remedies Notice Period (as defined below) following the Termination Date.

Nothing in this Interim Order shall authorize the disposition of any assets of the Debtors outside

the ordinary course of business, or any Debtor’s use of any Cash Collateral or other proceeds

resulting therefrom, except as permitted by this Interim Order and the DIP Documents, and in

accordance with the Approved Budget (subject to the Permitted Variances), as applicable.




                                               - 23 -
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41            Desc Main
                                  Document     Page 66 of 155



               12.     Consent of Prepetition First Lien Secured Parties. The Prepetition First

Lien Secured Parties hereby consent to (a) the provisions of this Interim Order including the

Debtors’ entry into the DIP Facility on an interim basis, (b) the granting of the DIP Liens and DIP

Superpriority Claims on the terms and subject to the conditions set forth herein, and (c) the

Approved Budget.

               13.     Adequate Protection for Prepetition First Lien Secured Parties. As adequate

protection for any Diminution of the Prepetition First Lien Secured Parties’ interest in the

Prepetition Collateral resulting from the subordination of the Prepetition First Liens to the DIP

Liens and the Carve-Out, the Prepetition First Lien Agent shall receive, for the benefit of the

Prepetition First Lien Secured Parties,

               (a) continuing valid, binding, enforceable and perfected postpetition replacement

               liens pursuant to sections 361, 363(e), and 364(d)(l) of the Bankruptcy Code on the

               DIP Collateral, which shall be subject and subordinated only to the Carve-Out, the

               DIP Liens and Permitted Liens (the “First Lien Secured Parties’ Replacement

               Liens”) and which (x) shall otherwise be senior to all other security interests in,

               liens on, or claims against the DIP Collateral, and (y) shall not be made subject to

               or pari passu with any lien or security interest heretofore or hereinafter granted in

               the Chapter 11 Cases or any Successor Cases and shall be valid and enforceable

               against any trustee appointed in any of the Chapter 11 Cases or any Successor

               Cases, and shall not be subject to sections 510, 549 or 550 of the Bankruptcy Code;

               (b) administrative superpriority expense claims in each of the Chapter 11 Cases

               (the “First Lien Adequate Protection Superpriority Claims”), junior and

               subordinate only to the Carve-Out and the DIP Obligations (including the DIP



                                               - 24 -
Case 21-30660-KLP        Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41              Desc Main
                                 Document     Page 67 of 155



               Superpriority Claims), pursuant to section 507(b) with priority over any and all

               other administrative expenses, administrative expense claims and unsecured

               claims against the Debtors or their Estates, now existing or hereafter arising, of

               any kind or nature whatsoever as to and to the extent provided by sections 503(b)

               and 507(b) of the Bankruptcy Code; and

               (c) (x) monthly reimbursement payments of the Prepetition First Lien Secured

               Parties’ respective reasonable fees and expenses including the professional fees of

               Proskauer Rose LLP, Tavenner & Beran PLC, and Carl Marks & Co., Inc. (in

               each case, without the need for the filing of formal fee applications, including as

               to any amounts arising before or after the Petition Date), and (y) payment in kind

               of monthly interest, calculated at the non-default rate under the Prepetition First

               Lien Credit Agreement and added to the principal amounts of the Prepetition First

               Lien Secured Parties’ allowed secured claims.

               14.    Adequate Protection for Prepetition Second Lien Secured Parties. As

adequate protection for any Diminution of the Prepetition Second Lien Secured Parties’ interest in

the Prepetition Collateral resulting from the subordination of the Prepetition Second Liens to the

DIP Liens, the Carve-Out, and the First Lien Replacement Liens, the Prepetition Second Lien

Agent shall receive, for the benefit of the Prepetition Second Lien Secured Parties,

               (a) continuing valid, binding, enforceable and perfected postpetition replacement

               liens pursuant to sections 361, 363(e), and 364(d)(l) of the Bankruptcy Code on the

               DIP Collateral, which shall be subject and subordinated only to the Carve-Out, the

               Permitted Liens, the DIP Liens, the First Lien Replacement Liens, and the

               Prepetition First Liens (the “Second Lien Secured Parties’ Replacement Liens,” and



                                               - 25 -
Case 21-30660-KLP        Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41             Desc Main
                                 Document     Page 68 of 155



               together with the First Lien Secured Parties’ Replacement Liens, the “Replacement

               Liens”) and which shall otherwise be senior to all other security interests in, liens

               on, or claims against the DIP Collateral and shall be valid and enforceable against

               any trustee appointed in any of the Chapter 11 Cases or any Successor Cases, and

               shall not be subject to sections 510, 549 or 550 of the Bankruptcy Code; and

               (b) administrative superpriority expense claims in each of the Chapter 11 Cases (the

               “Second Lien Adequate Protection Superpriority Claims,” and together with the

               First Lien Adequate Protection Superpriority Claims, the “Adequate Protection

               Superpriority Claims”), junior and subordinate to the Carve-Out, the DIP

               Obligations (including the DIP Superpriority Claims), the First Lien Adequate

               Protection Superpriority Claims, and the Prepetition First Lien Obligations, and

               pursuant to section 507(b) with priority over any and all other administrative

               expenses, administrative expense claims and unsecured claims against the Debtors

               or their Estates, now existing or hereafter arising, of any kind or nature whatsoever

               as to and to the extent provided by sections 503(b) and 507(b) of the Bankruptcy

               Code;

               15.     Adequate Protection Reservation. Nothing herein shall impair or modify

the application of section 507(b) of the Bankruptcy Code in the event that the adequate protection

provided to the Prepetition Secured Parties hereunder is insufficient to compensate for any

Diminution of their respective interests in the Prepetition Collateral during the Chapter 11 Cases

or any Successor Cases. The receipt by the Prepetition Secured Parties of the adequate protection

provided herein shall not be deemed an admission that the interests of the Prepetition Secured

Parties are adequately protected, and this Interim Order shall not prejudice or limit the rights of



                                               - 26 -
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41            Desc Main
                                  Document     Page 69 of 155



the Prepetition Secured Parties to seek additional relief with respect to the use of Cash Collateral

or for additional adequate protection.

                         Provisions Common to DIP Financing
                              and Use of Cash Collateral

               16.     Amendment of the DIP Documents. The Debtors irrevocably waive any

right to seek any amendment, modification or extension of this Order without the prior written

consent of the Required DIP Lenders, which they may grant in their sole discretion. No such

consent shall be implied by any action, inaction or acquiescence of the DIP Secured Parties. After

obtaining the Required DIP Lenders’ prior written consent, the Debtors are authorized and

empowered, without further notice and hearing or approval of this Court, to amend, modify,

supplement, or waive any provision of the DIP Documents in accordance with the provisions

thereof.

               17.     Approved Budget.

               (i)     Attached to this Interim Order as Exhibit 2 is a 13-week budget approved

by the Required DIP Lenders, which sets forth, among other things, projected cash receipts and

cash disbursements (the “Approved Budget”). Commencing at 5:00 P.M. (Eastern Time) on the

Wednesday of the second full calendar week after the Petition Date, and continuing on 5:00 P.M.

(Eastern Time) on the Wednesday of every second week thereafter, the weekly budget shall be

updated, and if such updated budget is in form and substance satisfactory to the DIP Agent in its

sole discretion, it shall become the “Approved Budget” for purposes of this Term Sheet and the

Interim Order and Final Order, (the “DIP Orders”).            Any amendments, supplements or

modifications to the Approved Budget or an Approved Variance Report shall be subject to the prior

written approval of the DIP Agent in its sole discretion prior to the implementation thereof. If the

DIP Agent has not objected, in writing, to a proposed updated budget, or an amendment,


                                               - 27 -
Case 21-30660-KLP        Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41            Desc Main
                                 Document     Page 70 of 155



supplement or modification to the Approved Budget or an Approved Variance Report, within three

(3) business days after the DIP Agent’s receipt thereof, such proposed updated budget, amendment,

supplement or modification shall be deemed acceptable to and approved by the DIP Agent. Until

any such updated budget, amendment, supplement or modification has been approved (or deemed

approved as provided above) by the DIP Agent, the Debtors shall be subject to and be governed

by the terms of the Approved Budget then in effect.

               (ii)    The Approved Budget is approved on an interim basis. The proceeds of the

DIP Facility and Cash Collateral under this Interim Order shall be used by the Debtors in

accordance with the Approved Budget, this Interim Order and the DIP Documents.

               (iii)   Other than with respect to the Carve-Out, and except as provided in

Paragraphs 31 and 32, none of the DIP Secured Parties’ and the Prepetition First Lien Secured

Parties’ consent to, or acknowledgement of, the Approved Budget shall be construed as consent to

use the proceeds of the DIP Facility or Cash Collateral beyond the Maturity Date (as defined in

the DIP Term Sheet) or the occurrence of the Termination Date, regardless of whether the aggregate

funds shown on the Approved Budget have been expended.

               (iv)    Notwithstanding anything to the contrary herein, the Debtors shall pay the

fees, costs and expenses of the DIP Professionals (as defined below) in accordance with the DIP

Documents and this Interim Order without reference to the Approved Budget.

               18.     Budget Reporting. The Debtors shall at all times comply with the Approved

Budget, subject to the variances provided in this Interim Order. By not later than 5:00 PM ET on

Wednesday after the second full calendar week following the Petition Date (the “First Testing

Date”), and no later than 5:00 PM ET on each Wednesday thereafter (together with the First Testing

Date, each a “Testing Date”), the Debtors shall deliver to the DIP Agent a variance report for the



                                              - 28 -
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41            Desc Main
                                  Document     Page 71 of 155



applicable Testing Period (as defined below) in form and detail acceptable to the DIP Agent (an

“Approved Variance Report”) showing comparisons of (a) aggregate actual cumulative cash

receipts for such Testing Period compared to the aggregate projected cumulative cash receipts of

the Debtors for such Testing Period as set forth in the Approved Budget and (b) actual cumulative

cash disbursements on a line by line basis (excluding professional fees) of the Debtors for such

Testing Period compared to the projected cumulative cash disbursements on a line by line basis

(excluding professional fees) for such Testing Period as set forth in the Approved Budget. The

term “Testing Period” means the weekly period beginning on Sunday and ending on the Saturday

immediately prior to the applicable Testing Date. Each Approved Variance Report shall indicate

whether there are any adverse variances that exceed the Permitted Variances (as defined below)

and shall provide a written explanation for such variances. “Permitted Variances” shall mean, as

of any Testing Date:

              1.       the sum of (x) the aggregate actual cumulative cash receipts of the Debtors
                       for the applicable Testing Period, plus (y) to the extent such amount is
                       greater than $0, the amount by which the actual cumulative cash receipts of
                       the Debtors for the immediately preceding Testing Period exceeded the
                       cumulative cash receipts of the Debtors set forth in the Approved Budget
                       for such Testing Period, may not vary negatively from the Approved Budget
                       for such Testing Period by more than (a) 20.0% for the first two Testing
                       Periods and (b) 15.0% for each Testing Period thereafter, for the avoidance
                       of doubt, with negative variance meaning that actual receipts are less than
                       projected receipts; and

              2.       the difference of (x) the Debtors’ actual cash operating disbursements for
                       each line item within the Approved Budget (excluding professional fees) for
                       the applicable Testing Period, minus (y) to the extent such amount is greater
                       than $0, the amount by which such line item within the Approved Budget
                       for the immediately preceding Testing Period exceeded the Debtors’ actual
                       cash operating disbursements for such line item within the Approved
                       Budget for the immediately preceding Testing Period, may not vary
                       negatively from the Approved Budget by more than (a) 20.0% for the first
                       two Testing Periods and (b) 15.0% for each Testing Period thereafter, for
                       the avoidance of doubt, with negative variance meaning that actual
                       disbursements in any line item are greater than the projected disbursements
                       in the same line item.

                                               - 29 -
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41              Desc Main
                                  Document     Page 72 of 155



               19.     Modification of Automatic Stay. The automatic stay of section 362 of the

Bankruptcy Code is hereby modified and vacated to the extent necessary to permit the Debtors,

the DIP Secured Parties and the Prepetition First Lien Secured Parties to accomplish the

transactions contemplated by this Interim Order.

               20.     Perfection of DIP Liens and Replacement Liens. This Interim Order shall

be sufficient and conclusive evidence of the creation, validity, perfection, and priority of all liens

granted herein, including the Carve-Out, the DIP Liens and the Replacement Liens, without the

necessity of filing or recording any financing statement, mortgage, deed of trust, notice, or other

instrument or document which may otherwise be required under the law or regulation of any

jurisdiction or the taking of any other action (including, for the avoidance of doubt, entering into

any deposit account control agreement) to validate or perfect (in accordance with applicable non-

bankruptcy law) the DIP Liens and the Replacement Liens or to entitle the DIP Secured Parties

and the Prepetition Secured Parties to the priorities granted herein. Notwithstanding the foregoing,

the DIP Agent, the Prepetition First Lien Agent, and the Prepetition Second Lien Agent (together

with the Prepetition First Lien Agent, the “Prepetition Agents”) are authorized, but not required,

to file, as each deems necessary or advisable, such financing statements, security agreements,

mortgages, notices of liens and other similar documents to perfect in accordance with applicable

non-bankruptcy law or to otherwise evidence the DIP Liens and the Replacement Liens, and all

such financing statements, mortgages, notices and other documents shall be deemed to have been

filed or recorded as of the Petition Date; provided, however, that no such filing or recordation shall

be necessary or required in order to create or perfect the DIP Liens or the Replacement Liens. The

Debtors are authorized and directed to execute and deliver promptly upon demand to the DIP Agent

and the Prepetition Agents all such financing statements, mortgages, notices and other documents



                                                - 30 -
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41             Desc Main
                                  Document     Page 73 of 155



as each may reasonably request. The DIP Agent and the Prepetition Agents may each, in its

discretion, file a photocopy of this Interim Order as a financing statement with any filing or

recording office or with any registry of deeds or similar office in addition to or in lieu of such

financing statements, notices of lien or similar instruments. To the extent that the Prepetition

Agents are, with respect to the DIP Collateral, the secured party under any security agreement,

mortgage, leasehold mortgage, landlord waiver, credit card processor notices or agreements, bailee

letters, custom broker agreements, financing statement, account control agreements or any other

Prepetition First Lien Credit Documents or is listed as loss payee, lenders’ loss payee or additional

insured under any of the Debtors’ insurance policies, the DIP Agent (for the benefit of the DIP

Lenders) shall also be deemed to be the secured party or mortgagee, as applicable, under such

documents or to be the loss payee or additional insured, as applicable. The Prepetition Agents

shall act as agent for the DIP Secured Parties solely for purposes of perfecting the DIP Secured

Parties’ liens on all DIP Collateral that, without giving effect to the Bankruptcy Code and this

Interim Order, is of a type such that perfection of a lien therein may be accomplished only by

possession or control by a secured party (including any deposit account control agreement), and

all of the Prepetition Agents’ respective rights in such DIP Collateral shall inure to the benefit of

and be exercisable exclusively by the DIP Agent until the DIP Obligations have been indefeasibly

repaid in full in cash; provided, that the DIP Agent may, in its sole discretion, require the Debtors

and the Prepetition Agents to (and the Debtors and the Prepetition Agents shall) use commercially

reasonable efforts to provide the DIP Agent with such possession or control as is necessary to

perfect the DIP Obligations and DIP Priority Liens. Notwithstanding the foregoing, in the event

any of the Chapter 11 Cases or Successor Cases are dismissed prior to the indefeasible payment in

full of the DIP Obligations, such order dismissing any Chapter 11 Cases or Successor Cases shall



                                                - 31 -
Case 21-30660-KLP           Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41              Desc Main
                                    Document     Page 74 of 155



not be effective for five (5) business days to permit the DIP Agent and the Prepetition Agents to

enter into any agreements or file any documents (including credit agreements, financing

statements, mortgages, or other notices or documents) evidencing the DIP Obligations and the

perfection and priority of the DIP Liens and Replacement Liens, and during such period, the

Debtors shall comply with all reasonable requests of the DIP Agent and the Prepetition Agents to

ensure the perfection of the DIP Liens and the Replacement Liens, as applicable.

               21.      Application of Proceeds of Collateral. Proceeds of DIP Collateral received

by the Debtors outside the ordinary course of business will be applied in the following order of

priority (unless otherwise determined by the Required DIP Lenders in their sole discretion), after

giving effect to the Carve-Out and any other payments required pursuant to the DIP Orders:

               (1) first, to pay all documented out-of-pocket expenses of the DIP Lenders and the

                     DIP Agent (including, without limitation, fees and expenses of the DIP

                     Professionals);

               (2) second, to pay an amount equal to all accrued and unpaid interest owing to the

                     DIP Lenders;

               (3) third, to repay any principal amounts outstanding in respect of the DIP Loans

                     (including any amounts, other interest, that have been added to the principal

                     balance);

               (4) fourth, all other amounts owing to the DIP Lenders and the DIP Agent; and

               (5) last, the balance, if any, after all of the DIP Obligations have been paid in full,

                     to the Borrower subject in all respects to the rights, liens and claims of the

                     Prepetition First Lien Agent for the benefit of the Prepetition First Lien Lenders.




                                                  - 32 -
Case 21-30660-KLP        Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41             Desc Main
                                 Document     Page 75 of 155



               22.    Access to Books and Records. The Debtors will (i) maintain books, records,

and accounts to the extent and as required by the DIP Documents, (ii) cooperate with, consult with,

and provide to the DIP Agent all such information and documents that any or all of the Debtors are

obligated to provide under the DIP Documents or the provisions of this Interim Order or as

otherwise reasonably requested by the DIP Agent, (iii) during normal business hours, upon

reasonable advance notice, permit consultants, advisors and other representatives (including third

party representatives) of the DIP Agent to visit and inspect any of the Debtors’ respective

properties, to examine and make abstracts or copies from any of their respective books and records,

to conduct a collateral audit and analysis of their respective inventory and accounts, to tour the

Debtors’ business premises and other properties, and to discuss, and provide advice with respect

to, their respective senior management independent public accountants to the extent required by

the DIP Documents or the Prepetition First Lien Credit Documents, and (iv) permit the DIP Agent,

and the Prepetition First Lien Agent, and their respective consultants, advisors and other

representatives, to consult with the Debtors’ management and advisors on matters concerning the

Debtors’ businesses, financial condition, operations and assets, as provided for in the DIP

Documents.

               23.    Proceeds of Subsequent Financing.        If the Debtors, any trustee, any

examiner with expanded powers, or any responsible officer subsequently appointed in these

Chapter 11 Cases or any Successor Cases, shall obtain credit or incur debt pursuant to Bankruptcy

Code sections 364(b), 364(c) or 364(d) or in violation of the DIP Documents at any time prior to

the indefeasible repayment in full in cash of all DIP Obligations and the termination of the DIP

Lenders’ obligation to extend credit under the DIP Facility, including subsequent to the

confirmation of any plan with respect to any or all of the Debtors and the Debtors’ Estates, and



                                               - 33 -
Case 21-30660-KLP        Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41            Desc Main
                                 Document     Page 76 of 155



such facilities are secured by any DIP Collateral, then all cash proceeds derived from such credit

or debt shall immediately be turned over to the DIP Agent to be distributed in accordance with this

Interim Order and the DIP Documents. For the avoidance of doubt, if the Debtors, any trustee,

any examiner with expanded powers, or any responsible officer subsequently appointed in the

Chapter 11 Cases, or any Successor Cases, shall obtain credit or incur debt (other than the DIP

Facility) pursuant to Bankruptcy Code section 364(d) at any time prior to the indefeasible

repayment in full of the Prepetition Obligations, the Prepetition Secured Parties’ rights to object

to the Debtors’ use of Cash Collateral and assert a lack of adequate protection shall be fully

preserved.

               24.    Cash Management. The Debtors shall maintain their cash management

system consistent with the terms and conditions of the Cash Management Order (as defined below)

and the DIP Documents. Unless authorized by the Interim Order or otherwise agreed to in writing

by the DIP Agent and the Prepetition First Lien Agent, the Debtors shall not maintain any accounts

except those identified in any interim and/or final order granting the Debtors authorization to

continue their cash management systems and certain related relief (as amended, supplemented or

otherwise modified, the “Cash Management Order”), which order (and any amendments,

supplements or modifications thereto) shall be in form and substance acceptable to the Required

DIP Lenders.    Subject to Paragraphs 31, 32, and 34, the Debtors and the financial institutions

where the Debtors maintain deposit accounts (as identified in the Cash Management Order), are

authorized and directed to remit, without offset or deduction, funds in any such deposit accounts

upon receipt of any direction to that effect from the DIP Agent (on behalf of the DIP Lenders) in

accordance with the DIP Documents and this Interim Order.




                                               - 34 -
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41             Desc Main
                                  Document     Page 77 of 155



               25.     Maintenance of DIP Collateral. Until the indefeasible payment in full in

cash of all DIP Obligations, all Prepetition First Lien Obligations, all Prepetition Second Lien

Obligations, and the termination of the DIP Lenders’ obligation to extend credit under the DIP

Facility, the Debtors shall: (a) insure the DIP Collateral as required under the DIP Documents, the

Prepetition First Lien Credit Documents, or the Prepetition Second Lien Credit Documents, as

applicable; and (b) maintain the cash management system consistent with the terms and conditions

of the Cash Management Order and the DIP Documents.

               26.     Disposition of DIP Collateral. The Debtors shall not sell, transfer, lease,

encumber or otherwise dispose of any portion of the DIP Collateral or Prepetition Collateral other

than in the ordinary course of business without the prior consent of the Required DIP Lenders, or

pursuant to a sale of all or substantially all of the Debtors’ assets in accordance with the 363 Sale

Process.

               27.     Termination Date. On the applicable Termination Date (defined below), all

applicable DIP Obligations shall be immediately due and payable and, all commitments to extend

credit under the applicable DIP Facility will terminate.

               28.     Events of Default. Until the DIP Obligations are indefeasibly paid in full

and all commitments thereunder are terminated (the “DIP Repayment”), the occurrence of any of

the following events, unless waived by the Required DIP Lenders in writing (which may be by

electronic mail) and in accordance with the terms of the DIP Documents, shall constitute an event

of default (collectively, the “Events of Default”): (a) the failure of the Debtors to perform, in any

respect, any of the terms, provisions, conditions, covenants or obligations under this Interim Order,

including, without limitation, failure to make any payment under this Interim Order when due or




                                                - 35 -
Case 21-30660-KLP        Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41              Desc Main
                                 Document     Page 78 of 155



comply with any Milestones; or (b) the occurrence and continuation of any Events of Default

under, and as defined in, the DIP Term Sheet or an event of default under any other DIP Documents.

               29.    Milestones. As a condition to the DIP Facility and the use of Cash

Collateral, the Debtors shall comply with the following milestones (the “Milestones”):

       (a) no later than three (3) business days after the Petition Date, entry by the Bankruptcy
           Court of the Interim Order;

       (b) no later than thirty (30) calendar days after the entry of the Interim Order, entry by the
           Bankruptcy Court of the Final Order;

       (c) no later than thirty (30) calendar days after the Petition Date, entry by the Bankruptcy
           Court of an order approving a motion establishing bidding procedures in respect of the
           Sale, which order shall be reasonably acceptable to the DIP Lenders (the “Bid
           Procedures”);

       (d) no later than forty-five (45) calendar days after the Petition Date, submission of
           qualified bids in respect of the Sale;

       (e) no later than sixty (60) calendar days after the Petition Date, the conduct of a sale
           hearing;

       (f) no later than sixty-five (65) calendar days after the Petition Date, entry by the
           Bankruptcy Court of a sale order, which order shall be reasonably acceptable to the
           DIP Lenders (the “Sale Order”); and

       (g) no later than eighty-five (85) calendar days after the Petition Date, consummation a
           Sale approved by the Bankruptcy Court.

For the avoidance of doubt, unless waived by the Required DIP Lenders in their sole discretion,

the failure of the Debtors to meet the Milestones by the applicable specified deadlines set forth

therefor shall constitute an Event of Default under the DIP Documents and this Interim Order.

               30.    Rights and Remedies Upon Event of Default. Upon the occurrence and

during the continuation of an Event of Default, notwithstanding the provisions of section 362 of

the Bankruptcy Code, without any application, motion or notice to, hearing before, or order from

the Bankruptcy Court, other than, subject to the terms of this Interim Order: (a) the DIP Agent (at

the direction of the Required DIP Lenders or as otherwise provided in the DIP Documents) may

                                               - 36 -
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41              Desc Main
                                  Document     Page 79 of 155



send a written notice to the Debtors, counsel to the Committee (if appointed), and the U.S. Trustee

(any such declaration shall be referred to herein as a “Termination Declaration”) declaring (1) all

DIP Obligations owing under the DIP Documents to be immediately due and payable, (2) the

commitment of each DIP Lender to make DIP Loans to be terminated, whereupon such

commitments and obligation shall be terminated to the extent any such commitment remains under

the DIP Facility, (3) the termination of the DIP Facility and the DIP Documents as to any future

liability or obligation of the DIP Secured Parties, but without affecting any of the DIP Liens or the

DIP Obligations, and (4) the application of the Carve-Out has occurred following the delivery of

the Carve-Out Trigger Notice to the Borrower; (b) interest, including, where applicable, default

interest, shall accrue and be paid as set forth in the DIP Documents; and (c) the DIP Agent may

declare a termination, reduction, or restriction on the ability of the Debtors to use cash collateral,

other than to pay expenses set forth in the Approved Budget that are necessary to avoid immediate

and irreparable harm to the Estates. The earliest date on which a Termination Declaration is

delivered by the DIP Agent shall be referred to herein as the “Termination Date”. Following a

Termination Date, neither the DIP Secured Parties nor the Prepetition Secured Parties shall be

required to consent to the use of any Cash Collateral or provide any loans or other financial

accommodations under the DIP Facility. The Termination Declaration shall be given by electronic

mail (or other electronic means) to counsel to the Debtors, counsel to the Committee (if appointed),

and the U.S. Trustee. After the DIP Repayment, the Prepetition First Lien Agent shall be entitled

to make a Termination Declaration with respect to the foregoing subclause (a)(4) in accordance

with the same procedures set forth herein.

               31.     Emergency Hearing. The Debtors and the Committee (if any) may seek an

emergency hearing during the five (5) business days following the date a Termination Declaration



                                                - 37 -
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41             Desc Main
                                  Document     Page 80 of 155



is delivered (such five (5) business day period, the “Remedies Notice Period”) for the sole purpose

of determining whether an Event of Default has in fact occurred or is continuing, and the Debtors

hereby waive their right to and shall not be entitled to seek relief, including, without limitation,

under section 105 of the Bankruptcy Code, to the extent that such relief would in any way impair

or restrict the rights and remedies of the DIP Secured Parties or, if applicable, the Prepetition

Secured Parties. During the Remedies Notice Period, the Debtors shall continue to have the right

to use Cash Collateral in accordance with the terms of this Interim Order, solely to pay necessary

expenses set forth in the Approved Budget to avoid immediate and irreparable harm to the Estates.

               32.     Certain Rights and Remedies Following Termination Date. Following a

Termination Date and upon further order of the Bankruptcy Court (which may further authorize

the remedies set forth in this paragraph or any other appropriate remedy as then determined by the

Bankruptcy Court) upon an emergency motion by the DIP Agent (at the direction of the Required

DIP Lenders) to be heard on no less than five (5) business days’ notice (and the Debtors and the

Committee (if any) and any other party-in-interest shall not object to such shortened notice) (the

“Termination Enforcement Order”), the DIP Agent shall be entitled to exercise all rights and

remedies in accordance with the DIP Documents, this Interim Order and applicable law and shall

be permitted to satisfy the relevant DIP Obligations and DIP Superpriority Claims, subject to the

Carve-Out. Following entry of the Termination Enforcement Order, the Debtors are hereby

authorized and directed to, with the exclusion of the Carve-Out, remit to the DIP Agent (for the

benefit of the DIP Lenders) one-hundred percent (100%) of all collections on, and proceeds of, the

DIP Collateral, all collections, remittances, and proceeds of the DIP Collateral in accordance with

the DIP Documents and this Interim Order. In furtherance of the foregoing, (a) each bank or other

financial institution with an account of any Debtor is hereby authorized and instructed to (i) comply



                                                - 38 -
Case 21-30660-KLP          Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41               Desc Main
                                   Document     Page 81 of 155



at all times with any instructions originated by the DIP Agent to such bank or financial institution

directing the disposition of cash, securities, investment property and other items from time to time

credited to such account, without further consent of any Debtor, including without limitation, any

instruction to send to the DIP Agent by wire transfer or in such other manner as the DIP Agent

directs, all cash, securities, investment property and other items held by such bank or financial

institution, and (ii) waive any right of set off, banker’s lien or other similar lien, security interest

or encumbrance, (b) the DIP Agent (at the direction of the Required DIP Lenders or as otherwise

provided in the DIP Documents) may compel the Debtors to seek authority to, (i) sell or otherwise

dispose of all or any portion of the Collateral pursuant to section 363 (or any other applicable

provision) of the Bankruptcy Code on terms and conditions pursuant to sections 363, 365 and other

applicable provisions of the Bankruptcy Code, (ii) assume and assign any lease or executory

contract included in the DIP Collateral to the DIP Agent’s designees in accordance with and subject

to section 365 of the Bankruptcy Code, (c) the DIP Agent (at the direction of the Required DIP

Lenders) may direct the Debtors to (and the Debtors shall comply with such direction to) dispose

or liquidate the DIP Collateral via one or more sales of such DIP Collateral and/or the monetization

of other DIP Collateral with the Required DIP Lenders having sole authority over the price of any

DIP Collateral to be disposed of, (d) the DIP Agent may (at the direction of the Required DIP

Lenders), or may direct the Debtors to, (and the Debtors shall comply with such direction to)

collect accounts receivable, without setoff by any account debtor, and (e) the DIP Agent shall be

authorized to succeed to any of the Debtors’ rights and interests under any licenses for the use of

any intellectual property in order to complete the production of any inventory. The Debtors shall

take all action that is reasonably necessary to cooperate with the DIP Secured Parties in the exercise




                                                 - 39 -
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41               Desc Main
                                  Document     Page 82 of 155



of their rights and remedies and to facilitate the realization of the DIP Collateral by the DIP Secured

Parties.

               33.     Access to DIP Collateral. Notwithstanding anything contained herein to the

contrary and without limiting any other rights or remedies of the DIP Secured Parties under the

Interim Order, the DIP Documents and applicable law, after the occurrence of a Termination Date

and the entry of a Termination Enforcement Order, and subject to Paragraph 32, for the purpose of

exercising any remedy with respect to any of the DIP Collateral, the DIP Agent (or any of its

employees, agents, consultants, contractors, or other professionals) (collectively, the “Enforcement

Agents”) shall have the right (to be exercised at the direction of the Required DIP Lenders), at the

sole cost and expense of the Debtors, to: (i) enter upon, occupy, and use any real or personal

property, fixtures, equipment, leasehold interests, or warehouse arrangements owned or leased by

the Debtors, (ii) enter into the premises of any Debtor in connection with the orderly sale or

disposition of the DIP Collateral (including, without limitation, complete any work in process),

and (iii) exercise any rights of the Debtors to access any DIP Collateral (including inventory) held

by any third party; provided, however, the Enforcement Agent may only be permitted to do so in

accordance with (a) existing rights under applicable non-bankruptcy law, including, without

limitation, applicable leases, (b) any prepetition (and, if applicable, post-petition) landlord waivers

or consents, or (c) further order of this Court on motion and notice appropriate under the

circumstances; and (ii) use any and all trademarks, tradenames, copyrights, licenses, patents,

equipment or any other similar assets of the Debtors, or assets which are owned by or subject to a

lien of any third party and which are used by the Debtors in their businesses; provided, however,

the Enforcement Agents may use such assets to the extent permitted by applicable non-bankruptcy

law. The Enforcement Agents will be responsible for the payment of any applicable fees, rentals,



                                                 - 40 -
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41            Desc Main
                                  Document     Page 83 of 155



royalties, or other amounts owing to such lessor, licensor or owner of such property (other than the

Debtors) on a per diem basis and solely for the period of time that the Enforcement Agents actually

occupies any real property or uses the equipment or the intellectual property (but in no event for

any accrued and unpaid fees, rentals, or other amounts owing for any period prior to the date that

the Enforcement Agents actually occupies or uses such assets or properties). Nothing contained

herein shall require the Enforcement Agents to assume any lease as a condition to the rights

afforded in this paragraph.

               34.     Carve-Out.    Each of the DIP Liens, the DIP Superpriority Claims, the

Prepetition First Liens, the Prepetition Second Liens, the Replacement Liens and the Adequate

Protection Superpriority Claims shall be subject and subordinate to payment of the Carve-Out.

               (i)     “Carve-Out” means the sum of (i) all fees required to be paid to the Clerk

of the Bankruptcy Court and to the Office of the U.S. Trustee under section 1930(a) of title 28 of

the United States Code plus interest at the statutory rate; (ii) reasonable fees and expenses up to

$50,000 incurred by a trustee under section 726(b) of the Bankruptcy Code; (iii) subject to the

Approved Budget, to the extent allowed at any time, whether by interim or final compensation

order, procedural order or otherwise, all unpaid fees and expenses (including any restructuring,

sale, success, or other transaction fee of any investment bankers or financial advisors of the

Debtors) (the “Allowed Debtor Professional Fees”) incurred by persons or firms retained by the

Debtors pursuant to section 327, 328 or 363 of the Bankruptcy Code (collectively, the “Debtor

Professionals”) and unpaid fees and expenses (the “Allowed Committee Professional Fees” and

together with the Allowed Debtor Professional Fees, collectively, the “Allowed Professional

Fees”) incurred by persons or firms retained by any statutory committees appointed in the Chapter

11 Cases (each, a “Committee”) pursuant to section 328 or 1103 of the Bankruptcy Code (the



                                               - 41 -
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41            Desc Main
                                  Document     Page 84 of 155



“Committee Professionals” and, together with the Debtor Professionals, the “Professional

Persons”) at any time before or on the first business day following delivery by the DIP Agent of a

Carve-Out Trigger Notice (as defined below), whether allowed by the Bankruptcy Court prior to

or after delivery of a Carve-Out Trigger Notice (these clauses (i) through (iii), the “Pre-Carve-Out

Amounts”); and (iv) Allowed Professional Fees not to exceed $500,000, incurred after the first

business day following delivery by the DIP Agent of the Carve-Out Trigger Notice (including

transaction fees or success fees earned or payable to a Professional Person), to the extent allowed

at any time, whether by interim order, procedural order, or otherwise (the amounts set forth in this

clause (iv) being the “Post-Carve-Out Trigger Notice Cap”). For the avoidance of doubt, other than

the Carve-Out, no other amounts owed by any of the Debtors to any party (including any amounts

set forth in the Approved Budget) as of the date the Carve-Out Trigger Notice is delivered shall be

payable from the Prepetition Collateral or DIP Collateral. For purposes of the foregoing, “Carve-

Out Trigger Notice” shall mean a written notice delivered by email (or other electronic means) by

the DIP Agent to the Debtors, their lead restructuring counsel, the U.S. Trustee and lead counsel

to the Committee (if any), which notice may be delivered following the occurrence and during the

continuation of an Event of Default and acceleration of the DIP Obligations under the DIP Facility,

stating that the Post-Carve-Out Trigger Notice Cap has been invoked. No portion of the Carve-

Out, any Cash Collateral, any other DIP Collateral, or any proceeds of the DIP Facility, including

any disbursements set forth in the Budget or obligations benefitting from the Carve-Out, shall be

used for the payment of Allowed Professional Fees, disbursements, costs or expenses incurred by

any person, including, without limitation, any Committee, in connection with challenging the DIP

Secured Parties’ liens or claims, preventing, hindering or delaying any of the DIP Secured Parties’

enforcement or realization upon any of the DIP Collateral, or initiating or prosecuting any claim



                                               - 42 -
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41             Desc Main
                                  Document     Page 85 of 155



or action against any DIP Secured Party. Proceeds from the DIP Facility and/or Cash Collateral

not to exceed $25,000 in the aggregate (the “Investigation Budget Cap”) may be used on account

of Allowed Professional Fees incurred by Committee Professionals (if any) in connection with the

investigation of avoidance actions or any other claims or causes of action (but not the prosecution

of such actions) on account of the Prepetition First Lien Facility and Prepetition First Lien Secured

Parties (but not the DIP Facility) (the “Investigation”). Notwithstanding anything herein, any fees,

expenses or costs incurred by the Committee Professionals (if any) in connection with the

Investigation in excess of the Investigation Budget Cap shall not constitute an administrative

expense claim, including for purposes of section 1129(a)(9)(A) of the Bankruptcy Code; provided,

that the U.S. Trustee reserves its rights with respect to this sentence as well as the amount of the

Investigation Budget Cap.

               (ii)    Carve-Out Reserve. Prior to the delivery of the Carve Out Trigger Notice,

on a weekly basis, the Debtors shall fund a reserve (the “Carve-Out Reserve”) from the DIP Credit

Facility or cash on hand into a segregated escrow account (the “Funded Reserve Account”) held

by Epiq Corporate Restructuring LLC in trust for the benefit of Professional Persons an amount

equal to the sum of the aggregate unpaid amount of the total budgeted weekly fees of Professional

Persons for the prior week set forth in the Approved Budget. In addition, on the day on which a

Carve-Out Trigger Notice is given by the DIP Agent to the Debtors with a copy to their lead

restructuring counsel, the United States Trustee, and counsel to the Committee (the “Carve-Out

Trigger Notice Date”), the Carve-Out Trigger Notice shall (i) constitute a demand to the Debtors

to utilize all cash on hand as of such date and any available cash thereafter held by any Debtor to

fund the Carve-Out Reserve in an amount equal to the Carve-Out and (ii) be deemed a draw request

and notice of borrowing by the Debtors for DIP Loans under the DIP Credit Facility (each, as



                                                - 43 -
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41             Desc Main
                                  Document     Page 86 of 155



defined in the DIP Term Sheet), in an amount equal to the Post-Carve Out Trigger Notice Cap into

the Funded Reserve Account.       Funds transferred to the Funded Reserve Account shall not be

subject to any liens or claims granted to the DIP Lenders herein or any liens or claims granted as

adequate protection, shall not constitute DIP Collateral, and shall not constitute cash collateral or

assets of the Debtors’ estates; provided, that, notwithstanding anything to the contrary herein, in

the DIP Term Sheet or in the DIP Documents, the DIP Collateral shall include the DIP Agent’s

reversionary interest in funds held in the Funded Reserve Account, if any, after all Allowed

Professional Fees are satisfied in full. On the first business day after the DIP Agent gives such

notice to such DIP Lenders, notwithstanding anything in the DIP Documents to the contrary,

including with respect to the existence of an Event of Default (as defined in the DIP Term Sheet),

the failure of the Debtors to satisfy any or all of the conditions precedent for DIP Loans under the

DIP Facility, any termination of the DIP Obligations following an Event of Default, or the

occurrence of the Maturity Date (as defined in the DIP Term Sheet), each DIP Lender with an

outstanding DIP Commitment (as defined in the DIP Term Sheet) shall make available to the DIP

Agent such DIP Lender’s share with respect to such borrowing request in accordance with the DIP

Documents but in no event shall any DIP Lender be required to fund any amount in excess of its

then-outstanding Commitment. The Debtors shall use funds held in the Funded Reserve Account

exclusively to pay Allowed Professional Fees as they become allowed and payable pursuant to the

Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, the local bankruptcy rules of the

Bankruptcy Court, and any interim or final orders of the Bankruptcy Court. Any amounts

remaining in the Funded Reserve Account after payment of the Carve-Out shall be paid to the DIP

Agent for the benefit of the DIP Lenders, unless the DIP Obligations have been indefeasibly paid

in full, in cash, and all Commitments have been terminated, in which case any such excess shall



                                                - 44 -
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41             Desc Main
                                  Document     Page 87 of 155



be paid to the Prepetition First Lien Agent for the benefit of the Prepetition First Lien Secured

Parties in accordance with their respective rights and priorities. Notwithstanding anything to the

contrary in the DIP Documents or this Interim Order, following delivery of a Carve-Out Trigger

Notice, the DIP Agent and the Prepetition First Lien Agents shall not sweep or foreclose on cash

(including cash received as a result of the sale or other disposition of any assets) of the Debtors

until the Carve-Out Reserve has been fully funded, but shall have a security interest in any residual

interest in the Carve-Out Reserve.

               (iii)   Payment of Allowed Professional Fees Prior to the Carve-Out Trigger

Declaration Date. Any payment or reimbursement made prior to the occurrence of the Carve-Out

Trigger Notice Date in respect of any Allowed Professional Fees shall not reduce the Post-Carve-

Out Trigger Notice Cap.

               (iv)    No Direct Obligation to Pay Professional Fees; No Waiver of Right to

Object to Fees. None of the DIP Secured Parties or Prepetition First Lien Secured Parties shall be

responsible for the direct payment or reimbursement of any fees or disbursements of any of the

Professional Persons incurred in connection with the Chapter 11 Cases or any Successor Cases

under any chapter of the Bankruptcy Code. Nothing in this Interim Order or otherwise shall be

construed to obligate any of the DIP Secured Parties or Prepetition First Lien Secured Parties in

any way to compensate, or to reimburse expenses of, any of the Professional Persons, or to

guarantee that the Debtors or their Estates have sufficient funds to pay such compensation or

reimbursement. Nothing herein shall be construed as consent to the allowance of any professional

fees or expenses of any of the Debtors, any Committee, any other official or unofficial committee

in these Chapter 11 Cases or any Successor Cases, or of any other person or entity, or shall affect

the right of any party to object to the allowance and payment of any such fees and expenses.



                                                - 45 -
Case 21-30660-KLP          Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41           Desc Main
                                   Document     Page 88 of 155



               35.     Good Faith Under Section 364(e) of the Bankruptcy Code; No Modification

or Stay of this Interim Order. The DIP Secured Parties and the Prepetition First Lien Secured

Parties have acted in good faith in connection with this Interim Order and are entitled to rely upon

the protections granted herein and by section 364(e) of the Bankruptcy Code. Based on the

findings set forth in this Interim Order and the record made during the Interim Hearing, and in

accordance with section 364(e) of the Bankruptcy Code, in the event any or all of the provisions

of this Interim Order are hereafter modified, amended or vacated by a subsequent order of this

Bankruptcy Court or any other court, the DIP Secured Parties and Prepetition First Lien Secured

Parties are entitled to the protections provided in section 364(e) of the Bankruptcy Code. Any

such modification, amendment or vacatur shall not affect the validity and enforceability of any

advances previously made or made hereunder, or lien, claim or priority authorized or created

hereby.

               36.     Approval of DIP Fees. In consideration for the DIP Financing and the

consent to the use of Cash Collateral in accordance with the terms of this Interim Order, the DIP

Secured Parties shall be paid all fees, expenses and other amounts payable under the DIP

Documents as such become due, including, without limitation, commitment fees, original issue

discounts, extension fees and the reasonable and documented fees and expenses of the DIP Secured

Parties in connection with the facility, without regard to whether or not the transactions

contemplated hereby are consummated (all such fees, together, the “DIP Fees”). The DIP Fees

shall be fully earned and payable upon entry of this Interim Order. The DIP Fees shall be part of

the DIP Obligations. Any and all DIP Fees paid prior to the Petition Date by any of the Debtors

to the DIP Secured Parties in connection with or with respect to the DIP Facility in each case is

hereby approved in full.



                                               - 46 -
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41             Desc Main
                                  Document     Page 89 of 155



               37.     Lender Professionals’ Fees. Professionals for the DIP Secured Parties (the

“DIP Professionals”) and professionals for the Prepetition First Lien Secured Parties (“Prepetition

Professionals,” and together with the DIP Professionals, the “Lender Professionals”) shall not be

required to comply with the U.S. Trustee fee guidelines or file applications or motions with, or

obtain approval of, this Court. The Lender Professionals shall submit copies of summary invoices

to the Debtors, which invoices shall be forwarded by the Debtors to the U.S. Trustee, and counsel

for any Committee. The summary invoices shall provide only the total aggregate number of hours

billed and a summary description of services provided and the expenses incurred by the applicable

party and/or professionals, and shall be subject to all applicable privilege and work product

doctrines. If the Debtors, U.S. Trustee or any Committee object to the reasonableness of the fees

and expenses of any Lender Professional and cannot resolve such objection within ten (10) days

after receipt of such invoices, then the Debtors, U.S. Trustee, or the Committee, as the case may

be, shall file with this Court and serve on such Lender Professional an objection (the “Fee

Objection”), and any failure by any such party to file a Fee Objection within such ten (10) day

period shall constitute a waiver of any right of such party to object to the applicable invoice.

Notwithstanding any provision herein to the contrary, any objection to, and any hearing on an

objection to, payment of any fees, costs, and expenses set forth in a professional fee invoice in

respect of the Lender Professionals shall be limited to the reasonableness of the particular items or

categories of the fees, costs, and expenses that are the subject of such objection. The Debtors shall

timely pay in accordance with the terms and conditions of this Interim Order (a) the undisputed

fees, costs, and expenses reflected on any invoice to which a Fee Objection has been timely filed

and (b) all fees, costs and expenses on any invoice to which no Fee Objection has been timely

filed.



                                                - 47 -
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41             Desc Main
                                  Document     Page 90 of 155



               38.     Indemnification. The Debtors shall indemnify and hold harmless the DIP

Secured Parties, each of their respective successors, assigns, affiliates, parents, subsidiaries,

partners, controlling persons, representatives, agents, attorneys, advisors, financial advisors,

consultants, professionals, officers, directors, members, managers, shareholders and employees

past, present, and future, and their respective heirs, predecessors, successors and assigns in

accordance with, and subject to, the terms and conditions of the DIP Documents except to the

extent of such party’s gross negligence, actual fraud, or willful misconduct as determined in a final

order by a court of competent jurisdiction.

               39.     Right to Credit Bid. To the fullest extent permitted by section 363(k) of the

Bankruptcy Code, in connection with any sale or other disposition of the DIP Collateral or

Prepetition Collateral including any sales occurring under or pursuant to section 363 of the

Bankruptcy Code any plan of reorganization or plan of liquidation under section 1129 of the

Bankruptcy Code, or a sale or disposition by a chapter 7 trustee for any of the Debtors under

section 725 of the Bankruptcy Code (any of the foregoing sales or dispositions, a “Sale”), the DIP

Agent (at the direction of the Required DIP Lenders) and the Prepetition First Lien Agent (in

accordance with the Prepetition First Lien Credit Agreement) shall be authorized to credit bid on

a dollar-for-dollar basis the full amount of the respective outstanding DIP Obligations and

Prepetition First Lien Obligations, including any accrued interest and expenses, in a Sale of any

DIP Collateral or Prepetition Collateral (including any deposit in connection with such Sale),

whether, respectively, such sale is effectuated through section 363 or 1129 of the Bankruptcy Code,

or by a Chapter 7 trustee under section 725 of the Bankruptcy Code or otherwise.

               40.     Proofs of Claim. Neither the DIP Secured Parties nor the Prepetition First

Lien Secured Parties will be required to file proofs of claim in any of the Chapter 11 Cases or



                                                - 48 -
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41            Desc Main
                                  Document     Page 91 of 155



Successor Cases for any claim arising under the DIP Documents or the Prepetition First Lien Credit

Documents. The Debtors’ stipulations, admissions, and acknowledgments and the provisions of

this Interim Order shall be deemed to constitute a timely filed proof of claim for the DIP Secured

Parties and the Prepetition First Lien Secured Parties with regard to all claims arising under the

DIP Documents and the Prepetition First Lien Credit Documents, and, as a result, the Prepetition

First Lien Obligations shall be deemed allowed for all purposes in accordance with section 502(a)

of the Bankruptcy Code.

               41.     Limitations on Use of DIP Proceeds, Cash Collateral and Carve-Out.

Except as otherwise permitted in this Interim Order, the DIP Facility, the DIP Collateral, the

Prepetition Collateral, the Cash Collateral and the Carve-Out may not be used in connection with:

(a) preventing, hindering, or delaying the DIP Secured Parties or the Prepetition First Lien Secured

Parties’ enforcement or realization upon any of the DIP Collateral or Prepetition Collateral;

(b) using or seeking to use Cash Collateral or selling or otherwise disposing of DIP Collateral

without the consent of the Required DIP Lenders; (c) outside the ordinary course of business, using

or seeking to use any insurance proceeds constituting DIP Collateral without the consent of the

Required DIP Lenders; (d) incurring any indebtedness without the prior consent of the Required

DIP Lenders, except to the extent permitted under the DIP Documents; (e) seeking to amend or

modify any of the rights granted to the DIP Secured Parties or the Prepetition First Lien Secured

Parties under this Interim Order, the DIP Documents or the Prepetition First Lien Credit

Documents; (f) objecting to or challenging in any way the DIP Liens, the DIP Obligations, the

Prepetition Liens or the Prepetition First Lien Obligations, the DIP Collateral (including Cash

Collateral) or, as the case may be, Prepetition Collateral, or any other claims or liens, held by or

on behalf of any of the DIP Secured Parties or the Prepetition First Lien Secured Parties,



                                               - 49 -
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41              Desc Main
                                  Document     Page 92 of 155



respectively; (g) asserting, commencing or prosecuting any claims or causes of action whatsoever,

including, without limitation, any actions under Chapter 5 of the Bankruptcy Code, applicable state

law equivalents, any so-called “lender liability” claims and causes of action or other actions to

recover or disgorge payments against the DIP Secured Parties, the Prepetition First Lien Secured

Parties, or any of their respective affiliates, successors and assigns and the partners, shareholders,

controlling persons, directors, officers, employees, agents, attorneys, advisors, and professionals);

(h) litigating, objecting to, challenging, contesting in any manner, or raising any defenses to, the

validity, extent, amount, perfection, priority, or enforceability of any of the DIP Obligations, the

DIP Liens, the Prepetition First Liens, the Prepetition First Lien Obligations or any other rights or

interests of the DIP Secured Parties or the Prepetition First Lien Secured Parties; or (i) seeking to

subordinate, recharacterize, disallow or avoid the DIP Obligations or the Prepetition First Lien

Obligations.

               42.     Turn Over. Prior to the indefeasible payment in full in cash and the

complete satisfaction of all DIP Obligations and termination of the commitment in accordance

with the DIP Documents, any party who holds a lien or security interest in DIP Collateral that is

junior and/or subordinate to the DIP Liens or a claim that is subordinate to the DIP Superpriority

Claims (including any of the Prepetition First Lien Secured Parties) receives or is paid the proceeds

of any DIP Collateral or receives any other payment or consideration from the Debtors or any other

source (including under any chapter 11 plan) other than as expressly permitted in the DIP

Documents and this Interim Order, such party shall be deemed to have received, and shall hold,

such proceeds or payments in trust for the DIP Secured Parties and shall immediately turn over

such amounts to the DIP Agent for distribution to the DIP Lenders to repay the DIP Obligations in

accordance with the DIP Documents and this Interim Order until indefeasibly paid in full in cash.



                                                - 50 -
Case 21-30660-KLP          Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41               Desc Main
                                   Document     Page 93 of 155



                43.     Effect of Stipulations on Third Parties. The Debtors’ Stipulations contained

in paragraph G and releases in paragraph I hereof shall be binding in all circumstances upon the

Debtors upon entry of this Interim Order and upon their Estates upon entry of the Final Order. The

Debtors’ Stipulations shall be binding upon each other party-in-interest, including the Committee,

except to the extent such party in interest first obtains standing (including any chapter 11 trustee

or if the Chapter 11 Cases are converted to cases under chapter 7 prior to the expiration of the

Challenge Period (as defined below), the chapter 7 trustee in such Successor Case), by no later

than the earlier of (x) the Bid Deadline (as defined in the Bidding Procedures Order), (y) sixty (60)

calendar days after the formation of any Committee, and (z) seventy-five (75) calendar days

following the date of entry of the Interim Order if no Committee is appointed, and (such time

period established by the earlier of clauses (x), (y) and (z), shall be referred to as the “Challenge

Period,” and the date that is the next calendar day after the termination of the Challenge Period in

the event that either (i) no Challenge (as defined below) is properly raised during the Challenge

Period or (ii) with respect only to those parties who properly file a contested matter, adversary

proceeding, or other matter challenging or otherwise objecting to the admissions, stipulations,

findings, or releases included in the Debtors’ Stipulations (each, a “Challenge”), such Challenge

is fully and finally adjudicated, (i) and (ii) shall be referred to as the “Challenge Period Termination

Date”) and second, obtains a final, non-appealable order in favor of such party-in-interest

sustaining any such Challenge in any such timely-filed contested matter, adversary proceeding, or

other action (any such Challenge timely brought for which such a final and non-appealable order

is so obtained, a “Successful Challenge”). Except as otherwise expressly provided herein, from

and after the Challenge Period Termination Date and for all purposes in these Chapter 11 Cases

and any Successor Cases (and after the dismissal of these Chapter 11 Cases or any Successor



                                                 - 51 -
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41              Desc Main
                                  Document     Page 94 of 155



Cases), and without further notice, notion, or application to, order of, or hearing before this Court,

(i) any and all payments made to or for the benefit of the Prepetition First Lien Secured Parties or

otherwise authorized by this Interim Order (whether made prior to, on, or after the Petition Date)

shall be indefeasible and not be subject to counterclaim, set-off, subordination, recharacterization,

defense, disallowance, recovery or avoidance by any party in interest, (ii) any and all such

Challenges by any party-in-interest shall be deemed to be forever released, waived, and barred,

(iii) all of the Prepetition First Lien Obligations shall be deemed to be fully allowed claims within

the meaning of section 506 of the Bankruptcy Code, and (iv) the Debtors’ Stipulations shall be

binding on all parties in interest in these Chapter 11 Cases or any Successor Cases, including any

Committee or chapter 11 or chapter 7 trustee. Notwithstanding the foregoing, to the extent any

Challenge is timely asserted, the Debtors’ Stipulations and the other provisions in clauses (i)

through (iv) in the immediately preceding sentence shall nonetheless remain binding and

preclusive on any Committee and on any other party-in-interest from and after the Challenge

Period Termination Date, except to the extent that such Debtors’ Stipulations or the other

provisions in clauses (i) through (iv) of the immediately preceding sentence were expressly

challenged in such Challenge and such Challenge becomes a Successful Challenge; provided, that

all other stipulations (other than those subject to a successful Challenge) shall remain binding on

any Committee or other party-in-interest. Notwithstanding any provision to the contrary herein,

nothing in this Interim Order shall be construed to grant standing on any party in interest, including

any Committee, to bring any Challenge on behalf of the Debtors’ Estates. The failure of any party-

in-interest, including any Committee, to obtain an order of this Court prior to the Challenge Period

Termination Date granting standing to bring any Challenge on behalf of the Debtors’ estates shall

not be a defense to failing to commence a Challenge prior to the Challenge Period Termination



                                                - 52 -
Case 21-30660-KLP          Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41            Desc Main
                                   Document     Page 95 of 155



Date as required under this Paragraph 43 or to require or permit an extension of the Challenge

Period Termination Date. To the extent any such Challenge is timely and properly commenced,

the Prepetition First Lien Agent and any other Prepetition First Lien Secured Party shall be entitled

to payment of the related costs and expenses, including, but not limited to, reasonable attorneys’

fees, incurred in defending themselves and the other Prepetition First Lien Secured Parties in any

such proceeding as adequate protection. The Challenge Period may be extended, after notice and

hearing, for good cause shown.

                44.     No Third-Party Rights. Except as explicitly provided for herein or in any

of the DIP Documents, this Interim Order does not create any rights for the benefit of any third

party, creditor, equity holder, or direct, indirect, or incidental beneficiary.

                45.     No Lender Liability. In determining to make any loan (whether under the

DIP Documents or otherwise) or to permit the use of Cash Collateral or in exercising any rights or

remedies as and when permitted pursuant to this Interim Order or the DIP Documents or taking

any other act permitted under this Interim Order and the DIP Documents, none of the DIP Secured

Parties shall (i) be deemed to be in control of the operations of the Debtors or to be acting as a

“responsible person” or “owner or operator” with respect to the operation or management of the

Debtors (as such terms, or any similar terms, are used in the United States Comprehensive

Environmental Response, Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq., as amended,

or any similar federal, state or local statute or regulation) or (ii) owe any fiduciary duty to the

Debtors, their respective creditors, shareholders, or estates. Furthermore, nothing in this Interim

Order shall in any way be construed or interpreted to impose or allow the imposition upon any of

the DIP Secured Parties or the Prepetition First Lien Secured Parties of any liability for any claims




                                                  - 53 -
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41             Desc Main
                                  Document     Page 96 of 155



arising from the prepetition or postpetition activities of any of the Debtors and their respective

affiliates (as defined in section 101(2) of the Bankruptcy Code).

               46.     Section 506(c) Claims. Subject to entry of a Final Order and as a further

condition of the DIP Facility and any obligation of the DIP Lenders to make credit extensions

pursuant to the DIP Documents (and the consent of the DIP Secured Parties to the payment of the

Carve-Out to the extent provided herein and the consent of the Prepetition First Lien Secured

Parties of the priming of the Prepetition Liens by the DIP Facility and the use of Cash Collateral)

(a) no costs or expenses of administration of the Chapter 11 Cases or any Successor Cases shall be

charged against or recovered from or against any or all of the DIP Secured Parties or the Prepetition

First Lien Secured Parties with respect to the DIP Collateral or the Prepetition Collateral, in each

case pursuant to section 105 or section 506(c) of the Bankruptcy Code or otherwise, without the

prior written consent of the DIP Secured Parties or the Prepetition First Lien Secured Parties, as

applicable and (b) no such consent shall be implied from any other action, inaction, or

acquiescence of any or all of the DIP Secured Parties or the Prepetition First Lien Secured Parties.

               47.     No Marshaling. The DIP Secured Parties, and subject to entry of the Final

Order, the Prepetition First Lien Secured Parties, shall not be subject to the equitable doctrine of

“marshaling” or any other similar doctrine with respect to any of the DIP Collateral or the

Prepetition Collateral, as applicable.

               48.     Section 552(b). The DIP Secured Parties, and subject to entry of a Final

Order, the Prepetition First Lien Secured Parties, shall each be entitled to all of the rights and

benefits of section 552(b) of the Bankruptcy Code, and the “equities of the case” exception under

section 552(b) of the Bankruptcy Code shall not apply to the DIP Secured Parties or the Prepetition




                                                - 54 -
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41               Desc Main
                                  Document     Page 97 of 155



First Lien Secured Parties, as applicable with respect to proceeds, product, offspring or profits of

any of the Prepetition Collateral or DIP Collateral, as applicable.

               49.     Exculpation. Nothing in this Interim Order or the DIP Documents shall in

any way be construed or interpreted to impose or allow the imposition upon the DIP Secured

Parties or Prepetition First Lien Secured Party any liability for any claims arising from the

prepetition or postpetition activities of the Debtors, including with respect to the operation of their

businesses, in connection with their restructuring efforts or administration of these Chapter 11

Cases. In addition, (a) the DIP Secured Parties shall not in any way or manner be liable or

responsible for: (i) the safe-keeping of the DIP Collateral, (ii) any loss or damage thereto occurring

or arising in any manner or fashion from any cause, (iii) any Diminution thereof, or (iv) any act or

default of any carrier, servicer, bailee, custodian, forwarding agency or other person, and (b) all

risk of loss, damage, or destruction of the DIP Collateral shall be borne by the Debtors.

               50.     Release of DIP Secured Parties. Upon entry of this Interim Order, the

Debtors, on their own behalf and their Estates, forever and irrevocably: (i) release, discharge, and

acquit each of the DIP Secured Parties and each of their former or current officers, employees,

directors, agents, representatives, owners, members, partners, financial advisors, legal advisors,

shareholders, managers, consultants, accountants, attorneys, affiliates, and predecessors-in-

interest of and from any and all claims, demands, liabilities, responsibilities, disputes, remedies,

causes of action, indebtedness and obligations, of every type, including, without limitation, any

so-called “lender liability” or equitable subordination claims or defenses, solely with respect to or

relating to the negotiation and entry into the DIP Documents; and (ii) waive, discharge and release

any and all defenses (including, without limitation, offsets and counterclaims of any nature or kind)




                                                 - 55 -
Case 21-30660-KLP          Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41              Desc Main
                                   Document     Page 98 of 155



as to the validity, perfection, priority, enforceability, and avoidability of the DIP Liens and the DIP

Obligations.

               51.       Insurance Proceeds and Policies. Upon entry of this Interim Order and to

the fullest extent provided by applicable law, the DIP Agent (for the benefit of the DIP Lenders),

shall be, and shall be deemed to be, without any further action or notice, named as additional

insured and loss payee on each insurance policy maintained by the Debtors that in any way relates

to the DIP Collateral.

               52.       No Waiver by Failure to Seek Relief. The failure of the DIP Secured Parties

or Prepetition First Lien Secured Parties to seek relief or otherwise exercise their rights and

remedies under this Interim Order, the DIP Documents, the Prepetition First Lien Credit

Documents or applicable law, as the case may be, shall not constitute a waiver of any of the rights

hereunder, thereunder, or otherwise.

               53.       Binding Effect of Interim Order. Immediately upon entry of this Interim

Order by this Court, the terms and provisions of this Interim Order shall become valid and binding

upon and inure to the benefit of the Debtors, the DIP Secured Parties, the Prepetition First Lien

Secured Parties, the Prepetition Second Lien Secured Parties, all other creditors of any of the

Debtors, any Committee (or any other court appointed committee) appointed in the Chapter 11

Cases and all other parties-in-interest and their respective successors and assigns, including any

trustee or other fiduciary hereafter appointed in any of the Chapter 11 Cases, any Successor Cases,

or upon dismissal of any Chapter 11 Case or Successor Case.

               54.       No Modification of Interim Order. Until and unless the DIP Obligations

and Prepetition First Lien Obligations have been indefeasibly paid in full in cash, and all

commitments to extend credit under the DIP Facility have been terminated, the Debtors irrevocably



                                                 - 56 -
Case 21-30660-KLP         Doc 5    Filed 03/02/21 Entered 03/02/21 04:27:41             Desc Main
                                  Document     Page 99 of 155



waive the right to seek and shall not seek or consent to, directly or indirectly, without the prior

written consent of the Required DIP Lenders or Required Prepetition First Lien Lenders (as defined

below), (i) any modification, stay, vacatur or amendment to this Interim Order; (ii) a priority claim

for any administrative expense or unsecured claim against the Debtors (now existing or hereafter

arising of any kind or nature whatsoever, including, without limitation any administrative expense

of the kind specified in sections 503(b), 506(c), 507(a) or 507(b) of the Bankruptcy Code) in any

of the Chapter 11 Cases or Successor Cases, equal or superior to the DIP Superpriority Claims or

Adequate Protection Superpriority Claims, other than the Carve-Out and the Prepetition Permitted

Liens; (iii) any order allowing use of Cash Collateral resulting from DIP Collateral or Prepetition

Collateral; (iv) without the prior written consent of the Required DIP Lenders, any lien on any of

the DIP Collateral with priority equal or superior to the DIP Liens, except as specifically provided

in the DIP Documents; or (v) without the prior written consent of the Prepetition First Lien Agent,

in the case of the Prepetition Agreement, any lien on any of the Prepetition Collateral with priority

equal or superior to the Prepetition Liens or Replacement Liens.

               55.     Discharge. Except as otherwise agreed in writing by the DIP Agent (acting

at the direction of the Required DIP Lenders) and the Prepetition First Lien Agent (acting at the

direction of the Required Lenders, as that term is defined in the Prepetition First Lien Credit

Agreement (the “Required Prepetition First Lien Lenders”)), the DIP Obligations and the

obligations of the Debtors with respect to the adequate protection provided herein shall not be

discharged by the entry of an order confirming any plan of reorganization in any of the Chapter 11

Cases, notwithstanding the provisions of section 1141(d) of the Bankruptcy Code, unless such

obligations have been indefeasibly paid in full in cash (and, in the case of DIP Obligations,

“payment in full” as provided by the DIP Documents), on or before the effective date of such



                                                - 57 -
Case 21-30660-KLP        Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                Desc Main
                              Document    Page 100 of 155



confirmed plan of reorganization.     If any of the Debtors propose or support any plan of

reorganization or sale of all or substantially all of the Debtors’ assets, or order confirming such

plan or approving such sale, that is not conditioned upon the indefeasible payment (including by

credit bid) of the DIP Obligations, and the payment of the Debtors’ obligations with respect to the

adequate protection provided for herein, in full in cash within a commercially reasonable period

of time (and in no event later than the effective date of such plan of reorganization or sale) (a

“Prohibited Plan or Sale”) without the written consent of the DIP Agent (acting at the direction of

the Required DIP Lenders) and the Prepetition First Lien Agent (acting at the direction of the

Required Prepetition First Lien Lenders), the Debtors’ proposal or support of a Prohibited Plan or

Sale, or the entry of an order with respect thereto, shall constitute an Event of Default hereunder

and under the DIP Documents.

               56.    Joint and Several. The Debtors are jointly and severally liable for the DIP

Obligations and all other obligations hereunder.

               57.    Survival. The provisions of this Interim Order and any actions taken

pursuant hereto shall survive entry of any order which may be entered: (a) confirming any plan of

reorganization in any of the Chapter 11 Cases; (b) converting any of the Chapter 11 Cases to a case

under Chapter 7 of the Bankruptcy Code; (c) dismissing any of the Chapter 11 Cases or any

Successor Cases; or (d) pursuant to which this Bankruptcy Court abstains from hearing any of the

Chapter 11 Cases or Successor Cases. The terms and provisions of this Interim Order, including

the claims, liens, security interests and other protections granted to the DIP Secured Parties and

the Prepetition First Lien Secured Parties pursuant to this Interim Order and the DIP Documents,

shall continue in the Chapter 11 Cases, in any Successor Cases, or following dismissal of the

Chapter 11 Cases or any Successor Cases, and shall maintain their priority as provided by this



                                               - 58 -
Case 21-30660-KLP          Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                   Desc Main
                                Document    Page 101 of 155



Interim Order until: (i) in respect of the DIP Facility, all the DIP Obligations, pursuant to the DIP

Documents and this Interim Order, have been indefeasibly paid in full in cash (such payment being

without prejudice to any terms or provisions contained in the DIP Facility which survive such

discharge by their terms), and all commitments to extend credit under the DIP Facility are

terminated; and (ii) in respect of the Prepetition First Lien Facility, all of the Prepetition First Lien

Obligations pursuant to the Prepetition First Lien Credit Documents and this Interim Order, have

been indefeasibly paid in full in cash. The terms and provisions concerning the indemnification

of the DIP Secured Parties shall continue in the Chapter 11 Cases, in any Successor Cases,

following dismissal of the Chapter 11 Cases or any Successor Cases, following termination of the

DIP Documents and/or the indefeasible repayment of the DIP Obligations. In addition, the terms

and provisions of this Interim Order shall continue in full force and effect for the benefit of the

Prepetition First Lien Secured Parties notwithstanding the repayment in full or termination of the

DIP Obligations until such time as the Prepetition First Lien Obligations have been indefeasibly

paid in full.

                  58.   Final Hearing. The Final Hearing on the Motion shall be held on

_________, 2021, at__:__ _.m., prevailing Eastern Time; provided that the Final Hearing may be

adjourned or otherwise postponed upon the Debtors filing a notice of such adjournment. The

Debtors shall promptly serve copies of this Interim Order (which shall constitute adequate notice

of the Final Hearing) to the parties having been given notice of the Interim Hearing, and to any

other party that has filed a request for notices with this Court. Any objections or responses to entry

of the Final Order shall be filed on or before ___:00 __.m., prevailing Eastern Time, on

        , 2021.




                                                  - 59 -
Case 21-30660-KLP         Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41               Desc Main
                               Document    Page 102 of 155



                 59.   Necessary Action. The Debtors are authorized to take any and all such

actions and to make, execute and deliver any and all instruments as may be reasonably necessary

to implement the terms and conditions of this Order and the transactions contemplated hereby.

                 60.   Enforceability. This Interim Order shall constitute findings of fact and

conclusions of law pursuant to Bankruptcy Rule 7052 and shall take effect and be enforceable

immediately upon entry thereof.        Notwithstanding Bankruptcy Rules 4001(a)(3), 6004(h),

6006(d), 7062 or 9014 of the Bankruptcy Rules, any applicable Local Bankruptcy Rules, or Rule

62(a) of the Federal Rules of Civil Procedure, this Interim Order shall be immediately effective

and enforceable upon its entry and there shall be no stay of execution or effectiveness of this

Interim Order.

                 61.   Binding Effect of Interim Order. Immediately upon entry of this Interim

Order by this Court, the terms and provisions of this Interim Order shall become valid and binding

upon and inure to the benefit of the Debtors, the DIP Secured Parties, the Prepetition First Lien

Secured Parties, Prepetition Second Lien Secured Parties, all other creditors of any of the Debtors,

any Committee (or any other court appointed committee) appointed in the Chapter 11 Cases and

all other parties-in-interest and their respective successors and assigns, including any trustee or

other fiduciary hereafter appointed in any of the Chapter 11 Cases, any Successor Cases, or upon

dismissal of any Chapter 11 Case or Successor Case.

                 62.   Headings. The headings in this Interim Order are for purposes of reference

only and shall not limit or otherwise affect the meaning of this Interim Order.




                                               - 60 -
Case 21-30660-KLP        Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41            Desc Main
                              Document    Page 103 of 155



               63.    Retention of Jurisdiction. This Court has and will retain jurisdiction to

enforce this Interim Order according to its terms.




                                             UNITED STATES BANKRUPTCY JUDGE
DATED: ___________, 2021
Richmond, Virginia




                                               - 61 -
Case 21-30660-KLP           Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41         Desc Main
                                 Document    Page 104 of 155



WE ASK FOR THIS:

/s/ Christopher A. Jones

 Christopher A. Jones (VSB# 40064)
 David W. Gaffey (VSB# 85088)
 Jae Won Ha (VSB# 94781)
 WHITEFORD TAYLOR & PRESTON LLP
 Two James Center
 1021 E. Cary Street, Suite 1700
 Richmond, VA 23219
 Telephone:        (804) 977-3300
 Facsimile:        (804) 977-3299

 - and –

 John C. Longmire (pro hac vice admission pending)
 Matthew A. Feldman (pro hac vice admission pending)
 James H. Burbage (pro hac vice admission pending)
 WILLKIE FARR & GALLAGHER LLP
 787 Seventh Avenue
 New York, NY 10019
 Telephone:       (212) 728-8000
 Facsimile:       (212) 728-8111

 Proposed Co-Counsel to the Debtors and Debtors in Possession




                             CERTIFICATION OF ENDORSEMENT

                       UNDER LOCAL BANKRUPTCY RULE 9022-1(C)

Pursuant to Local Bankruptcy Rule 9022-1(C), I hereby certify that the foregoing proposed order

has been endorsed by or served upon all necessary parties.



                                                  /s/ Christopher A. Jones




                                                   - 62 -
Case 21-30660-KLP   Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41   Desc Main
                         Document    Page 105 of 155



                                  Exhibit 1
                               DIP Term Sheet
Case 21-30660-KLP           Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                       Desc Main
                                 Document    Page 106 of 155
                                                                                  EXECUTION VERSION


                                         PAPER SOURCE, INC.

                                     Senior Secured Superpriority
                            Debtor-in-Possession Credit Facility Term Sheet

                                        Dated as of March 2, 2021

        This Senior Secured Superpriority Debtor-in-Possession Credit Facility Term Sheet (including all
schedules, annexes and exhibits hereto, this “Term Sheet”) describes the principal terms and conditions of
a proposed senior secured superpriority debtor-in-possession term loan facility (the “DIP Credit Facility”)
to be provided by the DIP Lenders (as defined below) to Paper Source, Inc., an Illinois corporation (the
“Borrower”) in connection with cases (collectively, the “Chapter 11 Cases”) filed by the Borrower and
the Guarantor (as defined below) (collectively, the “Debtors”) in the United States Bankruptcy Court for
the Eastern District of Virginia (the “Bankruptcy Court”) pursuant to chapter 11 of title 11 of the United
States Code (as amended, the “Bankruptcy Code”) on March 2, 2021 (the “Petition Date”). The DIP
Credit Facility is being provided by the DIP Lenders in reliance upon the promulgation and consummation
of the 363 Sale Process (as defined below).

         This Term Sheet is being provided on a confidential basis and it, along with its contents and
existence, may not be distributed, disclosed or discussed with any other party and may be filed with the
Bankruptcy Court in connection with the Chapter 11 Cases. This Term Sheet is not an offer for the
purchase, sale or subscription or invitation of any offer to buy, sell or to subscribe for any securities. The
terms and conditions set forth in this Term Sheet do not constitute or create an agreement, obligation or
commitment of any kind by or on behalf of any party, unless and until executed by each of the undersigned
parties hereto.


 BORROWER:                            Paper Source, Inc., an Illinois corporation, in its capacity as a debtor
                                      and debtor-in-possession under the Bankruptcy Code.

 GUARANTOR:                           Pine Holdings, Inc., a Delaware corporation. The guaranty
                                      provisions set forth in Exhibit B attached hereto are hereby
                                      incorporated herein by reference.

 DIP LENDERS:                         The entities forth on Exhibit A hereto (each a “DIP Lender” and
                                      collectively, the “DIP Lenders”).

 DIP AGENT:                           MidCap Financial Trust shall be the sole administrative agent and
                                      collateral agent for the DIP Lenders (in such capacities, the “DIP
                                      Agent”). The DIP Agent and each DIP Lender hereby agree to the
                                      agency provisions set forth in Exhibit F hereto, which are
                                      incorporated herein by reference.

 DIP CREDIT FACILITY:                 The DIP Lenders agree, severally and not jointly, to make senior
                                      secured superpriority debtor-in-possession loans to the Borrower
                                      consisting of new money delayed-draw term loans to be made from
                                      time to time during the Availability Period (as defined below) in
                                      accordance with the Draw Schedule set forth below in an aggregate
                                      principal amount (exclusive of capitalized Commitment Fees (as
                                      defined below)) not to exceed at any time outstanding aggregate
                                      principal commitments of $16,000,000 (the “DIP Commitment”),



121635884v15
Case 21-30660-KLP   Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                   Desc Main
                         Document    Page 107 of 155



                           of which up to $7,750,000 of the DIP Commitment will be funded
                           on the Interim Closing Date (as defined below) (the “Interim
                           Commitment”) and up to the full remaining DIP Commitment will
                           be funded on or after the Final Closing Date (as defined below) (the
                           “Final Commitment”), provided that after giving effect to the
                           principal balance of all DIP Loans, the aggregate principal balance
                           of all DIP Loans shall not exceed the DIP Commitment; provided,
                           further, that no DIP Lender shall be obligated to make DIP Loans in
                           an amount in excess of the portion of the DIP Commitment set forth
                           next to such DIP Lender’s name in the table set forth on Annex A
                           hereto.

AVAILABILITY PERIOD &      The DIP Credit Facility shall be available from the Interim Closing
DRAW SCHEDULE:             Date to the earliest of (i) the Maturity Date (as defined below) and
                           (ii) the date of the termination of the DIP Credit Facility pursuant to
                           the terms hereof or the DIP Orders (as hereinafter defined) (the
                           “Availability Period”). Borrower may request draws under the DIP
                           Credit Facility in accordance with the following schedule by
                           delivering a notice of borrowing to the DIP Agent in substantially
                           the form of Exhibit C attached hereto (the “Notice of Borrowing”),
                           duly executed by an authorized officer of Borrower (the “Draw
                           Schedule”):

                          (i)    Interim DIP Loan: On or after the Interim Closing Date,
                                 Borrower may request loans in a single draw in an aggregate
                                 principal amount of up to $7,750,000, subject to the provisions
                                 of this Term Sheet and for use strictly in accordance with the
                                 Approved Budget (as defined below) and the terms of the
                                 Interim Order (as defined below) approving the DIP Credit
                                 Facility on an interim basis (the “Interim DIP Loans”); and

                          (ii)   Final DIP Loan: On or after the Final Closing Date, Borrower
                                 may request loans in one or more borrowings up to amounts,
                                 not to exceed the DIP Commitment, less amounts drawn under
                                 the Interim DIP Loans (the “Final DIP Loan”, together with
                                 the Interim DIP Loans, the “DIP Loans”), subject to the
                                 provisions of this Term Sheet and for use strictly in accordance
                                 with the “Use of Proceeds” hereof and the terms of the Final
                                 Order (as defined below).

                           The proceeds of the DIP Loans shall be funded into a deposit
                           account of the Borrower. Such account shall be subject to the DIP
                           Liens (as defined below) in favor of the DIP Agent, which shall be
                           perfected pursuant to the DIP Orders and shall be subject to an
                           account control agreement reasonably satisfactory to the DIP Agent
                           if required by the DIP Agent.

CLOSING DATES:             “Interim Closing Date” means the date on which the “Conditions
                           Precedent to the Interim DIP Loan” (including, without limitation,




                                          2
Case 21-30660-KLP   Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                   Desc Main
                         Document    Page 108 of 155



                           entry of the Interim Order) shall have been satisfied or waived in
                           accordance with this Term Sheet.

                           “Final Closing Date” means the date on which the “Conditions
                           Precedent to the Final DIP Loan” as set forth below (including,
                           without limitation, entry of the Final Order) shall have been satisfied
                           or waived in accordance with this Term Sheet.

DIP LOAN                   At the option of the DIP Lenders in their reasonable discretion,
DOCUMENTATION; DIP         Debtors shall execute definitive financing documentation with
TERM SHEET CONTROLS:       respect to the DIP Credit Facility, including, without limitation,
                           guarantees and security documents, in each case, satisfactory in
                           form and substance to each of the DIP Agent, the DIP Lenders and
                           Debtors (the “DIP Documents”). The provisions of the DIP
                           Documents shall, upon execution, supersede the provisions of this
                           Term Sheet; provided that if the DIP Lenders determine not to
                           require the Debtors to execute additional DIP Documents, the
                           provisions of this Term Sheet, the Interim Order and the Final Order
                           shall govern the DIP Credit Facility. The provisions of the DIP
                           Documents shall be consistent with this Term Sheet, the Interim
                           Order and, once entered, a final order with respect to the Chapter 11
                           Cases and the DIP Credit Facility (in form and substance
                           satisfactory to the DIP Agent and the DIP Lenders granting final
                           approval of the DIP Credit Facility, the “Final Order”, and together
                           with the Interim Order, the “DIP Orders”).

USE OF PROCEEDS:           The DIP Loans will be used strictly in accordance with the
                           Approved Budget (subject to the Permitted Variances (as defined
                           below)), for (a) working capital and general corporate purposes of
                           the Debtors, (b) for bankruptcy-related costs and expenses, and (c)
                           for costs and expenses related to the DIP Credit Facility.

APPROVED BUDGET;           By no later than the Petition Date, Debtors shall deliver to the DIP
APPROVED CASH FLOW         Agent a weekly budget for the 13-week period commencing on the
PROJECTION; VARIANCE       Petition Date, and such weekly budget shall be approved by the
REPORTS:                   Required DIP Lenders in their sole discretion and shall set forth,
                           among other things, the projected cash receipts and cash
                           disbursements (the “Approved Budget”).

                           By not later than 5:00 PM ET on Wednesday after the second full
                           calendar week following the Petition Date (the “First Testing
                           Date”), and no later than 5:00 PM ET on each Wednesday thereafter
                           (together with the First Testing Date, each a “Testing Date”), the
                           Debtors shall deliver to the DIP Agent a variance report for the
                           applicable Testing Period (as defined below) in form and detail
                           acceptable to the DIP Agent (an “Approved Variance Report”)
                           showing comparisons of (a) aggregate actual cumulative cash
                           receipts for such Testing Period compared to the aggregate projected
                           cumulative cash receipts of the Debtors for such Testing Period as
                           set forth in the Approved Budget and (b) actual cumulative cash
                           disbursements on a line by line basis (excluding professional fees)


                                          3
Case 21-30660-KLP   Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                  Desc Main
                         Document    Page 109 of 155



                           of the Debtors for such Testing Period compared to the projected
                           cumulative cash disbursements on a line by line basis (excluding
                           professional fees) for such Testing Period as set forth in the
                           Approved Budget.

                           The term “Testing Period” means the weekly period beginning on
                           Sunday and ending on the Saturday immediately prior to the
                           applicable Testing Date.

                           Each Approved Variance Report shall indicate whether there are any
                           adverse variances that exceed the Permitted Variances (as defined
                           below) and shall provide a written explanation for such variances.
                           “Permitted Variances” shall mean, as of any Testing Date:

                           1.       the sum of (x) the aggregate actual cumulative cash receipts
                           of the Debtors for the applicable Testing Period, plus (y) to the
                           extent such amount is greater than $0, the amount by which the
                           actual cumulative cash receipts of the Debtors for the immediately
                           preceding Testing Period exceeded the cumulative cash receipts of
                           the Debtors set forth in the Approved Budget for such Testing
                           Period, may not vary negatively from the Approved Budget for such
                           Testing Period by more than (a) 20.0% for the first two Testing
                           Periods and (b) 15.0% for each Testing Period thereafter, for the
                           avoidance of doubt, with negative variance meaning that actual
                           receipts are less than projected receipts; and

                           2.        the difference of (x) the Debtors’ actual cash operating
                           disbursements for each line item within the Approved Budget
                           (excluding professional fees) for the applicable Testing Period,
                           minus (y) to the extent such amount is greater than $0, the amount
                           by which such line item within the Approved Budget for the
                           immediately preceding Testing Period exceeded the Debtors’ actual
                           cash operating disbursements for such line item within the Approved
                           Budget for the immediately preceding Testing Period, may not vary
                           negatively from the Approved Budget by more than (a) 20.0% for
                           the first two Testing Periods and (b) 15.0% for each Testing Period
                           thereafter, for the avoidance of doubt, with negative variance
                           meaning that actual disbursements in any line item are greater than
                           the projected disbursements in the same line item.

                           Commencing at 5:00 P.M. (Eastern Time) on the Wednesday of the
                           second full calendar week after the Petition Date, and continuing on
                           5:00 P.M. (Eastern Time) on the Wednesday of every second week
                           thereafter, the weekly budget shall be updated, and if such updated
                           budget is in form and substance satisfactory to the DIP Agent in its
                           sole discretion, it shall become the “Approved Budget” for purposes
                           of this Term Sheet and the DIP Orders. Any amendments,
                           supplements or modifications to the Approved Budget or an
                           Approved Variance Report shall be subject to the prior written
                           approval of the DIP Agent in its sole discretion prior to the
                           implementation thereof. If the DIP Agent has not objected, in


                                          4
Case 21-30660-KLP   Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                     Desc Main
                         Document    Page 110 of 155



                           writing, to a proposed updated budget, or an amendment,
                           supplement or modification to the Approved Budget or an Approved
                           Variance Report, within three (3) business days after the DIP
                           Agent’s receipt thereof, such proposed updated budget, amendment,
                           supplement or modification shall be deemed acceptable to and
                           approved by the DIP Agent. Until any such updated budget,
                           amendment, supplement or modification has been approved (or
                           deemed approved as provided above) by the DIP Agent, the Debtors
                           shall be subject to and be governed by the terms of the Approved
                           Budget then in effect.

FIRST PRIORITY             All DIP Loans and other liabilities and obligations owed to the DIP
SECURITY INTEREST:         Lenders and the DIP Agent under or in connection with this Term
                           Sheet, the DIP Documents, the Interim Order and/or Final Order
                           (collectively, the “DIP Obligations”), in all cases subject to the
                           Carve-Out (as defined below), shall be:

                           (i)   pursuant to section 364(c)(1) of the Bankruptcy Code, entitled
                                 to superpriority administrative expense claim status in the
                                 Chapter 11 Cases of the Debtors with priority over any and all
                                 administrative expenses, whether heretofore or hereafter
                                 incurred, of the kind specified in sections 503(b) or 507(a) of
                                 the Bankruptcy Code;

                           (ii) pursuant to sections 364(c)(2) secured by a perfected first-
                                priority lien on the DIP Collateral (as defined below), to the
                                extent that such DIP Collateral is not subject to the Prepetition
                                Permitted Liens (as defined in the DIP Orders);

                           (iii) pursuant to section 364(c)(3), secured by a perfected junior
                                 lien on DIP Collateral, to the extent such DIP Collateral is
                                 subject to a Prepetition Permitted Lien (other than the
                                 Prepetition First Liens or Prepetition Second Liens); and

                           (iv) pursuant to section 364(d)(1), secured by a perfected first-
                                priority priming lien on DIP Collateral subject to the
                                Prepetition Permitted Liens (other than the Prepetition First
                                Liens or the Prepetition Second Liens) but senior to all other
                                liens (including the Prepetition First Liens and the Prepetition
                                Second Liens) (collectively, the liens described in clauses (ii),
                                (iii) and (iv), the “DIP Liens”).

                           As used herein, “Carve-Out” means the following expenses: (i) all
                           fees required to be paid to the Clerk of the Bankruptcy Court and to
                           the Office of the United States Trustee pursuant to 28 U.S.C. §
                           1930(a) (without regard to the notice set forth in (iii) below); (ii) all
                           reasonable fees and expenses incurred by a Trustee under section
                           726(b) of the Bankruptcy Code in an amount not exceeding $50,000
                           (without regard to the notice set forth in (iii) below); (iii) subject to
                           the Approved Budget to the extent allowed at any time, whether by
                           interim order, procedural order, or otherwise, all unpaid fees and


                                           5
Case 21-30660-KLP   Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                  Desc Main
                         Document    Page 111 of 155



                           expenses (including any restructuring, sale, success, or other
                           transaction fee of any investment bankers or financial advisors of
                           the Debtors) (the “Allowed Debtor Professional Fees”) incurred
                           by persons or firms retained by the Debtors pursuant to section 327,
                           328, or 363 of the Bankruptcy Code (the “Debtor Professionals”)
                           and unpaid fees and expenses (the “Allowed Committee
                           Professional Fees” and together with the Allowed Debtor
                           Professional Fees, collectively, the “Allowed Professional Fees”)
                           incurred by persons or firms retained by any statutory committees
                           appointed in the Chapter 11 Cases (each, a “Committee”) pursuant
                           to section 328 or 1103 of the Bankruptcy Code (the “Committee
                           Professionals” and, together with the Debtor Professionals, the
                           “Professional Persons”) at any time before or on the first business
                           day following delivery by the DIP Agent of a Carve Out Trigger
                           Notice (as defined below), whether allowed by the Bankruptcy
                           Court prior to or after delivery of a Carve Out Trigger Notice (these
                           clauses (i) through (iii), the “Pre-Carve Out Amounts”); and (iv)
                           Allowed Professional Fees not to exceed $500,000, incurred after
                           the first business day following delivery by the DIP Agent of the
                           Carve Out Trigger Notice, to the extent allowed at any time,
                           whether by interim order, procedural order, or otherwise (the
                           amounts set forth in this clause (iv) being the “Post-Carve Out
                           Trigger Notice Cap”).

                          For purposes of the foregoing, “Carve Out Trigger Notice” shall
                          mean a written notice delivered by email (or other electronic means)
                          by the DIP Agent to the Debtors, their lead restructuring counsel, the
                          United States Trustee, and counsel to the Committee (if any), which
                          notice may be delivered following the occurrence and during the
                          continuation of an Event of Default (as defined below) and
                          acceleration of the DIP Obligations under the DIP Credit Facility,
                          stating that the Post-Carve Out Trigger Notice Cap has been
                          invoked.

                          Prior to the delivery of the Carve Out Trigger Notice, on a weekly
                          basis, the Debtors shall fund from the DIP Credit Facility or cash on
                          hand into a segregated escrow account (the “Funded Reserve
                          Account”) held by Epiq Corporate Restructuring LLC in trust for
                          the benefit of Professional Persons an amount equal to the sum of
                          the aggregate unpaid amount of the total budgeted weekly fees of
                          Professional Persons for the prior week set forth in the Approved
                          Budget. Promptly after the delivery of the Carve Out Trigger Notice,
                          the Debtors shall fund from the DIP Credit Facility or cash on hand
                          into the Funded Reserve Account an amount equal to the Post-Carve
                          Out Trigger Notice Cap.

                           The Debtors shall use funds held in the Funded Reserve Account
                           exclusively to pay Allowed Professional Fees as they become
                           allowed and payable pursuant to the Bankruptcy Code, the Federal
                           Rules of Bankruptcy Procedure, the local bankruptcy rules of the
                           Bankruptcy Court, and any interim or final orders of the Bankruptcy


                                          6
Case 21-30660-KLP   Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                   Desc Main
                         Document    Page 112 of 155



                           Court; provided that when all Allowed Professional Fees have been
                           paid in full (regardless of when such Allowed Professional Fees are
                           allowed by the Bankruptcy Court), any funds remaining in the
                           Funded Reserve Account shall revert to DIP Agent for the benefit
                           of the DIP Lenders. Funds transferred to the Funded Reserve
                           Account shall not be subject to any liens or claims granted to the
                           DIP Lenders herein or any liens or claims granted as adequate
                           protection, shall not constitute DIP Collateral, and shall not
                           constitute cash collateral or assets of the Debtors’ estates; provided,
                           that, notwithstanding anything to the contrary herein or in the DIP
                           Documents, the DIP Collateral shall include the DIP Agent’s
                           reversionary interest in funds held in the Funded Reserve Account,
                           if any, after all Allowed Professional Fees are satisfied in full.

                          The DIP Liens under Section 364(d)(1) shall not be pari passu with,
                          or subordinated to, any other liens or security interests (whether
                          currently existing or hereafter created), subject in each case only to
                          the Carve-Out and any Prepetition Permitted Liens (other than the
                          Permitted First Liens and the Permitted Second Liens).

PREPETITION FIRST LIEN
                           Credit and Guaranty Agreement dated as of May 22, 2019 (as
FACILITY:
                           amended, restated, supplemented or otherwise modified prior to the
                           Petition Date, the “Prepetition First Lien Credit Agreement”, and
                           the obligations thereunder, the “Prepetition First Lien
                           Obligations”), by and among the Debtors, MidCap Financial Trust
                           as the administrative agent for the lenders party thereto (in such
                           capacity, the “Prepetition First Lien Agent”), and the lenders party
                           thereto from time to time (the “Prepetition First Lien Lenders”
                           and together with the Prepetition First Lien Agent, collectively, the
                           “Prepetition First Lien Secured Parties”).
PREPETITION SECOND
                           Credit and Guaranty Agreement dated as of May 22, 2019 (as
LIEN FACILITY:
                           amended, restated, supplemented or otherwise modified prior to the
                           Petition Date, the “Prepetition Second Lien Credit Agreement”,
                           and the obligations thereunder, the “Prepetition Second Lien
                           Obligations”), by and among the Debtors, Victory Park
                           Management, LLC, as the administrative agent for the lenders party
                           thereto (in such capacity, the “Prepetition Second Lien Agent”),
                           and the lenders party thereto from time to time (together with the
                           Prepetition Second Lien Agent, collectively, the “Prepetition
                           Second Lien Secured Parties”).
ADEQUATE PROTECTION        As adequate protection for any diminution of the Prepetition First
FOR PREPETITION FIRST      Lien Secured Parties’ interest in the “Collateral” (as defined in the
LIEN SECURED PARTIES:      Prepetition First Lien Credit Agreement) resulting from the
                           subordination of their existing liens to the DIP Liens and/or the
                           Debtors’ use of cash collateral pursuant to the DIP Orders, the
                           Prepetition First Lien Agent shall receive, for the benefit of the
                           Prepetition First Lien Secured Parties, the adequate protection
                           granted to the Prepetition First Lien Secured Parties (A) pursuant to
                           the DIP Orders (which shall include, without limitation, (i) monthly


                                          7
Case 21-30660-KLP   Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                    Desc Main
                         Document    Page 113 of 155



                           payments to reimburse the Prepetition First Lien Secured Parties’
                           reasonable professional fees, (ii) monthly payment in kind of
                           interest to the Prepetition First Lien Lenders under the Prepetition
                           First Lien Credit Agreement and (iii) an acknowledgement of the
                           unconditional right to credit bid the Prepetition First Lien
                           Obligations as further set forth in this Term Sheet under the section
                           titled “Other Bankruptcy Matters”) (B) as otherwise required by the
                           Bankruptcy Court pursuant to sections 361, 507, 363(e) and
                           364(d)(1) of the Bankruptcy Code or otherwise.

ADEQUATE PROTECTION        As adequate protection for any diminution of the Prepetition Second
FOR PREPETITION            Lien Secured Parties’ interest in the “Collateral” (as defined in the
SECOND LIEN SECURED        Prepetition Second Lien Credit Agreement) resulting from the
PARTIES:                   subordination of their existing liens to the DIP Liens and/or the
                           Debtors’ use of cash collateral pursuant to the DIP Orders, the
                           Prepetition Second Lien Agent shall receive, for the benefit of the
                           Prepetition Second Lien Secured Parties, the adequate protection
                           granted to the Prepetition Second Lien Secured Parties pursuant to
                           the DIP Orders.

DIP COLLATERAL:            “DIP Collateral” means, collectively, all assets of each Debtor and
                           its bankruptcy estate of any nature whatsoever and wherever
                           located, whether first arising prior to or following the Petition Date,
                           now owned or hereafter acquired, including all accounts, chattel
                           paper, commercial tort claims, deposit accounts, documents,
                           equipment, general intangibles, goods, instruments, inventory,
                           investment property, letter-of-credit rights, books and records, and
                           all proceeds, rents, profits, and offspring of the foregoing, other than
                           contracts, leases and other licenses solely to the extent a lien is not
                           permitted by law to attach to such property, in which case the
                           proceeds of such contracts, leases and other licenses shall be DIP
                           Collateral, and subject to entry of the Final Order, the proceeds of
                           avoidance actions under chapter 5 of the Bankruptcy Code.

                           All of the liens described herein with respect to the assets of the
                           Debtors shall be effective and perfected by the Interim Order and
                           the Final Order and without the necessity of the execution of
                           mortgages, security agreements, pledge agreements, financing
                           statements or other agreements. Notwithstanding the foregoing, the
                           Debtors shall take all action that may be reasonably necessary or
                           desirable, or that the DIP Lenders or the DIP Agent may reasonably
                           request, to at all times maintain the validity, perfection,
                           enforceability and priority of the security interest and liens of the
                           DIP Agent in the DIP Collateral, or to enable the DIP Agent to
                           protect, exercise or enforce its rights hereunder, under the DIP
                           Orders and in the DIP Collateral.

ARRANGEMENT FEE:           The Debtors shall pay to the DIP Agent a fee equal to $50,000 (the
                           “Arrangement Fee”), which shall be fully earned and non-
                           refundable, on the Interim Closing Date. The Arrangement Fee shall
                           be due and payable in cash upon the initial draw made in accordance


                                           8
Case 21-30660-KLP   Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                   Desc Main
                         Document    Page 114 of 155



                           with the Draw Schedule and may be netted from the proceeds of the
                           initial DIP Loans funded.

COMMITMENT FEES:           The Debtors shall pay to the DIP Lenders, on a pro rata basis in
                           accordance with their DIP Commitments on the Interim Closing
                           Date, a commitment fee (the “Commitment Fee”) equal to 3.00%
                           of the aggregate DIP Commitment. The Commitment Fee shall be
                           fully-earned and non-refundable on the Interim Closing Date. The
                           Commitment Fee shall be paid in kind on the Interim Closing Date
                           and capitalized to the principal amount of the Interim DIP Loans.

INTEREST RATE:             Interest will be payable on the unpaid principal amount of all DIP
                           Loans and all overdue interest thereon at a rate per annum equal to
                           the LIBOR Rate (as defined in the Prepetition First Lien Credit
                           Agreement) for an Interest Period (as defined in the Prepetition First
                           Lien Credit Agreement) of one month plus 10.00%, payable
                           monthly on the first (1st) business day of each month in arrears. All
                           interest and fees under this Term Sheet shall be calculated on the
                           basis of a 360-day year for the actual number of days elapsed. All
                           accrued interest which for any reason has not theretofore been paid
                           shall be paid in full on the date on which the final principal amount
                           of the DIP Loans is paid.

                           The LIBOR Rate applicable to each DIP Loan for the initial one-
                           month period beginning on the date on which such DIP Loan is
                           funded and each succeeding one-month thereafter shall be
                           determined in accordance with the provisions of the Prepetition First
                           Lien Credit Agreement for determining the LIBOR Rate for an
                           Interest Period of one month applicable to a LIBOR Rate Loan (as
                           defined in the Prepetition First Lien Credit Agreement) thereunder,
                           which provisions are incorporated by reference herein mutatis
                           mutandis.

DEFAULT RATE:              At all times following the occurrence and during the continuance of
                           an Event of Default, principal, interest and all other amounts due on
                           the DIP Loans shall bear interest at a rate equal to 2.00% per annum
                           in excess of the interest rate set forth under “Interest Rate” above.

363 SALE PROCESS:          The Debtors shall commence a public sale process with respect to
                           their assets pursuant to Section 363 of the Bankruptcy Code (the
                           “Sale”). In connection with the Sale, the DIP Lenders and the
                           Prepetition First Lien Lenders (or one or more of their respective
                           designees) will serve as the stalking horse purchaser (the “Stalking
                           Horse Purchaser”), under an asset purchase agreement (the
                           “Stalking Horse Agreement”) in form and substance satisfactory
                           to the Stalking Horse Purchaser.

                           The process set forth above, designation of the Stalking Horse
                           Purchaser and use of the Stalking Horse Agreement shall
                           collectively be referred to as the “363 Sale Process”.



                                          9
Case 21-30660-KLP   Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                  Desc Main
                         Document    Page 115 of 155



MATURITY DATE:             The DIP Loans (together with all other DIP Obligations) shall
                           mature and be due and payable on the earliest to occur of the
                           following (such date, the “Maturity Date”):

                          (i)    June 30, 2021;

                          (ii)   the consummation of a sale of all or substantially all of the
                                 assets of the Debtors;

                          (iii) the termination of the Stalking Horse Agreement for any
                                reason without the prior written consent of the DIP Lenders
                                and the Stalking Horse Purchaser other than a termination of
                                the Stalking Horse Agreement to pursue approval of an
                                Alternative Transaction (as defined in the Stalking Horse
                                Agreement) that results in the indefeasible payment in full in
                                cash of the Prepetition First Lien Obligations as of the closing
                                of such Alternative Transaction;

                          (iv)   the substantial consummation (as defined in section 1101 of
                                 the Bankruptcy Code and which for purposes hereof shall be
                                 no later than the “effective date” thereof) of a plan of
                                 reorganization filed in the Chapter 11 Cases that is confirmed
                                 pursuant to an order entered by the Bankruptcy Court;

                          (v)    entry of an order by the Bankruptcy Court approving (A) a
                                 motion seeking conversion or dismissal of any or all of the
                                 Chapter 11 Cases or (B) a motion seeking the appointment or
                                 election of a trustee, a responsible officer or examiner with
                                 enlarged powers relating to the operation of the Debtors’
                                 business; and

                          (vi)   the date of acceleration of all or any portion of the DIP Loans
                                 and the termination of the commitments in respect thereof
                                 upon the occurrence of an Event of Default (as defined below).

                          Notwithstanding anything in this Term Sheet or the DIP Orders to
                          the contrary, simultaneously with the consummation of any
                          Alternative Transaction that results in the occurrence of the Maturity
                          Date pursuant to clause (ii) above, the Debtors shall pay (or cause to
                          be paid) the outstanding amount of the DIP Loans (together with all
                          other DIP Obligations) from the proceeds of such Alternative
                          Transaction, reserving proceeds (a) sufficient to pay accrued, unpaid
                          and allowed administrative expenses (as of the date of the closing of
                          such Alternative Transaction) to the extent set forth in the Approved
                          Budget and (b) in an amount negotiated in good faith by the DIP
                          Lenders and the Debtors that is necessary to fund costs for the wind-
                          down of Debtors’ bankruptcy estates following the closing of such
                          Alternative Transaction.




                                          10
Case 21-30660-KLP   Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                   Desc Main
                         Document    Page 116 of 155



OPTIONAL                   The Debtors may prepay the DIP Loans in whole or in part at any
PREPAYMENTS:               time upon delivery of written notice to the DIP Agent no later than
                           1:00 PM ET three (3) business days prior to the date of such
                           prepayment (or such later time as the DIP Agent may agree to in its
                           sole discretion). All optional prepayments shall be applied to the
                           DIP Loans in accordance with the application of payment provisions
                           set forth in the “Mandatory Prepayments” section below. Any
                           amounts so prepaid may not be reborrowed.

MANDATORY                  The Debtors shall pay or prepay the DIP Loans and all other DIP
PREPAYMENTS;               Obligations (together with a cash reserve established by the DIP to
APPLICATION OF             cover asserted contingent and indemnity obligations) until such
PREPAYMENTS:               obligations are paid in full immediately as follows:

                          (i) 100% of the net cash proceeds of any sale or disposition of all
                              or substantially all of Debtors’ assets pursuant to Section 363
                              of the Bankruptcy Code (other than a Sale to the Stalking Horse
                              Purchaser pursuant to the Stalking Horse Agreement)
                              simultaneous with the consummation thereof, after funding the
                              Carve-Out and reserving proceeds (a) sufficient to pay accrued,
                              unpaid and allowed administrative expenses (as of the closing
                              of such Sale) to the extent set forth in the Approved Budget and
                              (b) in an amount negotiated in good faith by the DIP Lenders
                              and the Debtors that is necessary to fund costs for the wind-
                              down of Debtors’ bankruptcy estates following the closing of
                              such Sale;

                          (ii) 100% of the net cash proceeds of any other sale or other
                               disposition by any Debtor of any assets, in a single transaction
                               or series of related transactions (except for the (a) de minimis
                               asset sales approved by an order of the Bankruptcy Court that
                               is in form and substance acceptable to the Required DIP
                               Lenders (as defined below) or (b) sale of goods or services in
                               the ordinary course of business); and

                          (iii) 100% of the net cash proceeds of extraordinary receipts
                                (including tax refunds, indemnity payments and insurance
                                proceeds not included as proceeds of asset dispositions but
                                excluding sales tax receipts contemplated to be received by any
                                of the Debtors as set forth in the Approved Budget) by any
                                Debtor.

                           Any amounts so paid or prepaid may not be reborrowed. No
                           reinvestment of the proceeds of any extraordinary receipts, asset
                           sales or other proceeds described above shall be permitted without
                           the prior written consent of the DIP Lenders.

                           Voluntary and mandatory payments or prepayments and proceeds of
                           DIP Collateral received by the Debtors outside the ordinary course
                           of business will be applied in the following order of priority (unless
                           otherwise determined by the DIP Lenders in their sole discretion),


                                          11
Case 21-30660-KLP   Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                  Desc Main
                         Document    Page 117 of 155



                           after giving effect to the Carve-Out and any other payments required
                           pursuant to the DIP Orders:

                          (1) first, to pay all documented out-of-pocket expenses of the DIP
                               Lenders and the DIP Agent (including, without limitation, fees
                               and expenses of counsel and external advisors);

                          (2) second, to pay an amount equal to all accrued and unpaid
                              interest owing to the DIP Lenders;

                          (3) third, to repay any principal amounts outstanding in respect of
                               the DIP Loans (including any amounts, other interest, that have
                               been added to the principal balance);

                          (4) fourth, all other amounts owing to the DIP Lenders and the DIP
                               Agent; and

                          (5) last, the balance, if any, after all of the DIP Obligations have
                               been paid in full, to the Borrower subject in all respects to the
                               rights, liens and claims of the Prepetition First Lien Agent for
                               the benefit of the Prepetition First Lien Lenders.

CONDITIONS PRECEDENT       The obligations of the DIP Lenders to make the Interim DIP Loans
TO THE INTERIM DIP         in accordance with the Draw Schedule will be subject to satisfaction,
LOAN:                      or written waiver, by the DIP Agent and each DIP Lender in its sole
                           and absolute discretion, of each of the following conditions
                           precedent in connection with each draw request:

                          (i)    Debtors shall have timely delivered to the DIP Agent the
                                 Approved Budget or any update thereto required to be
                                 delivered in accordance with this Term Sheet;

                          (ii)   Debtors shall have delivered to the DIP Agent a Notice of
                                 Borrowing in connection with such draw request no later than
                                 11:00 AM ET one (1) business day prior to the requested
                                 funding date for the Interim DIP Loan (or such later time as
                                 the DIP Agent may agree to in its sole discretion);

                          (iii) Debtors shall have delivered to the DIP Agent a Closing
                                Certificate, substantially in the form attached hereto as Exhibit
                                D, duly executed by the chief executive officer or chief
                                financial officer of the Debtors, delivered to the DIP Agent,
                                appropriately completed, by which such officer shall certify to
                                the DIP Agent and the DIP Lenders that all of the conditions
                                precedent to the Interim DIP Loan have been satisfied (at any
                                time delivered, a “Closing Certificate”);

                          (iv)   the interim order (in form and substance acceptable to the DIP
                                 Agent and each DIP Lender in its sole and absolute discretion)
                                 has been entered by the Bankruptcy Court (after a hearing on
                                 notice to all parties having or asserting a lien on all or any



                                         12
Case 21-30660-KLP   Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                    Desc Main
                         Document    Page 118 of 155



                                 portion of the DIP Collateral) and shall not have been reversed,
                                 modified, amended, stayed or vacated, or in the case of any
                                 modification or amendment, in a manner without the consent
                                 of the DIP Agent and each DIP Lender (the “Interim Order”)
                                 and the Debtors shall be in compliance in all respects with the
                                 Interim Order;

                          (v)    all of the “first day” motions, orders and related pleadings shall
                                 have been reviewed in advance by the DIP Agent and each DIP
                                 Lender and shall be reasonably satisfactory in form and
                                 substance to the DIP Agent and each DIP Lender;

                          (vi)   The DIP Agent shall be satisfied that the liens and security
                                 interests of the DIP Agent have been perfected in the DIP
                                 Collateral and shall constitute first-priority liens (subject only
                                 to Prepetition Permitted Liens);

                          (vii) Debtors shall have insurance (including, without limitation,
                                commercial general liability and property insurance) with
                                respect to the DIP Collateral in such amounts and scope as is
                                reasonably acceptable to the DIP Agent and each DIP Lender
                                (which shall be deemed satisfied if such insurance as required
                                by under the Prepetition First Lien Credit Agreement remains
                                in place);

                          (viii) no Default or Event of Default shall have occurred and be
                                 continuing on the Interim Closing Date or after giving effect
                                 to the Interim DIP Loan;

                          (ix)   all representations and warranties of the Debtors hereunder
                                 shall be true and correct in all material respects (except those
                                 qualified by materiality or Material Adverse Change (as
                                 defined below), which shall be true and correct in all respects);

                          (x)    subject to Bankruptcy Court approval, (i) each Debtor shall
                                 have the corporate power and authority to make, deliver and
                                 perform its obligations under this Term Sheet and the Interim
                                 Order, and (ii) no consent or authorization of, or filing with,
                                 any person (including, without limitation, any governmental
                                 authority) shall be required in connection with the execution,
                                 delivery or performance by each Debtor, or for the validity or
                                 enforceability in accordance with its terms against such
                                 Debtor, of this Term Sheet and the Interim Order except for
                                 consents, authorizations and filings which shall have been
                                 obtained or made and are in full force and effect and except for
                                 such consents, authorizations and filings, the failure to obtain
                                 or perform, could not reasonably be expected to cause a
                                 Material Adverse Change (as defined below);

                          (xi)   the DIP Agent and each DIP Lender shall have received a copy
                                 of the fully-executed Stalking Horse Agreement, which shall


                                          13
Case 21-30660-KLP   Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                    Desc Main
                         Document    Page 119 of 155



                                be in form and substance consistent with the terms hereof and
                                otherwise acceptable to the DIP Agent and each DIP Lender in
                                its sole and absolute discretion;

                          (xii) receipt by the DIP Agent of a certificate, in form and substance
                                satisfactory to the DIP Agent, executed by the secretary, chief
                                executive officer, president, chief financial officer, treasurer or
                                controller of each Debtor on behalf of each such Debtor,
                                certifying that attached to such certificate are true, correct and
                                complete copies of (a) (x) the certificate of incorporation,
                                certificate of limited partnership or articles of organization, as
                                applicable of such applicable Debtor and (y) the by-laws,
                                partnership agreement or an operating, limited liability
                                company agreement, as applicable, of such applicable Debtor,
                                in each case, then in full force and effect, (b) the resolutions
                                then in full force and effect adopted by the board of directors
                                (or comparable governing body) of such applicable Debtor
                                authorizing and ratifying the execution, delivery and
                                performance by such applicable Debtor of this Term Sheet and
                                the transactions contemplated hereby, (c) a certificate of good
                                standing, dated as of a recent date, from the secretary of state
                                of the state under whose laws such applicable Debtor was
                                incorporated or formed and (d) an incumbency certificate
                                evidencing the identity, authority and capacity of the chief
                                executive officer, president, chief financial officer, treasurer or
                                controller thereof authorized to execute the Term Sheet and
                                any other related document to which such Debtor is a party or
                                is to be a party and specimen signatures thereof; and

                          (xiii) substantially concurrently with the Interim Closing Date, all
                                 fees and out-of-pocket expenses of the DIP Agent and each
                                 DIP Lender relating to the DIP Credit Facility (including,
                                 without limitation, reasonable fees and expenses of their
                                 counsel and external advisors) shall have been paid in full (or
                                 will be paid in connection with such Interim DIP Loan draw)
                                 to the extent an invoice has been delivered to the Borrower at
                                 least 24 hours in advance.

                           Modifications of the Interim Order shall require the prior written
                           consent of the DIP Agent and the Required DIP Lenders.

                           For the purposes of this Term Sheet, “Material Adverse Change”
                           shall mean: since the Petition Date, any material adverse change,
                           individually or in the aggregate, in (i) the operations, business,
                           assets, financial condition, or customer relations of Debtors, taken
                           as a whole (other than as a result of the filing of the Chapter 11 Cases
                           or the assertion of prepetition claims against the Debtors) (but
                           excluding as a result of, or relating to, any epidemic, pandemic,
                           disease outbreak or public health crisis, including the COVID-19
                           virus), (ii) the ability of the Borrower or the other Debtors to perform
                           their respective obligations under the DIP Documents or this Term


                                          14
Case 21-30660-KLP   Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                   Desc Main
                         Document    Page 120 of 155



                           Sheet or (iii) the validity or enforceability of this Term Sheet or any
                           of the other DIP Documents or the rights or remedies of the DIP
                           Agent and the DIP Lenders hereunder or thereunder.

CONDITIONS PRECEDENT       The obligations of the DIP Lenders to make a Final DIP Loan shall
TO A FINAL DIP LOAN:       be subject to satisfaction or waiver of each of the following
                           conditions:

                           (i)   the receipt by the DIP Agent of a Notice of Borrowing no later
                                 than 11:00 AM ET three (3) business days prior to the
                                 requested funding date for such Final DIP Loan (or such later
                                 time as the DIP Agent may agree to in its sole discretion);

                           (ii) all representations and warranties being true and correct in all
                                material respects (except those qualified by materiality or
                                Material Adverse Change, which shall be true and correct in
                                all respects);

                           (iii) no Default or Event of Default then existing or after giving
                                 effect to the Final DIP Loan;

                           (iv) prior to or substantially concurrently with the making of such
                                Final DIP Loan, all fees and expenses, including reasonable
                                attorney’s fees of the DIP Agent and the DIP Lenders, shall
                                have been paid in full (or will be paid in connection with such
                                Final DIP Loan draw) to the extent an invoice has been
                                delivered to the Borrower at least 24 hours in advance;

                           (v)   the Final Order (in form and substance acceptable to the DIP
                                 Agent and the DIP Lenders in their sole and absolute
                                 discretion) shall have been entered, which Final Order shall not
                                 have been reversed, modified, amended, stayed or vacated or
                                 in the case of any modification or amendment, in a manner
                                 without the consent of the DIP Lenders and the Debtors shall
                                 be in compliance in all respects with the Final Order;

                           (vi) DIP Agent shall have received additional insured and loss
                                payee endorsements, as applicable, with respect to the
                                Debtors’ commercial general liability and property insurance
                                policies, in form and substance reasonably acceptable to the
                                DIP Agent; and

                           (vii) receipt by the DIP Agent of a Closing Certificate certifying
                                 that the foregoing conditions have been satisfied.

                           Modifications of the Final Order shall require the prior written
                           consent of the DIP Agent and the Required DIP Lenders.

REPRESENTATIONS AND        Subject to entry of the DIP Orders, the representations and
WARRANTIES:                warranties set forth in Sections 3.1 (except any restrictions arising
                           on account of the Debtors’ status as “debtors” under the Bankruptcy


                                          15
Case 21-30660-KLP   Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                   Desc Main
                         Document    Page 121 of 155



                           Code), 3.2, 3.3, 3.6 (except the Chapter 11 Cases and any litigation
                           that is stayed by operation of the Bankruptcy Code), 3.7, 3.8, 3.9,
                           3.10, 3.11, 3.12, 3.13 (other than Taxes that are excused or stayed
                           by an order of the Bankruptcy Court or as a result of the filing of the
                           Chapter 11 Cases and other than ongoing sales & use tax audits
                           currently being conducted by the states of California,
                           Massachusetts, Texas and Wisconsin), 3.14, 3.18, 3.19, 3.22, 3.23,
                           and 3.24 of the Prepetition First Lien Credit Agreement are
                           incorporated herein by reference and, together with the applicable
                           schedules hereto, shall be deemed made by the Debtors for the
                           benefit of the DIP Agent and the DIP Lenders in respect of the DIP
                           Credit Facility and DIP Obligations, mutatis mutandis, as if fully set
                           forth herein. Defined terms used therein but not otherwise defined
                           herein shall have the meanings given to them in the Prepetition First
                           Lien Credit Agreement; provided, that, as used therein, “Closing
                           Date” shall mean the Interim Closing Date; “Credit Party” means
                           “Debtor”; “Financing Documents” means this Term Sheet, the DIP
                           Orders and the DIP Documents; “Loans” and “Term Loans” mean
                           the DIP Loans; “Permitted Liens” means the Prepetition Permitted
                           Liens; “Administrative Agent” means the DIP Agent; and “Lender”
                           means a DIP Lender.

AFFIRMATIVE                Each Debtor shall:
COVENANTS:
                           (i)   timely deliver, or cause to be timely delivered, to the DIP
                                 Agent the Approved Budget and Approved Variance Reports,
                                 all in accordance with the provisions set forth in the Interim
                                 Order;

                           (ii) (a) keep proper books, records and accounts in accordance
                                with GAAP in which full, true and correct entries shall be
                                made of all dealings and transactions in relation to their
                                business and activities, (b) cooperate, consult with, and
                                provide to the DIP Agent all such information as required or
                                as reasonably requested by the DIP Agent or such DIP Lender,
                                and (c) permit during normal business hours, upon reasonable
                                notice, representatives of the DIP Agent to visit and inspect
                                any of their respective properties, to examine and make
                                abstracts or copies from any of their respective books and
                                records, to conduct a collateral audit and analysis of their
                                respective inventory and accounts, to tour the Debtors’
                                business premises and other properties, and to discuss, and
                                provide advice with respect to, their respective affairs,
                                finances, properties, business operations and accounts with
                                their respective senior management and independent public
                                accountants as often as may reasonably be desired; provided
                                that no disclosure of information by the Debtors to the DIP
                                Agent or the DIP Lenders shall be required to the extent that
                                such disclosure would result in the breach of any
                                confidentiality obligations to which the Debtors are subject or



                                          16
Case 21-30660-KLP   Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                   Desc Main
                         Document    Page 122 of 155



                                 if such disclosure would compromise attorney-client privilege
                                 or require the disclosure of attorney work product;

                           (iii) comply with the Approved Budget (subject to the Permitted
                                 Variances) and with provisions of this Term Sheet and the
                                 Interim Order and/or the Final Order (as applicable);

                           (iv) comply with the schedule of Case Milestones (as defined
                                below);

                           (v)   take, or cause to be taken, all reasonably appropriate action, to
                                 do or cause to be done all things necessary, proper or advisable
                                 under applicable law, and to execute and deliver such
                                 documents and other papers, as may be required or reasonably
                                 requested by the DIP Agent to carry out the provisions of this
                                 Term Sheet, the Interim Order or the Final Order;

                          (vi)   except to the extent contemplated by the Approved Budget or
                                 otherwise consented to by the DIP Agent in writing, continue,
                                 and cause to be continued, the business of the Debtors,
                                 maintain, and cause to be maintained, the Debtors’ existence
                                 and material relationships, rights and privileges, and comply
                                 with all material contractual obligations;

                          (vii) take, or cause to be taken, all appropriate action to remain the
                                sole owner of the DIP Collateral, free of liens other than the
                                Prepetition Permitted Liens, liens granted or incurred after the
                                Petition Date in the ordinary course of business or other liens
                                granted or imposed pursuant to an order of the Bankruptcy
                                Court that is in form and substance acceptable to the DIP
                                Agent (collectively, “Permitted Liens”);

                          (viii) take, or cause to be taken, all appropriate action to comply
                                 with all material applicable laws with respect to the DIP
                                 Collateral unless failure to comply could not reasonably be
                                 expected to result in a Material Adverse Change;

                          (ix)   subject to the Approved Budget, pay when due all taxes prior
                                 to the date on which penalties attach, except where such tax is
                                 being contested in good faith and adequate reserves have been
                                 established in accordance with GAAP or to the extent payment
                                 and/or enforcement thereof is stayed as a result of the Chapter
                                 11 Cases;

                          (x)    after the same is available, provide copies of all pleadings,
                                 motions, applications, judicial information, financial
                                 information and other documents filed by or on behalf of the
                                 Borrower or any other Debtor with the Bankruptcy Court in
                                 the Chapter 11 Cases (except to the extent such documents are
                                 available on the website maintained by the Debtors’ claims
                                 and noticing agent and except to the extent such disclosure


                                          17
Case 21-30660-KLP   Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                   Desc Main
                         Document    Page 123 of 155



                                 would result in the breach of any confidentiality obligations to
                                 which the Debtors are subject);

                          (xi)   promptly provide such additional information concerning the
                                 Debtors, the Sale, or the DIP Collateral as the DIP Agent or
                                 any DIP Lender may reasonably request;

                          (xii) maintain its cash management system in a manner reasonably
                                acceptable to the DIP Agent (which shall be deemed satisfied
                                if the cash management system is substantially the same as the
                                cash management system in existence on the Petition Date,
                                with such modifications as permitted under the cash
                                management order, as entered);

                          (xiii) cause the Debtors’ senior management and legal and financial
                                 advisors to be available to conduct a telephonic conference at
                                 least once per calendar week, if reasonably requested by the
                                 DIP Lenders, to discuss the Approved Budget, the Approved
                                 Variance Report, the Chapter 11 Cases, the Sale, and the
                                 financial condition, performance and business affairs of the
                                 Debtors; provided that the Debtors shall not be required to
                                 provide confidential information concerning competing bids
                                 or bidders (including term sheets, letters of intent or other
                                 documents reflecting the terms of any such bid, whether
                                 preliminary, interim or final in form and content) in
                                 connection with the Sale; and

                          (xiv) provide the DIP Agent, its financial advisor and its counsel
                                with written notice by no later than 11:00 AM ET one (1)
                                business day (notice by email is sufficient, provided that such
                                notice shall be deemed received upon the recipient’s
                                acknowledgment thereof) prior to any transfer of $100,000 or
                                more on account of a prepetition critical vendor claim;
                                provided that the Debtors shall be authorized to make such
                                payment unless the DIP Agent has provided a written
                                objection or request to postpone such payment (notice by
                                email is sufficient) within such one (1) business day period.
                                On each Testing Date, the Debtors shall also provide the DIP
                                Agent, its financial advisor and its counsel with a report
                                scheduling the payments made by the Debtors to their critical
                                vendors during the previous calendar week.

NEGATIVE COVENANTS:        Unless otherwise provided in the Approved Budget, no Debtor shall,
                           without the express, prior written consent of the DIP Agent and the
                           Required DIP Lenders, do, cause to be done, or agree to do or cause
                           to be done, any of the following:

                           (i)   create, incur, assume or suffer to exist any lien upon any of its
                                 property, assets, income or profits, whether now owned or
                                 hereafter acquired, except Permitted Liens which, other than
                                 the Prepetition Permitted Liens or other liens that are permitted


                                          18
Case 21-30660-KLP   Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                   Desc Main
                         Document    Page 124 of 155



                                 to be senior to the DIP Liens by the DIP Agent in its sole
                                 discretion, are junior to the liens securing the DIP Credit
                                 Facility, and shall not cause, or permit to be caused, any direct
                                 or indirect subsidiary of Borrower that is not a Debtor to,
                                 create, incur, assume or suffer to exist any such liens;

                           (ii) other than the Sale, convey, sell, lease, assign, transfer or
                                otherwise dispose of (including through a transaction of
                                merger or consolidation) any of its property, business or assets,
                                whether now owned or hereafter acquired, out of the ordinary
                                course of business;

                           (iii) amend, modify or compromise any term or amount owed under
                                 a real property lease or material contract without the consent
                                 of the DIP Agent (not to be unreasonably withheld, delayed or
                                 conditioned); provided that if the Borrower provides written
                                 notice of any proposed amendment, modification or
                                 compromise of a real property lease (a “Lease Modification”)
                                 to the DIP Agent, including a summary of the material terms
                                 thereof or a copy of the relevant documentation therefor, and
                                 the DIP Agent has not objected, in writing, to such proposed
                                 Lease Modification within three (3) business days after receipt
                                 thereof, such proposed Lease Modification shall be deemed
                                 acceptable to and approved by the DIP Agent;

                           (iv) incur or make any expenditure, Restricted Payment (as defined
                                below), investment, loan or other payment, other than in
                                accordance with the Approved Budget, subject to the
                                Permitted Variances;

                           (v)   create, or acquire any ownership interest in, any subsidiaries
                                 (whether direct or indirect) other than those existing on the
                                 Petition Date; or

                           (vi) engage in any activities that will result in any of the Debtors
                                becoming an “investment company” as defined in, or subject
                                to regulation under the Investment Company Act of 1940;

                           provided that notwithstanding the foregoing, the Debtors may make
                           payments with respect to the Debtors’ Insurance Premium Financing
                           Agreement as in effect on the Petition Date in accordance with the
                           Approved Budget.

                           As used in this Term Sheet, “Restricted Payment” means, with
                           respect to any person (a) the declaration or payment of any dividend
                           (whether in cash, securities or other property or assets) or
                           distribution of cash or other property or assets in respect of equity
                           interests of such person; (b) any payment (whether in cash,
                           securities or other property or assets) on account of the purchase,
                           redemption, defeasance, sinking fund or other retirement of the
                           equity interests of such person or any other payment or distribution


                                          19
Case 21-30660-KLP   Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                   Desc Main
                         Document    Page 125 of 155



                           (whether in cash, securities or other property or assets) made in
                           respect thereof, either directly or indirectly; (c) any payment or
                           prepayment of principal or premium, if any, or interest, fees or other
                           charges on or with respect to, and any redemption, purchase,
                           retirement, defeasance, sinking fund or similar payment and any
                           claim for rescission with respect to any indebtedness; and (d) any
                           payment made to redeem, purchase, repurchase or retire, or to obtain
                           the surrender of, any outstanding warrants, options or other rights to
                           acquire equity interests of such person now or hereafter outstanding.

CASE MILESTONES:           Unless waived by the Required DIP Lenders (as defined below) in
                           their sole discretion, the failure of the Debtors to meet the following
                           milestones (each, a “Case Milestone”) by the applicable specified
                           deadlines set forth therefor (the “Specified Deadline”) shall
                           constitute an Event of Default:

                           (i)   no later than three (3) business days after the Petition Date,
                                 entry by the Bankruptcy Court of the Interim Order;

                           (ii) no later than thirty (30) calendar days after the entry of the
                                Interim Order, entry by the Bankruptcy Court of the Final
                                Order;

                           (iii) no later than thirty (30) calendar days after the Petition Date,
                                 entry by the Bankruptcy Court of an order approving a motion
                                 establishing bidding procedures in respect of the Sale, which
                                 order shall be reasonably acceptable to the Required DIP
                                 Lenders (“Bid Procedures”);

                           (iv) no later than forty-five (45) calendar days after the Petition
                                Date, submission of qualified bids in respect of the Sale;

                           (v) no later than sixty (60) calendar days after the Petition Date,
                               the conduct of a sale hearing;

                           (vi) no later than sixty-five (65) calendar days after the Petition
                                Date, entry by the Bankruptcy Court of a sale order, which
                                order shall be reasonably acceptable to the Required DIP
                                Lenders (the “Sale Order”); and

                           (vii) no later than eighty-five (85) calendar days after the Petition
                                 Date, consummation a Sale approved by the Bankruptcy Court.

EVENTS OF DEFAULT:         Each of following shall constitute an “Event of Default”:

                           (i)   the entry of an Interim Order or Final Order in form or
                                 substance that is not acceptable to the DIP Agent in its sole
                                 discretion;




                                          20
Case 21-30660-KLP   Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                   Desc Main
                         Document    Page 126 of 155



                           (ii) failure by any Debtor to be in compliance in all respects with
                                provisions of this Term Sheet, the DIP Orders and/or the Final
                                Order (as applicable);

                           (iii) any request made by the Debtors for, or the reversal,
                                 modification, amendment, stay, reconsideration or vacatur of
                                 a DIP Order, as entered by the Bankruptcy Court, without the
                                 prior written consent of the DIP Agent and each DIP Lender;

                           (iv) failure of any of the Case Milestones to be satisfied by the
                                Specified Deadline (as such Specified Deadlines may be
                                modified to accommodate the calendar of the Bankruptcy
                                Court);

                           (v)   failure of any representation or warranty to be true and correct
                                 in all material respects (or, to the extent qualified by
                                 materiality or Material Adverse Change, in all respects) when
                                 made;

                           (vi) the filing of any application by the Debtors (other than the
                                application for financing provided by a third party which seeks
                                authority to pay all of the DIP Obligations in full upon entry
                                of the order approving such financing) for the approval of (or
                                an order is entered by the Court approving) any claim arising
                                under Section 507(b) of the Bankruptcy Code or any other
                                provision of the Bankruptcy Code or any security, mortgage,
                                collateral interest or other lien in any of the Chapter 11 Cases
                                which is pari passu with or senior to the DIP Liens, excluding
                                liens arising under the DIP Orders, or pursuant to any other
                                financing agreement made with the prior written consent of the
                                DIP Agent and each DIP Lender;

                           (vii) the commencement of any action by the Debtors or other
                                 authorized person (other than an action permitted by the DIP
                                 Orders) against any of the DIP Agent or any DIP Lender or
                                 any of their agents and employees, to subordinate or avoid any
                                 liens made in connection with the DIP Orders;

                           (viii) (1) any Debtor files a pleading in any court seeking or
                                  supporting an order to revoke, reverse, stay, vacate, amend,
                                  supplement or otherwise modify any DIP Order or the Term
                                  Sheet, or the disallow the DIP Obligations, in whole or in part,
                                  or (2) any material provision of the DIP Orders or Term Sheet,
                                  or any other order of the Bankruptcy Court approving the
                                  Debtors’ use of Cash Collateral (as defined in the DIP Orders),
                                  shall for any reason cease to be valid and binding (without the
                                  prior written consent of the DIP Agent and each DIP Lender);

                           (ix) the filing with the Bankruptcy Court of a motion seeking
                                approval of a sale under Section 363 (other than approval of a
                                sale pursuant to the terms of the Stalking Horse Agreement) or


                                          21
Case 21-30660-KLP   Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                    Desc Main
                         Document    Page 127 of 155



                                 a plan of reorganization or liquidation in any of the Chapter 11
                                 Cases that, in either case, does not provide for indefeasible
                                 payment in full in cash to the DIP Agent and the DIP Lenders
                                 of DIP Loans and all other amounts outstanding under this
                                 Term Sheet, the DIP Orders on closing of such sale or the
                                 effective date of such plan;

                           (x)   the appointment in any of the Chapter 11 Cases of a trustee,
                                 receiver, examiner, or responsible officer with enlarged
                                 powers relating to the operation of the business of any Debtor
                                 (powers beyond those set forth in sections 1106(a)(3) and
                                 (a)(4) of the Bankruptcy Code);

                           (xi) the granting of relief from the automatic stay by the
                                Bankruptcy Court to any other creditor or party in interest in
                                the Chapter 11 Cases with respect to any portion of the DIP
                                Collateral exceeding $150,000 in value in the aggregate;

                           (xii) since the Petition Date, the occurrence of any Material
                                 Adverse Change; and

                           (xiii) failure to pay principal, interest or other DIP Obligations in
                                  full when due, including without limitation, on the Maturity
                                  Date.

REMEDIES UPON EVENT        Upon the occurrence and during the continuance of any Event of
OF DEFAULT:                Default, subject to five (5) business days’ notice to the Debtors
                           during which the Debtors may seek an emergency hearing before the
                           Bankruptcy Court (at which hearing the sole issue shall be whether
                           or not an Event of Default has occurred or is continuing), the DIP
                           Agent may (and at the direction of the DIP Lenders, shall) take all
                           or any of the following actions without further order of or
                           application to the Bankruptcy Court, and notwithstanding the
                           automatic stay:

                           (a)   declare all DIP Obligations (including principal of, and
                                 accrued interest on, any outstanding DIP Loans) to be
                                 immediately due and payable;

                           (b)   terminate any further commitment to lend to the Borrower;
                                 and/or

                           (c)   exercise rights and remedies pursuant to the terms of the DIP
                                 Orders, or applicable law (including, without limitation, direct
                                 any or all of the Debtors (or file a motion in the name of the
                                 Debtors)), (i) to enforce the terms and provisions of this Term
                                 Sheet, (ii) to collect accounts receivable, without setoff by any
                                 account debtor, including direct the Debtors to collect such
                                 account receivables, (iii) to sell or otherwise dispose of any all
                                 of the DIP Collateral on terms and conditions reasonably
                                 acceptable to the DIP Agent and the DIP Lenders pursuant to


                                          22
Case 21-30660-KLP   Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                   Desc Main
                         Document    Page 128 of 155



                                Sections 363, 365 and other applicable provisions of the
                                Bankruptcy Code (and without limiting the foregoing, direct
                                the Debtors (or file a motion in the name of the Debtors) to
                                assume and assign any lease or executory contract included in
                                the DIP Collateral to the DIP Agent’s designees in accordance
                                with and subject to Section 365 of the Bankruptcy Code) and
                                (iv) enter into the premises of any Debtor in connection with
                                the orderly sale or disposition of the DIP Collateral (including,
                                without limitation, complete any work in process); provided
                                that the Debtors shall take all action that is reasonably
                                necessary to cooperate with the DIP Agent in the DIP Agent’s
                                exercise of its rights and remedies and facilitate the realization
                                upon the DIP Collateral by the DIP Agent.

OTHER BANKRUPTCY           All out-of-pocket costs and expenses of the DIP Agent and the DIP
MATTERS:                   Lenders relating to the DIP Credit Facility and the Chapter 11 Cases
                           (including, without limitation, prepetition and post-petition
                           reasonable and documented fees and disbursements of counsel and
                           advisors) shall be payable by Borrower promptly upon written
                           demand and without the requirement for Bankruptcy Court
                           approval. A copy of the summary invoice shall be provided by the
                           Debtors to the Office of the U.S. Trustee, counsel to the Prepetition
                           First Lien Secured Parties and counsel for any statutory committee.

                           Borrower shall indemnify, pay and hold harmless the DIP Agent and
                           each DIP Lender (and each of their respective directors, officers,
                           members, employees and agents) against any loss, liability, cost or
                           expense incurred in respect of the financing contemplated hereby or
                           the use or the proposed use of proceeds thereof (except to the extent
                           resulting from the gross negligence or willful misconduct of the
                           indemnified party, as determined by a final, non-appealable
                           judgment of a court of competent jurisdiction).

                           The DIP Orders shall contain releases and exculpations for the DIP
                           Agent and each DIP Lender (in any capacity) and the Prepetition
                           First Lien Secured Parties, in form and substance satisfactory to such
                           party, respectively, including, without limitation, releases from any
                           avoidance actions.

                           The DIP Lenders shall have the unconditional right to credit bid the
                           outstanding DIP Obligations (and any other applicable obligations)
                           in connection with the Sale or any other non-ordinary course sale of
                           the Debtors’ assets pursuant to Section 363 of the Bankruptcy Code,
                           any plan or otherwise, including any deposit in connection with such
                           sale The Prepetition First Lien Agent at the direction of the
                           Prepetition First Lien Lenders under the Prepetition First Lien Credit
                           Agreement shall have the unconditional right to credit bid the
                           Prepetition First Lien Obligations in connection with the Sale or any
                           other non-ordinary course sale of the Debtors’ assets pursuant to
                           Section 363 of the Bankruptcy Code, any plan or otherwise,
                           including any deposit in connection with such sale.


                                          23
Case 21-30660-KLP   Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                   Desc Main
                         Document    Page 129 of 155




DIP ORDERS GOVERN:         To the extent of any conflict or inconsistency between this Term
                           Sheet and the DIP Orders, the DIP Orders shall govern.

AMENDMENT AND              No provision of this Term Sheet or the DIP Orders may be amended
WAIVER:                    other than by an instrument in writing signed by the DIP Agent, the
                           DIP Lenders holding, in the aggregate, a majority in principal
                           amount of the outstanding DIP Loans and unfunded DIP
                           Commitments (the “Required DIP Lenders”) and Debtors.

ASSIGNMENTS:               The DIP Lenders may assign all or any part of the DIP Loans or the
                           DIP Commitments from time to time without the prior written
                           consent of the Borrower or the DIP Agent. The parties to each
                           assignment shall execute and deliver to the DIP Agent an
                           assignment agreement in substantially the form of Exhibit E
                           attached hereto (an “Assignment Agreement”). Subject to receipt
                           and recording thereof by the DIP Agent, from and after the date
                           specified in the applicable Assignment Agreement, the assignee
                           thereunder shall be a party hereto and, to the extent of the interest
                           assigned by such Assignment Agreement, have the rights and
                           obligations of a DIP Lender hereunder, and the assigning DIP
                           Lender thereunder shall, to the extent of the interest assigned under
                           such Assignment Agreement, be released from its obligations
                           hereunder.

GOVERNING LAW AND          The laws of the State of New York (except as governed by the
JURISDICTION:              Bankruptcy Code) shall govern this Term Sheet.

                           Debtors shall submit to the exclusive jurisdiction of the Bankruptcy
                           Court and shall waive any right to trial by jury.

COUNTERPARTS AND           This Term Sheet may be executed in any number of counterparts
ELECTRONIC                 and by different parties hereto on separate counterparts, each of
TRANSMISSION:              which when so executed and delivered, shall be deemed an original,
                           and all of which, when taken together, shall constitute one and the
                           same instrument. Delivery of an executed counterpart of a signature
                           page to this Term Sheet by facsimile, “PDF” or other electronic
                           transmission shall be effective as delivery of a manually executed
                           counterpart of this Term Sheet.

CONSENT OF                 Each of the Prepetition First Lien Secured Parties (including on
PREPETITION FIRST LIEN     behalf of each of its respective successors and assigns), subject to
SECURED PARTIES:           the terms and conditions set forth in this Term Sheet consents to (a)
                           the use of cash collateral, subject to the terms hereof, the Interim
                           Order and the Final Order, as applicable, (b) the DIP Credit Facility,
                           including the DIP Liens, as described in this Term Sheet and in the
                           Interim Order and the Final Order, as applicable, (c) the 363 Sale
                           Process, including the designation of the Stalking Horse Purchaser
                           and the Bid Procedures and (d) the Approved Budget.




                                          24
Case 21-30660-KLP   Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                    Desc Main
                         Document    Page 130 of 155



PATRIOT ACT:                The DIP Lenders hereby notify the Debtors that pursuant to the
                            requirement of the USA PATRIOT Act (Title III of Pub. L. 107-57
                            (signed into law October 26, 2001)) (the “Act”), they are required
                            to obtain, verify and record information that identifies the Borrower,
                            which information includes the name and address of the Borrower
                            and other information that will allow the DIP Lenders to identify the
                            Borrower in accordance with the Act.
COUNSEL TO DIP AGENT        Proskauer Rose LLP and Tavenner & Beran, PLC
AND DIP LENDERS:



                      [Remainder of page intentionally left blank]




                                           25
Case 21-30660-KLP         Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                        Desc Main
                               Document    Page 131 of 155


                                                 THE DIP AGENT:

                                                 MIDCAP FINANCIAL TRUST,
                                                 a Delaware statutory trust, as the DIP Agent

                                                 By: Apollo Capital Management, L.P.,
                                                     its investment manager

                                                 By: Apollo Capital Management GP, LLC,
                                                     its general partner


                                                 By:
                                                       Name: Maurice Amsellem
                                                       Title: Authorized Signatory


                                                 DIP LENDERS:

                                                 MIDCAP FINANCIAL TRUST,
                                                 a Delaware statutory trust, as a DIP Lender

                                                 By: Apollo Capital Management, L.P.,
                                                     its investment manager

                                                 By: Apollo Capital Management GP, LLC,
                                                     its general partner



                                                 By:
                                                       Name: Maurice Amsellem
                                                       Title: Authorized Signatory




     [Signature Page to Senior Secured Super-Priority Debtor-in-Possession Credit Facility Term Sheet]
Case 21-30660-KLP         Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                        Desc Main
                               Document    Page 132 of 155




                                                 DIP LENDERS (CONTINUED):

                                                 APOLLO INVESTMENT CORPORATION,
                                                 as a DIP Lender

                                                 By: Apollo Investment Management, L.P.,
                                                     its investment adviser

                                                 By: ACC Management, LLC,
                                                     its general partner


                                                 By:
                                                       Name: Joseph D. Glatt
                                                       Title: Vice President




     [Signature Page to Senior Secured Super-Priority Debtor-in-Possession Credit Facility Term Sheet]
Case 21-30660-KLP         Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                        Desc Main
                               Document    Page 133 of 155


                                                 DIP LENDERS (CONTINUED):

                                                 APOLLO HELIUS MULTI-CREDIT FUND I
                                                 APOLLO CREDIT FUNDS ICAV, an umbrella Irish
                                                 Collective Asset-Management Vehicle with Segregated
                                                 Liability between its Sub-Funds, acting in respect of its
                                                 Sub-Fund, Apollo Helius Multi-Credit Fund I, as a DIP
                                                 Lender

                                                 By: ACF Europe Management, LLC,
                                                     its portfolio manager

                                                 By: Apollo Capital Management, L.P.,
                                                     its sole member

                                                 By: Apollo Capital Management GP, LLC,
                                                     its general partner


                                                 By:
                                                       Name: Joseph D. Glatt
                                                       Title: Vice President




     [Signature Page to Senior Secured Super-Priority Debtor-in-Possession Credit Facility Term Sheet]
DocuSign Envelope ID: E6B5AFDF-1C81-4D52-8C90-45C7E3A27666
            Case 21-30660-KLP            Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                        Desc Main
                                              Document    Page 134 of 155


                                                                DEBTORS:

                                                                PAPER SOURCE, INC., an Illinois corporation


                                                                By: ______________________________________
                                                                Name: Ron Kruczynski
                                                                Title: Secretary, Treasurer and Chief Financial Officer


                                                                PINE HOLDINGS, INC., a Delaware corporation


                                                                By: ______________________________________
                                                                Name: Ron Kruczynski
                                                                Title: Secretary, Treasurer and Chief Financial Officer




                    [Signature Page to Senior Secured Super-Priority Debtor-in-Possession Credit Facility Term Sheet]
Case 21-30660-KLP        Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41     Desc Main
                              Document    Page 135 of 155


                                 EXHIBIT A TO TERM SHEET

                                         DIP LENDERS

                  DIP Lender                            DIP Commitment
            MidCap Financial Trust                       $10,816,203.24
         Apollo Investment Corporation                    $3,287,671.24
 Apollo Helius Multi-Credit Fund I Apollo Credit          $1,896,125.52
                  Funds ICAV
                     Total                                 $16,000,000.00
Case 21-30660-KLP           Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                      Desc Main
                                 Document    Page 136 of 155




                                     EXHIBIT B TO TERM SHEET

                                               GUARANTY

       Capitalized terms used herein without definition having the meaning set forth in the Senior Secured
Superpriority Debtor-in-Possession Credit Facility Term Sheet to which this Exhibit B is attached.

        1.      Guaranty.

                 (a)      The Guarantor hereby unconditionally and irrevocably, as a primary obligor and
not only a surety, guarantees to the DIP Agent and each DIP Lender, the prompt and complete payment and
performance by the Borrower when due (whether at the stated maturity, by acceleration or otherwise) of all
obligations (monetary (including post-petition interest, allowed or not) or otherwise) of the Borrower under
the DIP Credit Facility all in each case howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, now or hereafter existing, or due or to become due. The guarantee contained in this
Exhibit B is a primary and original obligation of the Guarantor, is not merely the creation of a surety
relationship, and is an absolute, unconditional, and continuing guaranty of payment and performance which
will remain in full force and effect without respect to future changes in conditions.

                 (b)      Notwithstanding any provision of the DIP Credit Facility to the contrary, the
maximum liability of the Guarantor under the DIP Credit Facility will in no event exceed the amount that
can be guaranteed by the Guarantor under applicable federal and state laws relating to the insolvency of
debtors (after giving effect to the right of contribution established herein).

                (c)      The Guarantor agrees that the DIP Obligations may at any time and from time to
time exceed the amount of the liability of the Guarantor under the DIP Credit Facility without impairing
the guaranty contained in this Exhibit B or affecting the rights and remedies of the DIP Agent and each DIP
Lender under the DIP Credit Facility.

               (d)      The guaranty contained in this Exhibit B will remain in full force and effect until
irrevocable payment in full of the DIP Obligations.

                 (e)      No payment made by the Borrower, any other guarantor, or any other person or
received or collected by the DIP Agent or any DIP Lender from the Borrower, any other guarantor, or any
other person by virtue of any action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of the DIP Obligations will be deemed to modify, reduce,
release, or otherwise affect the liability of the Guarantor under the DIP Credit Facility, which the Guarantor
will, notwithstanding any such payment (other than any payment made by the Guarantor in respect of the
DIP Obligations or any payment received or collected from the Guarantor in respect of the DIP
Obligations), remain liable for the DIP Obligations up to the maximum liability of the Guarantor under the
DIP Credit Facility until payment in full in cash of the DIP Obligations.

         2.      No Subrogation. Notwithstanding any payment made by the Guarantor under this
Agreement or any set-off or application of funds of the Guarantor by the DIP Lender, the Guarantor is not
and will not be entitled to be subrogated to any of the rights of the DIP Lender against the Borrower or any
collateral security or guaranty or right of offset held by the DIP Lender for the payment of the DIP
Obligations, and the Guarantor may not seek and is not and will not be entitled to seek any contribution or
reimbursement from the Borrower in respect of payments made by the Guarantor under the DIP Credit
Facility until payment in full in cash of the DIP Obligations. If any amount is paid to the Guarantor on
account of those subrogation rights at any time before payment in full in cash of the DIP Obligations, then
Case 21-30660-KLP           Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                       Desc Main
                                 Document    Page 137 of 155


the Guarantor shall hold that amount in trust for the DIP Agent, for the benefit of the DIP Lenders,,
segregated from other funds of the Guarantor, and shall, promptly upon receipt by the Guarantor, turn that
amount over to the DIP Agent in the exact form received by the Guarantor (duly endorsed by the Guarantor
to the DIP Agent, if required), to be applied against the DIP Obligations, whether matured or unmatured,
in such order as the DIP Agent determines, unless otherwise specified in the DIP Credit Facility.

        3.       Amendments, etc.

                  (a)    The Guarantor will remain obligated under the DIP Credit Facility notwithstanding
that, without any reservation of rights against the Guarantor and without notice to or further assent by the
Guarantor, (i) any demand for payment of any of the DIP Obligations made by the DIP Agent or any DIP
Lender may be rescinded by the DIP Agent or such DIP Lender and any of the DIP Obligations may be
continued; (ii) the DIP Obligations, or the liability of any other person upon or for any part thereof, or any
collateral security or guaranty therefor or right of offset with respect thereto, may, from time to time, in
whole or in part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered, or released by the DIP Agent or the DIP Lenders; and (iii) the DIP Credit Facility and any
other documents executed and delivered in connection therewith may be amended, modified, supplemented,
or terminated, in whole or in part, as the DIP Agent and the DIP Lenders may deem advisable from time to
time in accordance with the DIP Credit Facility. The DIP Agent and the DIP Lenders do not and will not
have any obligation to protect, secure, perfect, or insure any lien at any time held by it as security for the
DIP Obligations or for this guaranty or any property subject thereto.

                 (b)      The DIP Agent and each DIP Lender may, from time to time, each in its respective
sole discretion and without notice to the Guarantor, take any or all of the following actions: (i) retain or
obtain a security interest in any property to secure any of the DIP Obligations or any obligation under the
DIP Credit Facility; (ii) retain or obtain the primary or secondary obligation of any obligor or obligors, in
addition to the undersigned, with respect to any of the DIP Obligations; (iii) extend or renew any of the DIP
Obligations for one or more periods (whether or not longer than the original period), alter or exchange any
of the DIP Obligations, or release or compromise any obligation of the Guarantor under the DIP Credit
Facility or any obligation of any nature of any other obligor with respect to any of the DIP Obligations;
(iv) release any guaranty or right of offset or its security interest in, or surrender, release, or permit any
substitution or exchange for, all or any part of any property securing any of the DIP Obligations or any
obligation under the DIP Credit Facility, or extend or renew for one or more periods (whether or not longer
than the original period) or release, compromise, alter, or exchange any obligations of any nature of any
obligor with respect to any such property; and (v) resort to the Guarantor for payment of any of the DIP
Obligations when due, whether or not the DIP Agent or any DIP Lender has resorted to any property
securing any of the DIP Obligations or any obligation under the Term Sheet or have proceeded against any
other obligor primarily or secondarily obligated with respect to any of the DIP Obligations.

        4.       Waivers.

                 (a)     The Guarantor waives, until the DIP Obligations are payment in full in cash, to the
furthest extent permitted by applicable law, any and all notice of the creation, renewal, extension, or accrual
of any of the DIP Obligations and notice of or proof of reliance by the DIP Agent and the DIP Lenders
upon the guaranty contained in this Exhibit B or acceptance of the guaranty contained in this Exhibit B.
The DIP Obligations, and any of them, will conclusively be deemed to have been created, contracted, or
incurred, or renewed, extended, amended, or waived, in reliance upon the guaranty contained in this Exhibit
B, and all dealings between the Borrower and the Guarantor, on the one hand, and the DIP Agent and each
DIP Lender, on the other hand, likewise will be conclusively presumed to have been had or consummated
in reliance upon the guaranty contained in this guaranty. To the furthest extent permitted by applicable
law, the Guarantor waives, until the DIP Obligations are payment in full in cash, to the furthest extent
Case 21-30660-KLP           Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                       Desc Main
                                 Document    Page 138 of 155


permitted by applicable law, (i) diligence, presentment, protest, demand for payment, and notice of default,
dishonor, or nonpayment and all other notices whatsoever to or upon the Borrower or the Guarantor with
respect to the DIP Obligations; (ii) notice of the existence or creation or non-payment of all or any of the
DIP Obligations; and (iii) all diligence in collection or protection of or realization upon any DIP Obligations
or any security for or guaranty of any DIP Obligations. Without limiting the generality of any other waiver
or other provision set forth in the guaranty contained in this Exhibit B, the Guarantor waives all rights and
defenses that such Guarantor may have if all or part of the DIP Obligations are secured by real property to
the furthest extent permitted by applicable law.

                 (b)     The waivers set forth in this guaranty mean, among other things:

                         (i)     that the DIP Agent and the DIP Lenders may collect from the Guarantor
        without first foreclosing on any real or personal property collateral that may be pledged by the
        Guarantor, Borrower, or any other guarantor;

                         (ii)    that if the DIP Agent or any DIP Lender forecloses on any real property
        collateral that may be pledged by the Guarantor, the Borrower, or any other guarantor:

                                  (A)      the amount of the DIP Obligations or any obligations of any
                 guarantor in respect thereof may be reduced only by the price for which that collateral is
                 sold at the foreclosure sale, even if the collateral is worth more than the sale price; and

                                   (B)     the DIP Agent and the DIP Lenders may collect from the
                 Guarantor even if the DIP Agent or the DIP Lenders, by foreclosing on the real property
                 collateral, has destroyed any right the Guarantor may have to collect from the Borrower or
                 any other guarantor.

                 (c)      Each waiver set forth in this guaranty is an unconditional and irrevocable waiver
of any rights and defenses the Guarantor may have if all or part of the DIP Obligations are secured by real
property to the furthest extent permitted under applicable law.

                 (d)     Without limiting the generality of any other waiver or other provision set forth in
this guaranty, to the maximum extent permitted by applicable law, the Guarantor waives all rights and
defenses arising out of an election of remedies by the DIP Agent and the DIP Lenders, even though that
election of remedies, such as a nonjudicial foreclosure with respect to security for the DIP Obligations, has
destroyed the Guarantor’s rights of subrogation and reimbursement against the Borrower by the operation
of applicable law.

         5.       Payments. The Guarantor hereby guarantees that payments under the DIP Credit Facility
will be paid to the DIP Agent and the DIP Lenders without set-off or counterclaim in United States dollars.

                              [Remainder of page intentionally left blank]
Case 21-30660-KLP           Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                       Desc Main
                                 Document    Page 139 of 155


                                     EXHIBIT C TO TERM SHEET

                                FORM OF NOTICE OF BORROWING

                                       Date: ____________________


         THIS NOTICE OF BORROWING (this “Notice”) is delivered in accordance with the terms of that
certain Senior Secured Superpriority Debtor-in-Possession Credit Facility Term Sheet, dated as of March
2, 2021 (as amended, restated, amended and restated, supplemented or otherwise modified from time to
time, including all schedules, annexes and exhibits hereto, the “Term Sheet”), by and among PAPER
SOURCE, INC., an Illinois corporation (the “Borrower”), the other Debtors (as defined below) party
thereto, the DIP Lenders (as defined therein), and the other parties party thereto, in connection with cases
to be filed by Borrower and the Guarantor (as defined therein) (collectively, the “Debtors”) in the United
States Bankruptcy Court for the Eastern District of Virginia pursuant to chapter 11 of title 11 of the United
States Code on March 2, 2021. Capitalized terms used herein without definition shall have the meanings
set forth in the Term Sheet. To the extent the provisions set forth in this Notice conflict with any provisions
in the Term Sheet, the Term Sheet shall govern.

        The undersigned, as [the chief executive officer, president or chief financial officer] of Borrower,
hereby certifies to the DIP Agent and the DIP Lenders, on behalf of Borrower, and not in any individual
capacity, that he/she is authorized to execute this Notice and hereby gives notice to the DIP Agent and the
DIP Lenders of Borrower’s request to borrow DIP Loan in the amount of $__________________ on
____________________.

        The undersigned hereby requests that such funds be disbursed to the following account:

                 Name of Bank: Fifth Third Bank
                 ACH Routing Number: 071923909
                 Account No.: 2090001279
                 Wire Transfer ABA: 042000314
                 Fifth Third SWIFT: FTBCUS3C

         The undersigned hereby certifies that, both before and after giving effect to the request above, each
of the [“Conditions Precedent to the Interim DIP Loan”] [“Conditions Precedent to Final DIP Loan”] set
forth in the Term Sheet has been satisfied (or waived in writing by the DIP Agent and each DIP Lender,
each in its sole and absolute discretion).


                                          [Signature page follows]
Case 21-30660-KLP        Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41               Desc Main
                              Document    Page 140 of 155


         IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice as of the
date first set forth above.

                                             BORROWER:

                                             PAPER SOURCE, INC.



                                             By: ______________________________________
                                             Name:
                                             Title:
Case 21-30660-KLP                Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                            Desc Main
                                      Document    Page 141 of 155


                                          EXHIBIT D TO TERM SHEET

                                      FORM OF CLOSING CERTIFICATE

                                               PAPER SOURCE, INC.

                                            Date: ___________________


         THIS CLOSING CERTIFICATE (this “Certificate”) is delivered in accordance with the terms of
that certain Senior Secured Superpriority Debtor-in-Possession Credit Facility Term Sheet, dated as of
March 2, 2021 (as amended, restated, amended and restated, supplemented or otherwise modified from
time to time, including all schedules, annexes and exhibits hereto, the “Term Sheet”), by and among
PAPER SOURCE, INC., an Illinois corporation (the “Borrower”), the other Debtors (as defined below)
party thereto, the DIP Lenders (as defined therein), and the other parties party thereto, in connection with
cases to be filed by Borrower and the Guarantor (as defined therein) (collectively, the “Debtors”) in the
United States Bankruptcy Court for the Eastern District of Virginia pursuant to chapter 11 of title 11 of the
United States Code on March 2, 2021. Capitalized terms used herein without definition shall have the
meanings set forth in the Term Sheet. To the extent the provisions set forth in this Certificate conflict with
any provisions in the Term Sheet, the Term Sheet shall govern.

        The undersigned, as the [chief executive officer, president or chief financial officer] of each Debtor,
hereby certifies to the DIP Agent and each DIP Lender, on behalf of such Debtor, and not in any individual
capacity, that (i) he/she is authorized to execute this Certificate and (ii) as of the date hereof, each of the
conditions precedent set forth below and in the Term Sheet has been satisfied (or waived in writing by the
DIP Agent and each DIP Lender in its sole and absolute discretion):

[Conditions Precedent to the Interim DIP Loan]1

       1.       Debtors have timely delivered to the DIP Agent the weekly budget for the 13-week period
                commencing on the Petition Date or any update thereto required to be delivered in accordance
                with the Term Sheet.

       2.       Debtors have delivered to the DIP Agent a Notice of Borrowing no later than 11:00 AM ET
                one (1) business day prior to the requested funding date for the Interim DIP Loan (or such later
                time as the DIP Agent may agree to in its sole discretion).

       3.       The Interim Order has been entered by the Bankruptcy Court (after a hearing on notice to all
                parties having or asserting a lien on all or any portion of the DIP Collateral) and has not been
                reversed, modified, amended, stayed or vacated, or in the case of any modification or




1
    The following list should be included in the Closing Certificate delivered for the Interim DIP Loan.
    Case 21-30660-KLP                Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                          Desc Main
                                          Document    Page 142 of 155


                    amendment, in a manner without the consent of the DIP Agent and each DIP Lender and the
                    Debtors are in compliance in all respects with the Interim Order.

           4.       All of the “first day” motions, orders and related pleadings have been provided to the DIP
                    Agent.

           5.       All fees and out-of-pocket expenses of the DIP Agent and each DIP Lender relating to the DIP
                    Credit Facility (including, without limitation, reasonable fees and expenses of their counsel and
                    external advisors) have been paid in full (or will be paid in connection with such Interim DIP
                    Loan draw) to the extent an invoice has been delivered to the Borrower at least 24 hours in
                    advance.

           6.       Debtors have insurance (including, without limitation, commercial general liability and
                    property insurance) with respect to the DIP Collateral in such amounts and scope as is disclosed
                    to the DIP Agent.

           7.       No Default or Event of Default has occurred and is continuing on the Interim Closing Date, or
                    after giving effect to the Interim DIP Loan.

           8.       All representations and warranties of the Debtors set forth in the Term Sheet are true and correct
                    in all material respects (except those qualified by materiality or Material Adverse Change,
                    which shall be true and correct in all respects).

           9.       Subject to Bankruptcy Court approval, (i) each Debtor has the corporate power and authority
                    to make, deliver and perform its obligations under the Term Sheet and the Interim Order, and
                    (ii) no consent or authorization of, or filing with, any person (including, without limitation, any
                    governmental authority) is required in connection with the execution, delivery or performance
                    by each Debtor, or for the validity or enforceability in accordance with its terms against such
                    Debtor, of the Term Sheet and the Interim Order except for consents, authorizations and filings
                    which have been obtained or made and are in full force and effect and except for such consents,
                    authorizations and filings, the failure to obtain or perform, could not reasonably be expected to
                    cause a Material Adverse Change.

           10.      The DIP Agent has received a copy of the fully-executed Stalking Horse Agreement.

    [Conditions Precedent to Final DIP Loan]2

        1.      Debtors have delivered to the DIP Agent a Notice of Borrowing no later than 11:00 AM ET
three (3) business days prior to the requested funding date for such Final DIP Loan (or such later time as the
DIP Agent may agree to in its sole discretion).




    2
        The following list should be included in the Closing Certificate delivered for the Final DIP Loan.
    Case 21-30660-KLP            Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                       Desc Main
                                      Document    Page 143 of 155


        2.        All representations and warranties of the Debtors set forth in the Term Sheet are true and correct
in all material respects (except those qualified by materiality or Material Adverse Change, which shall be true
and correct in all respects).

        3.       Debtors have delivered to the DIP Agent additional insured and loss payee endorsements, as
applicable, with respect to the Debtors’ commercial general liability and property insurance policies.

         4.      No Default or Event of Default has occurred and is continuing on the Final Closing Date, or
after giving effect to the Final DIP Loan.

         5.      Prior to or substantially concurrently with the making of such Final DIP Loan, all fees and
expenses, including reasonable attorney’s fees of the DIP Agent and each DIP Lender, have been paid in full
(or will be paid in connection with such Final DIP Loan draw) to the extent an invoice has been delivered to
the Borrower at least 24 hours in advance.

        6.       The Final Order approving the DIP Credit Facility has been entered, which final order has not
been reversed, modified, amended, stayed or vacated or in the case of any modification or amendment, in a
manner without the consent of the DIP Agent and each DIP Lender and the Debtors are in compliance in all
respects with the Final Order.

                                               [Signature page follows]
Case 21-30660-KLP         Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                Desc Main
                               Document    Page 144 of 155


         IN WITNESS WHEREOF, each of the undersigned has duly executed and delivered this Certificate
as of the date first set forth above.

                                              DEBTORS:

                                              PAPER SOURCE, INC., an Illinois corporation


                                              By: ______________________________________
                                              Name:
                                              Title:


                                              PINE HOLDINGS, INC., a Delaware corporation


                                              By: ______________________________________
                                              Name:
                                              Title:
Case 21-30660-KLP            Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                       Desc Main
                                  Document    Page 145 of 155


                                     EXHIBIT E TO TERM SHEET

                               FORM OF ASSIGNMENT AGREEMENT


                 THIS ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is entered into as
of [______ __], 20[__] by and between the Assignor named on the signature page hereto (“Assignor”) and
the Assignee named on the signature page hereto (“Assignee”). Reference is made to that certain Senior
Secured Superpriority Debtor-in-Possession Credit Facility Term Sheet, dated as of March 2, 2021 (as
amended, restated, amended and restated, supplemented or otherwise modified from time to time, including
all schedules, annexes and exhibits hereto, the “Term Sheet”), by and among PAPER SOURCE, INC., an
Illinois corporation (the “Borrower”), the other Debtors (as defined below) party thereto, the DIP Lenders
(as defined therein), the DIP Agent (as defined therein) and the other parties party thereto, in connection
with cases to be filed by Borrower and the Guarantor (as defined therein) (collectively, the “Debtors”) in
the United States Bankruptcy Court for the Eastern District of Virginia pursuant to chapter 11 of title 11 of
the United States Code on March 2, 2021. Capitalized terms used herein without definition shall have the
meanings set forth in the Term Sheet. To the extent the provisions set forth in this Assignment Agreement
conflict with any provisions in the Term Sheet, the Term Sheet shall govern.

                 Assignor and Assignee hereby agree as follows:

         1.      Assignor hereby sells and assigns to Assignee, and Assignee hereby purchases and assumes
from Assignor the interests set forth on the schedule attached hereto (the “Schedule”), in and to Assignor’s
rights and obligations under the Term Sheet as of the effective date set forth on the Schedule (the “Effective
Date”). Such purchase and sale is made without recourse, representation or warranty except as expressly
set forth herein. On the Effective Date, Assignee shall pay to Assignor an amount equal to the aggregate
amounts assigned pursuant to the Schedule (exclusive of unfunded portions of the DIP Commitment, as
applicable).

        2.        Assignor (i) represents that as of the Effective Date, it is the legal and beneficial owner of
the interests assigned hereunder and such interest is free and clear of any adverse claim or lien; (ii) makes
no other representation or warranty and assumes no responsibility with respect to any statement, warranties
or representations made in or in connection with the Term Sheet or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of any other instrument or document furnished pursuant
thereto; and (iii) makes no representation or warranty and assumes no responsibility with respect to the
financial condition of Debtors or the performance or observance by the Debtors of any of their respective
obligations under the Term Sheet or any other instrument or document furnished pursuant thereto.

         3.       Assignee (i) confirms that it has received a copy of the Term Sheet, together with such
other documents and information as it has deemed appropriate to make its own credit analysis and decision
to enter into this Assignment Agreement; (ii) agrees that it will, independently and without reliance upon
the DIP Agent, Assignor or any other DIP Lender and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in taking or not taking action under
the Term Sheet; (iii) irrevocably appoints and authorizes the DIP Agent to take such action as the DIP
Agent on its behalf and to exercise such powers under the Term Sheet as are delegated the DIP Agent by
the terms thereof, together with such powers as are reasonably incidental thereto; (iv) agrees that it will be
bound by the Term Sheet and perform in accordance with their terms all obligations which by the terms of
the Term Sheet are required to be performed by it as a DIP Lender; and (v) represents and warrants that it
has experience and expertise in the making or the purchasing of loans such as the DIP Loans, and that it
has acquired the interests described herein for its own account and without any present intention of selling
all or any portion of such interests.
Case 21-30660-KLP           Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                      Desc Main
                                 Document    Page 146 of 155



         4.      Each of Assignor and Assignee represents and warrants to the other party hereto that it has
full power and authority to enter into this Assignment Agreement and to perform its obligations hereunder
in accordance with the provisions hereof, that this Assignment Agreement has been duly authorized,
executed and delivered by such party and that this Assignment Agreement constitutes a legal, valid and
binding obligation of such party, enforceable against such party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors’ rights generally and by general principles of equity.

          5.    Upon the effectiveness of this Assignment Agreement pursuant to Section 6 below, (i)
Assignee shall be a party to the Term Sheet and, to the extent provided in this Assignment Agreement, have
the rights and obligations of a DIP Lender thereunder, (ii) Assignor shall, to the extent provided in this
Assignment Agreement, relinquish its rights and be released from its obligations under the Term Sheet and
(iii) the DIP Agent shall thereafter make all payments in respect of the interest assigned hereby (including
payments of principal, interest, fees and other amounts) to Assignee. Assignor and Assignee shall make all
appropriate adjustments in payments for periods prior to the Effective Date by the DIP Agent or with respect
to the making of this assignment directly between themselves.

         6.      This Assignment Agreement shall become effective as of the Effective Date upon the
satisfaction of each of the following conditions: (i) the execution of a counterpart hereof by each of
Assignor and Assignee, (ii) to the extent requested by the DIP Agent in its reasonable discretion, the receipt
by the DIP Agent of such forms, certificates or documents prescribed by the applicable tax-related
governmental authority as applicable in connection with this Assignment Agreement, properly completed
and executed by Assignee, and (iii) the receipt by the DIP Agent of originals or telecopies of the
counterparts described above.

        7.       Each of Assignor and Assignee hereby agrees from time to time, upon request of the other
such party hereto, to take such additional actions and to execute and deliver such additional documents and
instruments as such other party may reasonably request to effect the transactions contemplated by, and to
carry out the intent of, this Assignment Agreement.

        8.      Neither this Assignment Agreement nor any term hereof may be changed, waived,
discharged or terminated, except by an instrument in writing signed by the party (including, if applicable,
any party required to evidence its consent to or acceptance of this Assignment Agreement) against whom
enforcement of such change, waiver, discharge or termination is sought.

         9.      In case any provision in or obligation under this Assignment Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other jurisdiction, shall not in any way
be affected or impaired thereby.

      10.    THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES OTHER THAN SECTION 5-
1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

         11.     This Assignment Agreement shall be binding upon, and shall inure to the benefit of, the
parties hereto and their respective successors and assigns.

         12.     This Assignment Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures hereto were upon the same agreement.
Case 21-30660-KLP           Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                    Desc Main
                                 Document    Page 147 of 155



        13.     Delivery of an executed signature page of this Assignment Agreement by facsimile
transmission or electronic transmission shall be as effective as delivery of a manually executed counterpart
hereof or thereof.

                                         [Signature page follows]
Case 21-30660-KLP          Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                  Desc Main
                                Document    Page 148 of 155


                  The parties hereto have caused this Assignment Agreement to be executed and delivered
as of the date first written above.

                                                        [NAME OF ASSIGNOR],
                                                        as Assignor


                                                        By:
                                                        Name:
                                                        Title:

                                                        [NAME OF ASSIGNEE],
                                                        as Assignee


                                                        By:
                                                        Name:
                                                        Title:




                                [Signature Page to Assignment Agreement]
Case 21-30660-KLP           Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                     Desc Main
                                 Document    Page 149 of 155


                                               SCHEDULE

                                                    TO

                                     ASSIGNMENT AGREEMENT

 Assignor:            ____________________

 Assignee:            ____________________

 Effective Date:      ____________________

                  Senior Secured Superpriority Debtor-in-Possession Credit Facility Term Sheet, dated as of
March 2, 2021 (as amended, restated, amended and restated, supplemented or otherwise modified from
time to time, including all schedules, annexes and exhibits hereto, the “Term Sheet”), by and among
PAPER SOURCE, INC., an Illinois corporation (the “Borrower”), the other Debtors (as defined below)
party thereto, the DIP Lenders (as defined therein), the DIP Agent (as defined therein) and the other parties
party thereto, in connection with cases to be filed by Borrower and the Guarantor (as defined therein)
(collectively, the “Debtors”) in the United States Bankruptcy Court for the Eastern District of Virginia
pursuant to chapter 11 of title 11 of the United States Code on March 2, 2021.

Interests Assigned:

      DIP Commitment / DIP Loan                        DIP Loan                        DIP Loan

Assignor Amounts                             $____________                   $____________

Amounts Assigned                             $____________                   $____________

Assignor Amounts (post-assignment)           $____________                   $____________

Closing Fee:                                 $____________

Assignee Information:

Address for Notices:
___________________________
___________________________
Attention: _________________
Telephone: _________________
Facsimile: _________________
Case 21-30660-KLP           Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                       Desc Main
                                 Document    Page 150 of 155


                                     EXHIBIT F TO TERM SHEET

                                                DIP AGENT

       Capitalized terms used herein without definition having the meaning set forth in the Senior Secured
Superpriority Debtor-in-Possession Credit Facility Term Sheet to which this Exhibit F is attached.

         1.      Appointment and Authorization. Each DIP Lender hereby irrevocably authorizes DIP
Agent to take such actions as DIP Agent on its behalf and to exercise such powers under the Term Sheet as
are delegated to DIP Agent by the terms thereof, together with all such powers as are reasonably incidental
thereto. The provisions of this Exhibit F are solely for the benefit of DIP Agent and the DIP Lenders and
neither the Borrower nor any other Debtor shall have any rights as a third party beneficiary of any of the
provisions hereof. In performing its functions and duties under the Term Sheet, DIP Agent shall act solely
as agent of DIP Lenders and does not assume and shall not be deemed to have assumed any obligation
toward or relationship of agency or trust with or for any Borrower or any other Debtor. DIP Agent may
perform any of its duties under the Term Sheet, by or through its agents, servicers, trustees, investment
managers or employees. DIP Agent shall have the same rights and powers under the Term Sheet as any
other DIP Lender and may exercise or refrain from exercising the same as though it were not DIP Agent.
DIP Agent may exercise remedies set forth in the DIP Term Sheet on behalf of the DIP Lenders.

        2.      Action by DIP Agent. The duties of DIP Agent shall be mechanical and administrative in
nature. DIP Agent shall not have by reason of the Term Sheet a fiduciary relationship in respect of any DIP
Lender. Nothing in the Term Sheet or this Exhibit F is intended to or shall be construed to impose upon
DIP Agent any obligations in respect of Term Sheet or this Exhibit F except as expressly set forth therein
or herein. DIP Agent may consult with legal counsel, independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.

         3.       Liability of DIP Agent. Neither DIP Agent nor any of its directors, officers, agents,
trustees, investment managers, servicers or employees shall be liable to any DIP Lender for any action taken
or not taken by it in connection with the Term Sheet, except that DIP Agent shall be liable with respect to
its specific duties set forth hereunder, but only to the extent of its own gross negligence or willful
misconduct in the discharge thereof as determined by a final non-appealable judgment of a court of
competent jurisdiction. Neither DIP Agent nor any of its directors, officers, agents, trustees, investment
managers, servicers or employees shall be responsible for or have any duty to ascertain, inquire into or
verify (i) any statement, warranty or representation made in connection with the Term Sheet or any
borrowing thereunder; (ii) the performance or observance of any of the covenants or agreements specified
in the Term Sheet; (iii) the satisfaction of any condition specified in the Term Sheet, except receipt of items
required to be delivered to DIP Agent; (iv) the validity, effectiveness, sufficiency or genuineness of the
Term Sheet, any lien purported to be created or perfected thereby or under any DIP Order or any other
instrument or writing furnished in connection therewith; (v) the existence or non-existence of any Event of
Default; or (vi) the financial condition of any Debtor. DIP Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, statement, or other writing (which may be a bank wire, telex,
facsimile or electronic transmission or similar writing) believed by it to be genuine or to be signed by the
proper party or parties. DIP Agent shall not be liable for any apportionment or distribution of payments
made by it in good faith and if any such apportionment or distribution is subsequently determined to have
been made in error the sole recourse of any DIP Lender to whom payment was due but not made, shall be
to recover from other DIP Lenders any payment in excess of the amount to which they are determined to
Case 21-30660-KLP           Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                       Desc Main
                                 Document    Page 151 of 155


be entitled (and such other DIP Lenders hereby agree to return to such DIP Lender any such erroneous
payments received by them).

        4.       Indemnification. Each DIP Lender shall, in accordance with its pro rata share of the DIP
Loans and the undrawn DIP Commitments, indemnify DIP Agent (to the extent not reimbursed by the
Debtors) upon demand against any cost, expense (including counsel fees and disbursements), claim,
demand, action, loss or liability (except such as result from DIP Agent’s gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of competent jurisdiction) that DIP
Agent may suffer or incur in connection with the Financing Documents or any action taken or omitted by
DIP Agent hereunder or thereunder. If any indemnity furnished to DIP Agent for any purpose shall, in the
opinion of DIP Agent, be insufficient or become impaired, DIP Agent may call for additional indemnity
and cease, or not commence, to do the acts indemnified against even if so directed by Required DIP Lenders
until such additional indemnity is furnished. The obligations of DIP Lenders under this Section 4 shall
survive the payment in full of the DIP Obligations and the termination of this Agreement.

         5.       Right to Request and Act on Instructions. DIP Agent may at any time request instructions
from DIP Lenders with respect to any actions or approvals which by the terms of the Term Sheet DIP Agent
is permitted or desires to take or to grant, and if such instructions are promptly requested, DIP Agent shall
be absolutely entitled to refrain from taking any action or to withhold any approval and shall not be under
any liability whatsoever to any person for refraining from any action or withholding any approval under
any of the Financing Documents until it shall have received such instructions from Required DIP Lenders
or all or such other portion of DIP Lenders as shall be prescribed by the Term Sheet. Without limiting the
foregoing, no DIP Lender shall have any right of action whatsoever against DIP Agent as a result of DIP
Agent acting or refraining from acting the Term Sheet in accordance with the instructions of Required DIP
Lenders (or all or such other portion of DIP Lenders as shall be prescribed by the Term Sheet) and,
notwithstanding the instructions of Required DIP Lenders (or such other applicable portion of DIP
Lenders), DIP Agent shall have no obligation to take any action if it believes, in good faith, that such action
would violate applicable law or exposes DIP Agent to any liability for which it has not received satisfactory
indemnification in accordance with the provisions of Section 4 above.

        6.      Credit Decision. Each DIP Lender acknowledges that it has, independently and without
reliance upon DIP Agent or any other DIP Lender, and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into the Term Sheet. Each DIP
Lender also acknowledges that it will, independently and without reliance upon DIP Agent or any other
DIP Lender, and based on such documents and information as it shall deem appropriate at the time, continue
to make its own credit decisions in taking or not taking any action under the Term Sheet.

         7.      Notice of Default. DIP Agent shall not be deemed to have knowledge or notice of the
occurrence of any Event of Default except with respect to defaults in the payment of principal, interest and
fees required to be paid to DIP Agent for the account of DIP Lenders, unless DIP Agent shall have received
written notice from a DIP Lender or the Borrower referring to the Term Sheet, describing such Event of
Default and stating that such notice is a “notice of default”. DIP Agent will notify each DIP Lender of its
receipt of any such notice. DIP Agent shall take such action with respect to such Event of Default as may
be requested by Required DIP Lenders in accordance with the terms hereof. Unless and until DIP Agent
has received any such request, DIP Agent may (but shall not be obligated to) take such action, or refrain
Case 21-30660-KLP           Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                      Desc Main
                                 Document    Page 152 of 155


from taking such action, with respect to such Event of Default as it shall deem advisable or in the best
interests of DIP Lenders.

        8.      Successor DIP Agent.

                           DIP Agent may at any time assign its rights, powers, privileges and duties
 hereunder to an affiliate without the consent of the DIP Lenders or any Borrower. Within five (5) business
 days after any such assignment, DIP Agent shall give notice to the DIP Lenders and Borrower. An
 assignment by DIP Agent pursuant to this subsection (a) shall not be deemed a resignation by DIP Agent
 for purposes of subsection (b) below.

                           The DIP Agent may resign as “DIP Agent” upon prior notice to the DIP Lenders
  and the Borrower; provided, that no prior notice shall be required following the occurrence and during
  the continuance of an Event of Default. Upon receipt of any such notice of resignation, Required DIP
  Lenders shall have the right, with the consent of the Borrower (so long as no Event of Default has occurred
  and is continuing), to appoint a successor DIP Agent. Upon the acceptance of a successor’s appointment
  as DIP Agent hereunder and notice of such acceptance to the retiring DIP Agent, such successor shall
  succeed to and become vested with all of the rights, powers, privileges and duties of the retiring (or
  retired) DIP Agent, the retiring DIP Agent’s resignation shall become immediately effective and the
  retiring DIP Agent shall be discharged from all of its duties and obligations hereunder and under the other
  Financing Documents (if such resignation was not already effective and such duties and obligations not
  already discharged, as provided below in this paragraph).

                          Upon (i) an assignment permitted by clause (a) above or (ii) the acceptance of a
 successor’s appointment as DIP Agent pursuant to clause (b) above, such successor shall succeed to and
 become vested with all of the rights, powers, privileges and duties of the retiring (or retired) DIP Agent,
 and the retiring DIP Agent shall be discharged from all of its duties and obligations under the Term Sheet
 (if not already discharged therefrom as provided above in this paragraph). After the retiring DIP Agent’s
 resignation, the provisions of this Exhibit F shall continue in effect for the benefit of such retiring DIP
 Agent and its sub-agents in respect of any actions taken or omitted to be taken by any of them while the
 retiring DIP Agent was acting or was continuing to act as DIP Agent.

        9.      Disbursements of DIP Loan Payments.

                            DIP Loan Payments. Payments of principal, interest and fees in respect of the
  DIP Loans will be settled on the date of receipt if received by DIP Agent on the first (1st) business day of
  each fiscal quarter or on the business day immediately following the date of receipt if received on any
  day other than the first (1st) business day of each fiscal quarter.

                           Return of Payments.

                     (i)      If DIP Agent pays an amount to a DIP Lender under this Agreement in the
    belief or expectation that a related payment has been or will be received by DIP Agent from any Debtor
    and such related payment is not received by DIP Agent, then DIP Agent will be entitled to recover such
    amount from such DIP Lender on demand without setoff, counterclaim or deduction of any kind,
    together with interest accruing on a daily basis at the Federal Funds Rate.

                     (ii)   If DIP Agent determines at any time that any amount received by DIP Agent
    under this Agreement must be returned to any Debtor, then, notwithstanding any other term or condition
    of the Term Sheet, DIP Agent will not be required to distribute any portion thereof to any DIP Lender.
    In addition, each DIP Lender will repay to DIP Agent on demand any portion of such amount that DIP
Case 21-30660-KLP            Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                       Desc Main
                                  Document    Page 153 of 155


    Agent has distributed to such DIP Lender, together with interest at such rate, if any, as DIP Agent is
    required to pay to such Debtor, without setoff, counterclaim or deduction of any kind.

        10.      Appointment of Sub-Agents.

                  DIP Agent may perform any and all its duties and exercise its rights and powers by or
through any one or more sub-agents appointed by it. DIP Agent and any such sub-agent may perform any
and all its duties and exercise its rights and powers by or through their respective their respective agents,
employees, directors, officers, professional advisors, subsidiaries, affiliates, representatives, attorneys,
auditors, professional consultants, rating agencies, insurance industry associations, equity holders, partners,
controlling persons, investors, financing sources and portfolio management servicers (the “Related
Parties”). The exculpatory provisions of the preceding paragraphs shall apply to any such sub-agent and
to the Related Parties of DIP Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as well as activities as DIP Agent.
DIP Agent shall not be liable for any actions taken or omitted to be taken by any sub-agent selected with
reasonable care by DIP Agent.
Case 21-30660-KLP   Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41   Desc Main
                         Document    Page 154 of 155



                                  Exhibit 2
                                   Budget
                                               Case 21-30660-KLP               Doc 5 Filed 03/02/21 Entered 03/02/21 04:27:41                                                  Desc Main
                                                                                    Document    Page 155 of 155


         Paper Source - Weekly Cash Flow Projection
         Forecast Week:                                 5          6             7             8             9          10            11            12           13         14            15            16            17         Total
         Calendar Month:                              MAR        MAR           MAR           MAR           MAR        APR           APR           APR           APR        MAY          MAY           MAY           MAY        MAR - MAY
         Week Ending:                                3/6/21     3/13/21       3/20/21       3/27/21       4/3/21     4/10/21       4/17/21       4/24/21       5/1/21     5/8/21       5/15/21       5/22/21       5/29/21       5 - 17
         ($ in 000s)
         Operating Items
   [1]    Total Operating Receipts                    $1,818     $1,964        $1,843        $1,938        $2,532     $2,572        $2,402        $3,052        $2,992     $4,055       $2,575        $2,376        $2,327       $32,447
   [2]    Total Operating Disbursements               (1,813)    (1,265)       (2,323)       (1,606)       (2,122)    (1,561)       (1,329)       (2,754)       (4,444)    (2,140)      (1,836)       (2,425)       (1,786)      (27,403)
   [3]    Net Cash From Operations                        $5       $699         ($480)         $333          $411     $1,011        $1,073          $298       ($1,452)    $1,915         $739          ($49)         $541        $5,043
         Non-Operating Items
         Restructuring Items:
   [4]    Professional Fees                            ($908)      ($606)        ($614)       ($506)        ($651)     ($569)        ($569)        ($569)        ($536)     ($464)       ($512)        ($512)       ($1,108)     ($8,124)
   [5]    Chapter 11 Items                              (905)        (16)           (6)          (6)            –          –             –          (158)            –          –            –             –         (1,504)      (2,595)
   [6]    Critical Vendors/Shippers Payments               –      (1,000)         (700)        (400)         (250)      (250)            –             –             –          –            –             –              –       (2,600)
   [7]    Deferred Admin Rent                              –           –             –            –             –          –             –             –             –          –            –             –         (5,508)      (5,508)
   [8]    Total Restructuring Items                  ($1,813)    ($1,621)      ($1,320)       ($912)        ($901)     ($819)        ($569)        ($727)        ($536)     ($464)       ($512)        ($512)       ($8,119)    ($18,827)
         Financing:
   [9]     Interest                                        –              –             –             –       (87)             –             –             –       (75)            –             –             –       (91)         (254)
 [10]      Commitment/Arrangement Fee                    (50)             –             –             –         –              –             –             –         –             –             –             –         –           (50)
 [11]      (+) Draws                                   7,750              –             –             –         –              –             –             –     1,750             –             –             –     6,500        16,000
 [12]      (-) Repayments                                  –              –             –             –         –              –             –             –         –             –             –             –         –             –
 [13]      Total Finance Related Items                $7,700              –             –             –      ($87)             –             –             –    $1,675             –             –             –    $6,409       $15,696
  [14]    Memo: DIP Financing (w. PIK Commit. Fee)    $8,230     $8,230        $8,230        $8,230       $8,230      $8,230        $8,230        $8,230       $9,980     $9,980        $9,980        $9,980       $16,480       $16,480
 [15]     Net Change in Cash                          $5,892      ($923)       ($1,800)       ($579)        ($578)      $192          $504         ($430)        ($313)    $1,451         $227         ($560)       ($1,170)      $1,913
 [16]     Beginning Book Cash Balance                  ($490)    $5,403        $4,480        $2,680        $2,101     $1,523        $1,715        $2,218        $1,789     $1,476       $2,926        $3,153        $2,593         ($490)
 [17]     Net Change in Cash                           5,892       (923)       (1,800)         (579)         (578)       192           504          (430)         (313)     1,451          227          (560)       (1,170)        1,913
 [18]     Ending Book Cash Balance                    $5,403     $4,480        $2,680        $2,101        $1,523     $1,715        $2,218        $1,789        $1,476     $2,926       $3,153        $2,593        $1,423        $1,423
 [19]     Plus: Checks Outstanding                       923      1,110         1,403         1,500         1,500      1,500         1,500         1,500         1,500      1,500        1,500         1,500         1,500         1,500
 [20]     Ending Bank Cash Balance                    $6,325     $5,590        $4,083        $3,601        $3,023     $3,215        $3,718        $3,289        $2,976     $4,426       $4,653        $4,093        $2,923        $2,923




1 of 1                                                                                                                                                                                                                                      3/1/2021
